




Execution Version


    
AMENDMENT NO. 2 TO AMENDED AND RESTATED CREDIT AGREEMENT1    
AMENDMENT NO. 2 TO AMENDED AND RESTATED CREDIT AGREEMENT (this “Amendment”)
dated as of December 12, 2016 (the “Amendment Effective Date”) relating to the
Amended and Restated Credit Agreement dated as of March 28, 2013 (as amended
prior to the date hereof, the “Credit Agreement”) among MoneyGram International,
Inc., a Delaware corporation (the “Borrower”), the Lenders from time to time
party thereto and Bank of America, N.A., a national banking association, as LC
Issuer, as the Swing Line Lender, as Administrative Agent (in such capacity, the
“Administrative Agent”) and as Collateral Agent.
WHEREAS, the Borrower has requested that the Credit Agreement be amended,
pursuant to Section 8.02 of the Credit Agreement, as described in Section 2
below, among other things, extend the maturity date of the Revolving Credit
Commitments from March 28, 2018 to September 28, 2019 (the Revolving Lenders
party hereto consenting to such extension, the “Extending Lenders”, and the
Revolving Lenders not consenting to such extension, the “Non-Extending
Lenders”).
WHEREAS, this Amendment includes amendments of the Credit Agreement that are
subject to the approval of the requisite Revolving Lenders under Section 8.02 of
the Credit Agreement and will become effective on the Amendment Effective Date
on the terms and subject to the conditions set forth herein.
WHEREAS, the Revolving Lenders party hereto constitute the requisite Revolving
Lenders under Section 8.02 of the Credit Agreement necessary to approve the
amendments to the Credit Agreement set forth in Section 2 hereof (the
“Amendments”) immediately prior to the effectiveness of this Amendment, and each
Revolving Lender party hereto consents to the Amendments.
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto hereby agree as follows:


SECTION 1.Defined Terms. Unless otherwise defined herein, capitalized terms
which are defined in the Credit Agreement are used herein as therein defined.
SECTION 2.Amendment. Each of the parties hereto agrees that, effective on the
Amendment Effective Date, (i) the Credit Agreement shall be amended to delete
the stricken text (indicated textually in the same manner as the following
example: stricken text) and to add the double-underlined text (indicated
textually in the same manner as the following example: double-underlined text)
as set forth in the pages of the Credit Agreement attached as Exhibit A hereto
and (ii) the Revolving Credit Commitments of each Extending Lender shall be
reduced as set forth on Schedule A hereto, which shall replace the portion of
the Commitment Schedule of the Credit Agreement setting forth the Revolving
Credit Commitments in its entirety. Each Revolving Lender that has signed this
Amendment consents to the Amendments in accordance with Section 8.02 of the
Credit Agreement.
__________________________________________ 
1    The appearance of [*] denotes confidential information that has been
omitted from this Exhibit 10.107 and filed separately with the Securities and
Exchange Commission pursuant to a confidential treatment request under Rule
24b-2 of the Securities Exchange Act of 1934, as amended.




--------------------------------------------------------------------------------






SECTION 3.Effectiveness. This Amendment shall become effective when each of the
following conditions has been satisfied or waived:
(i)the Administrative Agent shall have received this Amendment, executed and
delivered by the Administrative Agent, each L/C Issuer, the Swing Line Lender,
the Borrower, the Extending Lenders and each other Revolving Lender required
under Section 8.02 of the Credit Agreement to approve the Amendments;
(ii)the Administrative Agent shall have received such certificates, resolutions
or other documents of the Loan Parties as the Administrative Agent may
reasonably require in connection herewith, including all documents and
certificates it may reasonably request relating to (x) the organization,
existence and good standing of each Loan Party, (y) the corporate or other
authority for and validity of this Amendment and (z) the incumbency of the
officers of each Loan Party executing this Amendment, and other matters relevant
hereto, all in form and substance reasonably satisfactory to the Administrative
Agent;
(iii)the Administrative Agent shall have received an opinion of counsel to the
Loan Parties in form and substance reasonably satisfactory to the Administrative
Agent and dated the Amendment Effective Date;
(iv)since December 31, 2015, no change or event shall have occurred and no
circumstances shall exist which have had, or would reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect;
(v)Revolving Lenders holding Revolving Credit Commitments that aggregate at
least 66.67% of the aggregate Revolving Credit Commitments of the Revolving
Lenders on or prior to the Amendment Effective Date shall constitute Extending
Lenders; and
(vi)the Borrower shall have paid all fees and expenses required to be paid
pursuant to that certain Engagement Letter dated as of November 9, 2016 between
the Borrower and Merrill Lynch, Pierce, Fenner & Smith Incorporated.
SECTION 4.Representations and Warranties. The Borrower represents and warrant
that as of the date hereof:
(a)Each of the representations and warranties contained in Section 3(iv) of this
Amendment and Article 5 of the Credit Agreement is true and correct as of the
Amendment Effective Date in all material respects except to the extent any such
representation or warranty is stated to relate solely to an earlier date, in
which case such representation or warranty shall have been true and correct on
and as of such earlier date;
(b)Each of the Loan Parties has the power and authority and legal right to
execute and deliver this Amendment and to perform its obligations under the Loan
Documents to which it is a party (in each case in this Section 4, as amended by
this Amendment). The execution and delivery by each of the Loan Parties of this
Amendment and the performance of its obligations under the Loan Documents to
which it is a party have been duly authorized by proper corporate or other
organizational proceedings, and the Loan Documents to which each such Loan Party
is a party constitute legal, valid and binding obligations of such Loan Party
enforceable against such Loan Party in accordance with its terms, except as
enforceability may


2

--------------------------------------------------------------------------------




be limited by bankruptcy, insolvency or similar laws affecting the enforcement
of creditors’ rights generally or by general equitable principles; and
(c)Neither the execution and delivery by any Loan Party of this Amendment, nor
the consummation of the transactions contemplated by the Loan Documents, nor
compliance with the provisions thereof will violate (x) any applicable law,
rule, regulation, ruling, order, writ, judgment, injunction, decree or award
binding on the Borrower or any of its Subsidiaries or any Property of such
Person or (y) the Borrower’s or any Material Domestic Subsidiary’s articles or
certificate of incorporation, partnership agreement, certificate of partnership,
articles or certificate of organization, by laws, or operating or other
management agreement, or substantially equivalent governing document, as the
case may be, or (z) the provisions of any note, bond, mortgage, deed of trust,
license, lease indenture, instrument, agreement or other obligation (each a
“Contract”) to which the Borrower or any Subsidiary is a party or is subject, or
by which it, or its Property, is bound, or conflict with, result in a breach of
any provision thereof or constitute a default thereunder (or result in an event
which, with notice or lapse of time or both, would constitute a default
thereunder), or result in the termination of, or accelerate the performance
required by, or result in a right of termination or acceleration of, or (except
for the Liens created by the Loan Documents and Permitted Liens) result in, or
require, the creation or imposition of any Lien in, of or on the Property of the
Borrower or any of its Subsidiaries pursuant to the terms of any such note,
bond, mortgage, deed of trust, license, lease indenture, instrument, agreement
or other obligation, except with respect to clauses (x) or (z), to the extent,
individually or in the aggregate, that such violation, conflict, breach, default
or creation or imposition of any lien could not reasonably be expected to result
in a Material Adverse Effect. No order, consent, adjudication, approval,
license, authorization, or validation of, or filing, recording or registration
with, or exemption by, or other action in respect of any governmental or public
body or authority, or any subdivision thereof, which has not been obtained by
the Borrower or any of its Material Domestic Subsidiaries, is required to be
obtained by the Borrower or any of its Material Domestic Subsidiaries in
connection with the execution and delivery of the Loan Documents, the borrowings
under this Amendment, the payment and performance by the Borrower of the
Obligations or the legality, validity, binding effect or enforceability of any
of the Loan Documents.
SECTION 5.Effect of Amendment.
(a)By signing this Amendment, each Loan Party hereby confirms that (i) the
obligations of the Credit Parties under the Credit Agreement as modified hereby
and the other Loan Documents are entitled to the benefits of the guarantees and
the security interests set forth or created in the Guaranty, the Collateral
Documents and the other Loan Documents and (ii) notwithstanding the
effectiveness of the terms hereof, the Guaranty, the Collateral Documents and
the other Loan Documents are, and shall continue to be, in full force and effect
and are hereby ratified and confirmed in all respects. Each Loan Party ratifies
and confirms that all Liens granted, conveyed, or assigned to the Collateral
Agent by such Person pursuant to each Loan Document to which it is a party
remain in full force and effect, are not released or reduced, and continue to
secure full payment and performance of the Obligations as increased hereby.
(b)The Revolving Credit Commitments of any Extending Lender shall be Revolving
Credit Commitments with the same terms as the original Revolving Credit
Commitments and all Letters of Credit shall be participated in on a pro rata
basis by all Revolving Lenders with Revolving Credit Commitments in accordance
with their Pro Rata Share and all borrowings under Revolving Credit Commitments
and repayments thereunder shall be made on a pro rata basis (except for
repayments required upon the maturity date of the Revolving Loans of any
Non-Extending Lenders).
SECTION 6.Counterparts. This Amendment may be signed in any number of
counterparts, each of which shall be an original, with the same effect as if the
signatures thereto and hereto were upon the same instrument.


3

--------------------------------------------------------------------------------




SECTION 7.Miscellaneous. This Amendment shall constitute a Loan Document for all
purposes of the Credit Agreement and the other Loan Documents. The Borrower
shall pay all reasonable and documented out-of-pocket costs and expenses of the
Administrative Agent incurred in connection with the negotiation, preparation
and execution of this Amendment and the transactions contemplated hereby
(including reasonable fees and expenses of Davis Polk & Wardwell LLP). The
provisions of this Amendment are deemed incorporated into the Credit Agreement
as if fully set forth therein.


[The remainder of this page is intentionally left blank.]




4

--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.




MONEYGRAM INTERNATIONAL, INC.


By:    /s/ John McWilliams                
Name: John McWilliams
Title:     Treasurer




MONEYGRAM PAYMENT SYSTEMS WORLDWIDE, INC.
MONEYGRAM PAYMENT SYSTEMS, INC.
MONEYGRAM OF NEW YORK LLC


By:    /s/ John McWilliams                
Name: John McWilliams
Title: Treasurer






        






[Signature page to Amendment No. 2]

--------------------------------------------------------------------------------






                        
BANK OF AMERICA, N.A., as Administrative Agent, Collateral Agent, LC Issuer,
Swing Line Lender and a Revolving Lender
 
 
By:
/s/ Gregory Roetting
 
Name: Gregory Roetting
Title: Director

















[Signature page to Amendment No. 2]

--------------------------------------------------------------------------------






REVOLVING LENDERS


                        
BARCLAYS BANK PLC, as a Revolving Lender
 
 
By:
/s/ Kayode Sulola
 
Name: Kayode Sulola


Title: AVP


EXECUTED IN LONDON



[Signature page to Amendment No. 2]

--------------------------------------------------------------------------------






REVOLVING LENDERS


                        
Wells Fargo Bank, N.A., as a Revolving Lender
 
 
By:
/s/ Tracy Moosbrugger
 
Name: Tracy Moosbrugger
Title: Managing Director



[Signature page to Amendment No. 2]

--------------------------------------------------------------------------------






REVOLVING LENDERS


                        
CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK, as a Revolving Lender
 
 
By:
/s/ Kaye Ea
 
Name: KAYE EA
Title: MANAGING DIRECTOR


By:
/s/ Lucie Campos Caresmel
 
Name: LUCIE CAMPOS CARESMEL
Title: DIRECTOR









    




[Signature page to Amendment No. 2]

--------------------------------------------------------------------------------









Exhibit A
Execution Version


AMENDED AND RESTATED CREDIT AGREEMENT
DATED AS OF MARCH 28, 2013
AMONG
MONEYGRAM INTERNATIONAL, INC., as the Borrower,
THE LENDERS,
AND
BANK OF AMERICA, N.A.
AS ADMINISTRATIVE AGENT






BANK OF AMERICA, N.A.,
Wells Fargo Securities, LLC,
J.P. MORGAN Securities LLC,
DEUTSCHE BANK Securities Inc.
and
CRÉDIT AGRICOLE CORPORATE AND INVESTMENT BANK,


As Joint Lead Arrangers and Joint Bookrunners,




Wells Fargo Bank, N.A.,
As Syndication Agent


and


J.P. MORGAN Securities LLC,
DEUTSCHE BANK Securities Inc.
and
CRÉDIT AGRICOLE CORPORATE AND INVESTMENT BANK,
As Co-Documentation Agents


 






--------------------------------------------------------------------------------





TABLE OF CONTENTS1 
Page
Article 1
Definitions
Section 1.01 .
Definitions.....................................................................................................................1
Section 1.02 . Terms
Generally......................................................................................................3841
Section 1.03 .
Rounding.................................................................................................................3942
Section 1.04 . Times of
Day............................................................................................................3942
Section 1.05 . Timing of Payment or
Performance........................................................................3942
Section 1.06 .
Accounting..............................................................................................................3942
Section 1.07 . Pro Forma
Calculations.........................................................................................3943
Section 1.08 . Letter of Credit
Amount..........................................................................................4144
Article 2
The Credits
Section 2.01 . Term
Loans..............................................................................................................4144
Section 2.02 . Term Loan
Repayment.............................................................................................4145
Section 2.03 . Revolving Credit
Commitments...............................................................................4145
Section 2.04 . Other Required Payments
.......................................................................................4245

Section 2.05 . Ratable
Loans.........................................................................................................4246
Section 2.06 . Types of
Advances...................................................................................................4246
Section 2.07 . Swing Line
Loans....................................................................................................4246
Section 2.08 . Commitment Fee; Reductions in Aggregate Revolving Credit
Commitment..........4347
Section 2.09 . Minimum Amount of Each
Advance........................................................................4448
Section 2.10 . Optional and Mandatory Principal
Payments........................................................4448
Section 2.11 . Method of Selecting Types and Interest Periods for New
Advances.......................4650
Section 2.12 . Conversion and Continuation of Outstanding
Advances........................................4650
Section 2.13 . Changes in Interest Rate,
Etc..................................................................................4751
Section 2.14 . Rates Applicable After
Default................................................................................4751
Section 2.15 . Method of
Payment.................................................................................................4851
Section 2.16 . Noteless Agreement; Evidence of
Indebtedness......................................................4852
Section 2.17 . Telephonic
Notices..................................................................................................4852
Section 2.18 . Interest Payment Dates; Interest and Fee
Basis.....................................................4953
Section 2.19 . Notification of Advances, Interest Rates, Prepayments and
Revolving Credit Commitment Reductions
....................................................................................................4953

Section 2.20 . Lending
Installations..............................................................................................4953
Section 2.21 . Non Receipt of Funds by the Administrative
Agent................................................5053
Section 2.22 . Letters of
Credit......................................................................................................5054
Section 2.23 . Mitigation Obligations; Replacement of
Lender.....................................................5559
Section 2.24 . Pro Rata
Treatment.................................................................................................5660
Section 2.25 . Incremental Credit
Facilities..................................................................................5862
Section 2.26 . Defaulting
Lenders..................................................................................................6266


________________________________________ 
1 NTD: To be updated.




i

--------------------------------------------------------------------------------






Article 3
Yield Protection; Taxes
Section 3.01 . Yield
Protection.......................................................................................................6468
Section 3.02 . Changes in Capital Adequacy
Regulations.............................................................6469
Section 3.03 . Availability of Types of
Advances............................................................................6569
Section 3.04 . Funding
Indemnification.........................................................................................6569
Section 3.05 .
Taxes........................................................................................................................6570
Section 3.06 . Lender Statements; Survival of
Indemnity..............................................................6873
Article 4
Conditions Precedent
Section 4.01 . Conditions to Initial Credit
Extension....................................................................6973
Section 4.02 . Each Subsequent Credit
Extension.........................................................................7075
Article 5
Representations and Warranties
Section 5.01 . Existence and
Standing...........................................................................................7175
Section 5.02 . Authorization and
Validity.......................................................................................7175
Section 5.03 . No Conflict; Government
Consent..........................................................................7176
Section 5.04 . Financial
Statements...............................................................................................7276
Section 5.05 . Material Adverse
Change.......................................................................................7276
Section 5.06 .
Taxes........................................................................................................................7276
Section 5.07 .
Litigation.................................................................................................................7277
Section 5.08 . Subsidiaries; Capital Stock; Loan
Parties..............................................................7377
Section 5.09 . ERISA; Labor
Matters............................................................................................7377
Section 5.10 . Accuracy of
Information.........................................................................................7478
Section 5.11 . Regulation
U...........................................................................................................7478
Section 5.12 . Compliance With
Laws...........................................................................................7478
Section 5.13 . Ownership of
Properties.........................................................................................7479
Section 5.14 . Plan Assets; Prohibited
Transactions.....................................................................7479
Section 5.15 . Environmental
Matters............................................................................................7579
Section 5.16 . Investment Company
Act.........................................................................................7579
Section 5.17 .
[Reserved]...............................................................................................................7579
Section 5.18 . Intellectual
Property................................................................................................7580
Section 5.19 .
Collateral................................................................................................................7680
Article 6
Covenants
Section 6.01 . Financial
Reporting................................................................................................7681
Section 6.02 . Use of
Proceeds.......................................................................................................7882
Section 6.03 .
Notices.....................................................................................................................7883
Section 6.04 . Conduct of
Business................................................................................................7883
Section 6.05 . Payment of
Obligations...........................................................................................7884
Section 6.06 .
Insurance.................................................................................................................7984
Section 6.07 . Compliance with
Laws............................................................................................7984


ii

--------------------------------------------------------------------------------




Section 6.08 . Maintenance of
Properties......................................................................................7984
Section 6.09 .
Inspection................................................................................................................7984
Section 6.10 . Compliance With Environmental
Laws...................................................................7985
Section 6.11 . Further
Assurances.................................................................................................8085
Section 6.12 . Maintenance Of
Ratings.........................................................................................8085
Section 6.13 . Restricted
Payments................................................................................................8085
Section 6.14 .
Indebtedness............................................................................................................8287
Section 6.15 .
Merger.....................................................................................................................8691
Section 6.16 . Sale of
Assets...........................................................................................................8793
Section 6.17 . Investments and
Acquisitions..................................................................................8994
Section 6.18 .
Liens........................................................................................................................9197
Section 6.19 .
Affiliates..................................................................................................................9499
Section 6.20 . Amendments to
Agreements..................................................................................95100
Section 6.21 . Inconsistent
Agreements........................................................................................95101
Section 6.22 . Revolver Financial
Covenants..............................................................................96102
Section 6.23 . Subsidiary
Guarantees..........................................................................................98104
Section 6.24 .
Collateral..............................................................................................................99104
Section 6.25 . Commodity Exchange Act Keepwell
Provisions....................................................99105
Article 7
Defaults
Section 7.01 . Representation or
Warranty................................................................................100106
Section 7.02 .
Non-Payment.......................................................................................................100106
Section 7.03 . Specific
Defaults.................................................................................................100106
Section 7.04 . Other
Defaults.....................................................................................................100106
Section 7.05 .
Cross-Default......................................................................................................100106
Section 7.06 . Insolvency; Voluntary
Proceedings.....................................................................100107
Section 7.07 . Involuntary
Proceedings.....................................................................................101107
Section 7.08 .
Judgments............................................................................................................101107
Section 7.09 . Unfunded Liabilities; Reportable
Event..............................................................101107
Section 7.10 . Change in
Control...............................................................................................101107
Section 7.11 . Withdrawal
Liability............................................................................................101107
Section 7.12 . Loan
Document...................................................................................................101108
Section 7.13 . Events Not Constituting
Default.........................................................................102108
Article 8
Acceleration, Waivers, Amendments and Remedies
Section 8.01 .
Acceleration........................................................................................................103109
Section 8.02 .
Amendments........................................................................................................103109
Section 8.03 . Replacement
Loans.............................................................................................105111
Section 8.04 .
Errors..................................................................................................................105112
Section 8.05 . Preservation of
Rights.........................................................................................105112
Article 9
General Provisions
Section 9.01 . Survival of
Representations.................................................................................106112
Section 9.02 . Governmental
Regulation...................................................................................106112
Section 9.03 .
Headings.............................................................................................................106112


iii

--------------------------------------------------------------------------------




Section 9.04 . Entire
Agreement.................................................................................................106112
Section 9.05 . Several Obligations; Benefits of This
Agreement................................................106113
Section 9.06 . Expenses; Indemnification; Damage
Waiver.......................................................107113
Section 9.07 . Severability of
Provisions....................................................................................108115
Section 9.08 . Nonliability of
Lenders........................................................................................108115
Section 9.09 .
Confidentiality.....................................................................................................109115
Section 9.10 .
Nonreliance.........................................................................................................110116
Section 9.11 .
Disclosure............................................................................................................110116
Section 9.12 . No Advisory or Fiduciary
Responsibility............................................................110117
Section 9.13 . USA PATRIOT
Act...............................................................................................111117
Article 10
The Administrative Agent
Section 10.01 . Appointment and
Authority................................................................................111117
Section 10.02 . Rights as a
Lender.............................................................................................112118
Section 10.03 . Exculpatory
Provisions.....................................................................................112118
Section 10.04 . Reliance by Administrative
Agent.....................................................................113119
Section 10.05 . Delegation of
Duties.........................................................................................113119
Section 10.06 . Resignation of Administrative
Agent.................................................................113120
Section 10.07 . Non-reliance On Administrative Agent And Other
Lenders..............................114121
Section 10.08 . No Other Duties,
Etc.........................................................................................114121
Section 10.09 . Administrative Agent May File Proofs of
Claim...............................................114121
Section 10.10 . Collateral and Guaranty
Matters......................................................................115122
Article 11
Setoff; Ratable Payments
Section 11.01 .
Setoff..................................................................................................................116123
Section 11.02 . Ratable
Payments..............................................................................................117123
Article 12
Benefit of Agreement; Assignments; Participations
Section 12.01 . Successors and
Assigns.....................................................................................117123
Section 12.02 . Dissemination of
Information...........................................................................123130
Section 12.03 . Tax
Treatment....................................................................................................123130
Article 13
Notices
Section 13.01 . Notices; Effectiveness; Electronic
Communication..........................................124130
Article 14
Counterparts; Integration; Effectiveness; Electronic Execution; No Novation
Section 14.01 . Counterparts;
Effectiveness...................................................................................................................126133
Section 14.02 . Electronic Execution of
Assignments................................................................127133
Section 14.03 . Amendment and Restatement; No
Novation......................................................127133


iv

--------------------------------------------------------------------------------




Article 15
Choice of Law; Consent to Jurisdiction; Waiver of Jury Trial
Section 15.01 . Choice of
Law....................................................................................................127134
Section 15.02 . Consent to
Jurisdiction.....................................................................................127134
Section 15.03 . Waiver of Jury
Trial..........................................................................................128134


v

--------------------------------------------------------------------------------








    


EXHIBITS AND SCHEDULES




Schedules
Commitment Schedule
Schedule 2
-    Scheduled Restricted Investments (Section 1.01) and Specified Securities
(Section 1.01)

Schedule 2.22
-    Outstanding Letters of Credit (Section 2.22)

Schedule 5.08
-    Subsidiaries (Section 5.08)

Schedule 5.13
-    Ownership of Properties (Section 5.13)

Schedule 6.14
-    Existing Indebtedness (Section 6.14)

Schedule 6.16
-    Investment Writedowns (Section 6.16)

Schedule 6.17(i)
-    Existing Investments (Section 6.17(i))

Schedule 6.18
-    Existing Liens (Section 6.18)

Schedule 6.19
-    Existing Affiliate Transactions (Section 6.19)



Exhibits
Exhibit A
-    Form of Revolving Credit Note

Exhibit B
-    Form of Term Note

Exhibit C
-    Form of Swing Line Note

Exhibit D
-    Form of Assignment and Assumption Agreement

Exhibit E
-    Form of Compliance Certificate

Exhibit F
-    [Reserved]

Exhibit G
-    Form of Solvency Certificate

Exhibit H
-    Auction Procedures





    




vi

--------------------------------------------------------------------------------







    
AMENDED AND RESTATED CREDIT AGREEMENT
Amended and Restated Credit Agreement dated as of March 28, 2013 (originally
dated as of May 18, 2011) among MoneyGram International, Inc., a Delaware
corporation (the “Borrower”), as the borrower, each lender from time to time
party hereto (collectively, the “Lenders” and individually, a “Lender”) and Bank
of America, N.A., a national banking association, as LC Issuer, as the Swing
Line Lender, as Administrative Agent and as Collateral Agent.
R E C I T A L S
1. The Borrower and MPSW (as defined below) are parties to the Credit Agreement,
dated as of May 18, 2011 (as amended, supplemented or otherwise modified from
time to time prior to the Amendment Effective Date (as defined below), the
“Original Credit Agreement”), with the lenders (the “Original Lenders”) party
thereto from time to time and Bank of America, as letter of credit issuer, swing
line lender, administrative agent and collateral agent, under which the Original
Lenders extended certain loans and commitments to MPSW, as borrower under the
Original Credit Agreement.
2. Upon satisfaction of the conditions set forth herein, the Original Credit
Agreement is being amended and restated in the form of this Agreement.
3. Therefore, in consideration of the premises and of the mutual agreements made
herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Borrower, the Lenders and the
Administrative Agent hereby agree as follows:
ARTICLE 1
Definitions
Section 1.01. Definitions. As used in this Agreement:
“Accounts Receivable” means net accounts receivable as reflected on a balance
sheet in accordance with GAAP.
“Acquisition” means any transaction, or any series of related transactions,
consummated on or after the Amendment Effective Date, by which the Borrower or
any of its Subsidiaries (i) acquires any going business or all or substantially
all of the assets of any firm, corporation or limited liability company, or
division thereof, whether through purchase of assets, merger or otherwise or
(ii) directly or indirectly acquires (in one transaction or as the most recent
transaction in a series of transactions) at least a majority (in number of
votes) of the securities of a corporation which have ordinary voting power for
the election of directors (other than securities having such power only by
reason of the happening of a contingency) or a majority (by percentage or voting
power) of the outstanding ownership interests of a partnership or limited
liability company.
“Act” is defined in Section 9.13.
“Additional Lender” is defined in Section 2.25(b).
“Additional Revolving Facility” is defined in Section 2.25(a).
“Additional Revolving Facility Lender” is defined in Section 2.25(d).




--------------------------------------------------------------------------------




“Administrative Agent” means Bank of America in its capacity as administrative
agent of the Lenders pursuant to Article 10, and not in its individual capacity
as a Lender, and any successor Administrative Agent appointed pursuant to
Article 10.
“Administrative Questionnaire” means an administrative questionnaire in a form
supplied by the Administrative Agent.
“Advance” means an advance of funds hereunder, (i) made by the applicable
Lenders on the same Borrowing Date, or (ii) converted or continued by the
applicable Lenders on the same date of conversion or continuation, consisting,
in either case, of the aggregate amount of the several Loans of the same Type
and Class and, in the case of Eurodollar Loans, for the same Interest Period.
The term “Advance” shall include Swing Line Loans unless otherwise expressly
provided.
“Affected Lender” is defined in Section 2.23.
“Affiliate” of any Person means any other Person directly or indirectly
controlling, controlled by or under common control with such Person. A Person
shall be deemed to control another Person if the controlling Person owns 10% or
more of any class of voting securities (or other ownership interests) of the
controlled Person or possesses, directly or indirectly, the power to direct or
cause the direction of the management or policies of the controlled Person,
whether through ownership of stock, by contract or otherwise.
“Affiliated Lender” means, at any time, any Lender that is a Sponsor at such
time; provided that, notwithstanding the foregoing, “Affiliated Lender” shall
not include the Borrower, any Subsidiary of the Borrower, any Specified Debt
Fund or any natural person.
“Aggregate Outstanding Revolving Credit Exposure” means, at any time, the
aggregate of the Outstanding Revolving Credit Exposure of all the Revolving
Lenders.
“Aggregate Revolving Credit Commitment” means the aggregate of the Revolving
Credit Commitments of all the Revolving Lenders, as reduced or increased from
time to time pursuant to the terms hereof. The Aggregate Revolving Credit
Commitment as of the Tranche B-1 FundingAmendment No. 2 Effective Date is
$150,000,000125,000,000.
“Aggregate Term Loan Commitment” means the aggregate of the Term Loan
Commitments of all the Term Lenders. The Aggregate Term Loan Commitment is
$850,000,000 on the Amendment Effective Date.
“Agreement” means this amended and restated credit agreement, as it may be
further amended, restated, amended and restated or otherwise modified and in
effect from time to time.
“Alternate Base Rate” means, for any day, a rate of interest per annum equal to
the highest of (i) the Prime Rate in effect on such day, (ii) the sum of the
Federal Funds Effective Rate for such day plus ½ of 1.00% per annum and (iii)
the Eurodollar Rate determined on such date for a one-month Interest Period plus
1.00%. Any change in the Alternate Base Rate due to a change in the Prime Rate,
the Federal Funds Effective Rate or the one-month Eurodollar Rate shall be
effective from and including the effective date of such change in the Prime
Rate, the Federal Funds Effective Rate or the one-month Eurodollar Rate,
respectively.


2

--------------------------------------------------------------------------------




“Amendment Effective Date” means the date on which each of the conditions set
forth in Section 4.01 shall have been satisfied (or waived in accordance with
Section 8.02) and the Term Loan is funded, which is the date hereof.
“Amendment No. 2” means Amendment No. 2 to Amended and Restated Credit Agreement
dated as of December 12, 2016, among Borrower, each LC Issuer, the Swing Line
Lender, the Administrative Agent, the Collateral Agent and each Revolving Lender
party thereto.
“Amendment No. 2 Effective Date” means December 12, 2016.
“Applicable Margin” means, for any Loan of any Type or Class, the applicable
rate per annum set forth below opposite such Type or Class:
Facility
Floating Rate
Floating Rate during
Step-Down Period
Eurodollar Rate
Eurodollar Rate during
Step-Down Period
Revolving Loan
2.25%
2.00%
3.25%
3.00%
Term Loan
2.25%
2.00%
3.25%
3.00%
Swing Line Loan
2.25%
2.00%
N/A
N/A



For purposes of the foregoing, each change in the Applicable Margin with respect
to a (i) Revolving Loan or Swing Line Loan resulting from a change in the
Secured Leverage Ratio after the Amendment Effective Date or (ii) Term Loan
resulting from a change in the Total Leverage Ratio after the Amendment
Effective Date shall be effective during the period commencing on and including
the Business Day following the date of delivery to the Administrative Agent of
the compliance certificate required under Section 6.01 indicating such change
and ending on the date immediately preceding the effective date of the next such
change; provided that such Applicable Margin shall be based on the rates per
annum set forth above for non Step-Down Periods if the Borrower fails to deliver
the compliance certificate required to be delivered within the time periods
specified for such delivery pursuant to Section 6.01, during the period
commencing on and including the day of the occurrence of a Default resulting
from such failure and until the Business Day following the delivery thereof. In
the event that any financial statement or compliance certificate delivered is
inaccurate, and such inaccuracy, if corrected would have led to the application
of a higher Applicable Margin for any period (an “Applicable Period”) then the
Applicable Margin applied for such Applicable Period, then (i) the Borrower
shall immediately deliver to the Administrative Agent a corrected financial
statement and a corrected compliance certificate for such Applicable Period,
(ii) the Applicable Margin shall be determined based on the corrected compliance
certificate for such Applicable Period and (iii) the Borrower shall immediately
pay to the Administrative Agent (for the account of the Lenders during the
Applicable Period or their successor and assigns) the accrued additional
interest owing as a result of such increased Applicable Margin for such
Applicable Period.
“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.
“Arranger” means each of Bank of America, Wells Fargo Securities, LLC, J.P.
Morgan Securities LLC, Deutsche Bank Securities Inc., Crédit Agricole Corporate
and Investment Bank and each of their respective successors, in their capacity
as joint lead arranger.
“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.


3

--------------------------------------------------------------------------------




“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 12.01) and accepted by the Administrative Agent, in the form
of Exhibit D or any other form approved by the Administrative Agent.
“Auction Procedures” means the auction procedures with respect to non-pro rata
assignments of Term Loans pursuant to Sections 12.01(h) and 12.01(i) set forth
in Exhibit H hereto.
“Authorized Officer” means any of the Chairman, Chief Executive Officer,
President, Chief Financial Officer, Treasurer, Assistant Treasurer or Controller
of any Person, acting singly. Unless otherwise specified herein, each reference
to an “Authorized Officer” shall be deemed to be a reference to an Authorized
Officer of the Borrower.
“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.
“Bank of America” means Bank of America, N.A.
“Basket Amount” means, at any time, the sum of:
(a)    50% of the Consolidated Net Income of the Borrower and its Subsidiaries
for the period (taken as one accounting period) from the Amendment Effective
Date to the end of the Borrower’s most recently ended fiscal quarter for which
internal financial statements are available at such time or, in the case such
Consolidated Net Income for such period is a deficit, minus 100% of such deficit
(it being understood that gains from the sale or other disposition of Specified
Securities are disregarded in the computation of Consolidated Net Income); plus
(b)    100% of the aggregate amount of cash contributed to the common equity
capital of the Borrower following the Amendment Effective Date (other than (i)
by a Subsidiary of the Borrower or (ii) proceeds of a Specified Equity
Contribution); plus
(c)    to the extent a positive amount and not already included in Consolidated
Net Income, an amount equal to any returns (including dividends, interest,
distributions, returns of principal, profits on sale, repayments, income and
similar amounts) actually received by the Borrower of any Subsidiary in respect
of any Investment made after the Amendment Effective Date pursuant to clauses
(a), (d), (t) or (v) of Section 6.17 less any amounts thereof used to make
Investments pursuant to clauses (a) (other than clause (v)(C) thereof), (d) or
(v) of Section 6.17 after the Amendment Effective Date prior to such time.
“Beneficial Owner” has the meaning assigned to such term in Rule 13d-3 and Rule
13d-5 under the Exchange Act. The terms “Beneficial Ownership” and “Beneficially
Own” have a corresponding meaning.
“Bookrunners” means Bank of America, Wells Fargo Securities, LLC, J.P. Morgan
Securities LLC, Deutsche Bank Securities Inc., Crédit Agricole Corporate and
Investment Bank and each of their respective successors, in their capacities as
joint bookrunners.


4

--------------------------------------------------------------------------------




“Borrower” has the meaning specified in the introductory paragraph to this
Agreement.
“Borrowing Date” means a date on which a Credit Extension is made hereunder.
“Borrowing Notice” is defined in Section 2.11.
“Business Combination” means (i) any reorganization, consolidation, merger,
share exchange or similar business combination transaction involving the
Borrower with any Person (other than, in the case of clause (b)(A) of the
definition of “Change of Control”, any sale of the Capital Stock of the
Borrower) or (ii) the sale, assignment, conveyance, transfer, lease or other
disposition by the Borrower of all or substantially all of its assets.
“Business Day” means (i) with respect to any borrowing, payment or rate
selection of Eurodollar Advances, a day (other than a Saturday or Sunday) on
which banks generally are open in the city in which the office of the
Administrative Agent (as identified in Section 13.01(a)(ii)) is located for the
conduct of substantially all of their commercial lending activities, interbank
wire transfers can be made on the Fedwire system and dealings in United States
dollars are carried on in the London interbank market and (ii) for all other
purposes, a day (other than a Saturday or Sunday) on which banks generally are
open in the city in which the office of the Administrative Agent (as identified
in Section 13.01(a)(iii)) is located for the conduct of substantially all of
their commercial lending activities and interbank wire transfers can be made on
the Fedwire system.
“Capital Stock” means any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person other than a corporation and any and
all warrants, rights or options to purchase any of the foregoing (but excluding
any debt security that is convertible into, or exchangeable for, Capital Stock).
The Purchase Agreement Equity shall be Capital Stock, whether or not classified
as indebtedness for purposes of GAAP.
“Capitalized Lease” of a Person means any lease of Property by such Person as
lessee which would be capitalized on a balance sheet (excluding the footnotes
thereto) of such Person prepared in accordance with GAAP.
“Capitalized Lease Obligations” of a Person means the amount of the obligations
of such Person under Capitalized Leases which would be shown as a liability on a
balance sheet of such Person prepared in accordance with GAAP.
“Cash and Cash Equivalents” means:
(a)    U.S. dollars, Canadian dollars, Australian dollars or Pounds Sterling;
(b)    (x) euros or any national currency of any participating member state of
the EMU or (y) such local currencies held from time to time in the ordinary
course of business;
(c)    Government Securities;
(d)    securities issued by any agency of the United States or U.S.
government-sponsored enterprise, which may or may not be backed by the full
faith and credit of the United States, in each case maturing within 24 months or
less and, in the case of securities issued by a government-sponsored enterprise
that is not backed by the full faith and credit of the United States, with a
rating, or guaranteed on a senior basis by an entity with a rating of its senior


5

--------------------------------------------------------------------------------




unsecured debt, of A3/A- or better from two of the following three rating
agencies:  (i) Moody’s, (ii) S&P or (iii) Fitch Ratings, Inc.;
(e)    certificates of deposit, time deposits and eurodollar time deposits with
maturities of 24 months or less from the date of acquisition, banker’s
acceptances with maturities not exceeding 24 months and overnight bank deposits,
in each case with any commercial bank having capital and surplus in excess of
$500,000,000 in the case of a domestic bank and $250,000,000 (or the U.S. dollar
equivalent as of the date of determination) in the case of a foreign bank;
(f)    commercial paper rated at least P-2 by Moody’s or at least A-2 by S&P and
in each case maturing within 13 months after the date of creation thereof;
(g)    investment funds investing not less than 95% of their assets in
securities of the types described in clauses (a) through (f) above or clause (i)
below;
(h)    readily marketable direct obligations issued by any state of the United
States of America or any political subdivision thereof having one of the two
highest rating categories obtainable from either Moody’s or S&P with maturities
of 24 months or less from the date of acquisition;
(i)    overnight repurchase obligations for underlying securities or other
investments of the types described in clauses (a) through (h) above with any
bank or trust company organized under the laws of any state of the United States
or any national banking association or any government securities dealer which is
listed as reporting to the market statistics division of the Federal Reserve
Bank of New York, in each case with such entity having capital and surplus in
excess of $500,000,000 in the case of a domestic entity and $250,000,000 (or the
U.S. dollar equivalent as of the date of determination) in the case of a foreign
entity; and
(j)    Scheduled Restricted Investments.
“Cash Collateralize” means to pledge and deposit with or deliver to the
Collateral Agent, for the benefit of one or more of the LC Issuers or Lenders,
as collateral for the LC Exposure, cash or deposit account balances or, if the
Administrative Agent and each applicable LC Issuer shall agree in their sole
discretion, other credit support, in each case in an amount equal to 101% of
such LC Exposure, pursuant to documentation in form and substance reasonably
satisfactory to the Administrative Agent and each applicable LC Issuer.
“Cash Collateral” shall have a meaning correlative to the foregoing definition
of “Cash Collateralize” and shall include the proceeds of such cash collateral
and other credit support.
“Cash Management Agreement” means any agreement, document or other instrument
governing Cash Management Obligations incurred by the Borrower or any of its
Subsidiaries.
“Cash Management Bank” means (a) any Person that, at the time it enters into a
Cash Management Agreement, is a Lender or an Affiliate of a Lender or (b) any
Lender or Affiliate of a Lender that entered into a Cash Management Agreement
prior to the Amendment Effective Date, in either case in its capacity as a party
to such Cash Management Agreement.
“Cash Management Obligation” means any obligations incurred (including by way of
a guaranty) by the Borrower or any of its Subsidiaries in respect of treasury,
depositary and cash management services or automated clearinghouse transfer of
funds (including, without limitation,


6

--------------------------------------------------------------------------------




controlled disbursement, return items, interstate depository network services,
corporate card services and international wire services).
“Change” is defined in Section 3.02.
“Change in Control” means the occurrence of any of the following:
(a)    any Person (other than the Sponsors) acquires Beneficial Ownership,
directly or indirectly, of 50% or more of the combined voting power of the
then-outstanding voting securities of the Borrower entitled to vote generally in
the election of directors (“Outstanding Corporation Voting Stock”);
(b)    the consummation of a Business Combination pursuant to which either (A)
the Persons that were the Beneficial Owners of the Outstanding Corporation
Voting Stock immediately prior to such Business Combination Beneficially Own,
directly or indirectly, less than 50% of the combined voting power of the
then-outstanding voting securities entitled to vote generally in the election of
directors (or equivalent) of the entity resulting from such Business Combination
(including, without limitation, a company that, as a result of such transaction,
owns the Borrower or all or substantially all of the Borrower’s assets either
directly or through one or more subsidiaries), or (B) any Person (other than the
Sponsors) Beneficially Owns, directly or indirectly, 50% or more of the combined
voting power of the then-outstanding voting securities entitled to vote
generally in the election of directors (or equivalent) of the entity resulting
from such Business Combination;
(c)    the failure by the Borrower to directly own 100% of the Capital Stock of
MPSW;
(d)    the failure by MPSW to own 100% of the Capital Stock of MoneyGram Payment
Systems, Inc., a Delaware corporation; or
(e)    the adoption of a plan relating to the liquidation of the Borrower.
“Class”, when used in reference to any Commitment, Loan or Advance, refers to
whether such Commitment, Loan, or the Loans comprising such Advance, are
Revolving Credit Commitments, Revolving Loans, Additional Revolving Facilities,
Term Loans, Incremental Term Loans or Swing Line Loans.
“Code” means the Internal Revenue Code of 1986, as amended, reformed or
otherwise modified from time to time.
“Co-Documentation Agents” means J.P. Morgan Securities LLC, Deutsche Bank
Securities Inc. and Crédit Agricole Corporate And Investment Bank, and each of
their respective successors, in their capacities as co-documentation agents.
“Collateral” means all property with respect to which any security interests
have been granted (or purported to be granted) to the Collateral Agent pursuant
to any Collateral Document.
“Collateral Agent” means Bank of America, in the capacity of collateral agent
for the Lenders and the other Secured Parties named in the Collateral Documents.
“Collateral Documents” means each security agreement, pledge agreement, mortgage
and other document or instrument pursuant to which security is granted to the
Collateral Agent pursuant hereto for


7

--------------------------------------------------------------------------------




the benefit of the Secured Parties to secure the Secured Obligations, including
without limitation that certain Security Agreement, Pledge Agreement, Trademark
Security Agreement and Patent Security Agreement, in each case initially dated
as of May 18, 2011 and made between MPSW, the Borrower and one or more other
Loan Parties and the Collateral Agent and as amended, supplemented or otherwise
modified and in effect from time to time.
“Commitment” means a Revolving Credit Commitment or a Term Loan Commitment.
“Commitment Schedule” means the Schedule attached hereto identified as such.
“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.
“Consolidated Cash Interest Expense” means, with respect to any Person for any
period, Consolidated Interest Expense of such Person for such period, but
excluding (A) amortization of deferred financing fees, debt issuance costs,
commissions, fees, expenses and original issue discount resulting from the
issuance of indebtedness at less than par, (B) debt refinancing costs, debt
retirement costs, fees and costs of entering into and unwinding Rate Management
Transactions, administrative agency fees and rating agency fees and (C) interest
not paid in cash, whether in such period or any other.
“Consolidated Depreciation and Amortization Expense” means, with respect to any
Person for any period, the total amount of depreciation and amortization
expense, including the amortization of deferred financing fees of such Person
and its Subsidiaries for such period on a consolidated basis.
“Consolidated EBITDA” means with respect to any Person for any period, the
Consolidated Net Income of such Person for such period:
(a)    increased (without duplication) to the extent deducted in computing the
Consolidated Net Income of such Person for such period by:
(i)    provision for taxes based on income or profits or capital gains of such
Person and its Subsidiaries (including any tax sharing arrangements) and,
without duplication, any tax settlements, costs or adjustments; plus
(ii)    Consolidated Interest Expense of such Person (including costs of surety
bonds in connection with financing activities, to the extent included in
Consolidated Interest Expense); plus
(iii)    Consolidated Depreciation and Amortization Expense of such Person; plus
(iv)    any fees and expenses incurred, or any amortization thereof regardless
of how characterized by GAAP, in connection with the Transactions, any
acquisition, disposition, recapitalization, Investment, asset sale, issuance,
early retirement or repayment of Indebtedness, issuance of Capital Stock,
refinancing transaction or amendment or modification of any debt instrument (in
each case, including any such transaction consummated prior to the date hereof
and any such transaction undertaken but not completed) and any charges or
non-recurring merger costs incurred as a result of any such transaction; plus


8

--------------------------------------------------------------------------------




(v)    other non-cash charges reducing the Consolidated Net Income of such
Person, excluding any such charge that represents an accrual or reserve for a
cash expenditure for a future period; plus
(vi)    the amount of any minority interest expense deducted in calculating the
Consolidated Net Income of such Person (less the amount of any cash dividends or
distributions paid to the holders of such minority interests); plus
(vii)    (A) non-recurring or unusual losses or expenses (including costs and
expenses of litigation included in Consolidated Net Income pursuant to the
definition of Consolidated Net Income) and (B) severance, legal settlement,
relocation costs, curtailments or modifications to pension and post-retirement
employee benefit plans, the amount of any restructuring charges or reserves
deducted, including any restructuring costs incurred in connection with
acquisitions, costs related to the closure, opening and/or consolidation of
facilities, retention charges, systems establishment costs, spin-off costs,
transition costs associated with transferring operations offshore and other
transition costs, signing, retention and completion bonuses, conversion costs
and excess pension charges and consulting fees incurred in connection with any
of the foregoing and amortization of signing bonuses.
(b)    to the extent deducted or added in computing Consolidated Net Income of
such Person for such period, increased or decreased by (without duplication) any
non-cash net loss or gain resulting from currency remeasurements of
indebtedness;
(c)    to the extent deducted or added in computing Consolidated Net Income of
such Person for such period, increased or decreased by (without duplication) any
loss or gain resulting from Rate Management Transactions; and
(d)    decreased (without duplication) to the extent included in computing
Consolidated Net Income of such Person for such period by:
(i)    non-cash items increasing Consolidated Net Income of such Person and its
Subsidiaries, excluding any items which represent the reversal of any accrual
of, or cash reserve for, anticipated cash charges in any prior period; plus
(ii)    non-recurring or unusual gains increasing Consolidated Net Income of
such Person and its Subsidiaries.
“Consolidated Interest Expense” means with respect to any Person for any period,
the sum, without duplication, of:
(a)    consolidated interest expense of such Person and its Subsidiaries for
such period, to the extent such expense was deducted in computing Consolidated
Net Income for such period (including (A) amortization of deferred financing
fees, debt issuance costs, commissions, fees, expenses and original issue
discount resulting from the issuance of indebtedness at less than par, (B) all
commissions, discounts and other fees and charges owed with respect to letters
of credit or bankers’ acceptances, (C) non-cash interest payments (but excluding
any non-cash interest expense attributable to the movement in the mark-to-market
valuation of Rate Management Obligations or other derivative instruments
pursuant to Financial Accounting Standards Board Statement No. 133 - “Accounting
for Derivative Instruments and Rate Management


9

--------------------------------------------------------------------------------




Activities”), (D) the interest component of Capitalized Lease Obligations and
(E) net payments, if any, pursuant to interest rate Rate Management Obligations
with respect to Indebtedness); plus
(b)    consolidated capitalized interest of such Person and its Subsidiaries for
such period, whether paid or accrued.
For purposes of this definition, interest on a Capitalized Lease Obligation
shall be deemed to accrue at an interest rate implicit in such Capitalized Lease
Obligation in accordance with GAAP. For purposes of clarity, no obligations in
respect of Purchase Agreement Equity, whether or not classified as indebtedness
in accordance with GAAP, shall constitute interest expense.
“Consolidated Net Income” means, with respect to any Person for any period, the
Net Income of such Person and its Subsidiaries calculated on a consolidated
basis for such period; provided, however, that:
to the extent included in Net Income for such period and without duplication:
(i)    there shall be excluded in computing Consolidated Net Income (w) all
extraordinary gains, (x) all extraordinary losses, (y) non-recurring or unusual
losses or expenses (including costs and expenses of litigation) and (z) costs,
fees, and expenses of the Transactions;
(ii)    the Net Income for such period shall not include the cumulative effect
of a change in accounting principles or policies during such period, whether
effected through a cumulative effect adjustment or a retroactive application in
each case in accordance with GAAP;
(iii)    any net after-tax income (loss) from disposed or discontinued
operations and any net after-tax gains or losses on disposal of disposed or
discontinued operations shall be excluded;
(iv)    any net after-tax gains or losses (less all fees and expenses relating
thereto) attributable to asset dispositions other than in the ordinary course of
business, as determined in good faith by the Borrower, shall be excluded;
(v)    the Net Income for such period of any Person that is not a Subsidiary
thereof or that is accounted for by the equity method of accounting, shall be
excluded, except to the extent of the amount of dividends or distributions or
other payments that are actually paid in cash (or to the extent converted into
cash) to the referent Person or a Subsidiary thereof in respect of such period;
(vi)    solely for the purpose of determining the Basket Amount at any time, the
Net Income or loss for such period of any Subsidiary of such Person will be
excluded to the extent that the declaration or payment of dividends or similar
distributions by that Subsidiary of its Net Income is not at the date of
determination permitted without any prior governmental approval (that has not
been obtained) or, directly or indirectly, by the operation of the terms of its
charter or any agreement, instrument, judgment, decree, order, statute, rule, or
governmental regulation applicable to that Subsidiary or its stockholders,
unless such restriction with respect to the payment of dividends or similar
distributions has been legally waived or such income has been dividended or
distributed


10

--------------------------------------------------------------------------------




to the Borrower or any of its Subsidiaries without such restriction (in which
case the amount of such dividends or distributions or other payments that are
actually paid in cash (or converted into cash) to the referent Person in respect
of such period shall be included in Net Income); provided, however, that for the
avoidance of doubt, any restrictions based solely on (1) financial maintenance
requirements imposed as a matter of state regulatory requirements or (2) the
type of restriction set forth in Section 6.18(q) or excluded from the definition
of Liens pursuant to clause (b) or (d) of the definition thereof shall not
result in the exclusion of Net Income (loss); and provided further that any net
loss of any Subsidiary of such Person shall not be excluded pursuant to this
clause (vi);
(vii)    without duplication of any amount excluded under clause (vi) above, and
solely for the purpose of determining the Basket Amount at any time, any amount
deducted in arriving at Excess Cash Flow for the relevant period pursuant to
clause (xviii) of the definition thereof shall be deducted in arriving at
Consolidated Net Income for the Borrower for such period;
(viii)    any net after-tax income (loss) from the early extinguishment of
Indebtedness or Rate Management Obligations or other derivative instruments
shall be excluded;
(ix)    any Net Income (loss) for such period will be excluded to the extent it
relates to the impairment or appreciation of, or it is realized out of the
income (or loss) generated by, or from the sale or disposition of, any assets
included in the Scheduled Restricted Investments;
(x)    any Net Income (loss) for such period will be excluded to the extent it
relates to the impairment or appreciation of, or it is realized out of the
income (or loss) generated by, or from the sale or disposition of, any Specified
Security or any asset included in the Restricted Investment Portfolio;
(xi)    any impairment charge or asset write-off pursuant to Financial
Accounting Standards Board Statement No. 142 “Goodwill and Other Intangible
Assets” or Financial Accounting Standards Board Statement No. 144 “Accounting
for the Impairment or Disposal of Long-Lived Assets” and the amortization of
intangibles arising pursuant to Financial Accounting Standards Board Statement
No. 141 “Business Combinations” will be excluded;
(xii)    any non-cash compensation expense recorded from grants of stock
appreciation or similar rights, stock options, restricted stock or other rights
and any non-cash charges associated with the rollover, acceleration or payout of
Capital Stock by management of the Borrower in connection with the Transactions
shall be excluded; and
(xiii)    any non-cash items included in the Consolidated Net Income of the
Borrower as a result of an agreement of the Sponsors or the Borrower in respect
of any equity participation shall be excluded.
For purposes of clarity, any impact in respect of Purchase Agreement Equity,
whether or not classified as indebtedness in accordance with GAAP, shall be
excluded from Consolidated Net Income.


11

--------------------------------------------------------------------------------




Notwithstanding the foregoing, for the purpose of Section 6.13 only and in order
to avoid double counting, there shall be excluded from Consolidated Net Income
any income arising from any sale or other disposition of Investments made by the
Borrower and its Subsidiaries, any repurchases and redemptions of Investments
from the Borrower and its Subsidiaries, any repayments of loans and advances
that constitute Investments by the Borrower or any Subsidiary, in each case to
the extent such amounts increase clause (c) of the definition of Basket Amount.
“Consolidated Total Indebtedness” means, at any time, the amount of Indebtedness
of the type referred to in clauses (i), (iii), (iv) and (v) of the definition
thereof.
“Contingent Obligation” is defined in the definition of Indebtedness.
“Contract” is defined in Section 5.03
“Controlled Group” means all members of a controlled group of corporations or
other business entities and all trades or businesses (whether or not
incorporated) under common control which, together with the Borrower or any of
its Subsidiaries, are treated as a single employer under Section 414 of the
Code.
“Conversion/Continuation Notice” is defined in Section 2.12.
“CPA Change” means any adoption or change in law, order, policy, rule or
regulation, in each case to the extent occurring or arising after the Amendment
Effective Date, and any request, rule, guideline or directive to implement or
further effect the policies of the Dodd-Frank Wall Street Reform and Consumer
Protection Act (any of the foregoing, an “Implementation”), which shall be
deemed to be effective on the date on which Implementation is adopted or
effected (and not on the date on which such Act was initially enacted).
“Credit Extension” means the making of an Advance or the issuance, amendment,
renewal or extension of a Letter of Credit.
“Credit Extension Date” means the Borrowing Date for an Advance or the date of
the issuance, amendment (to the extent it increases the amount available for
draw thereunder), renewal or extension of a Letter of Credit.
“Default” means an event described in Article 7.
“Defaulting Lender” has the meaning assigned to such term in the definition of
“Required Lender”.
“Designated Jurisdiction” means any country or territory to the extent that such
country or territory itself is the subject of any Sanction.
“Disgorged Recovery” means the portion, if any, of any payment or other
distribution received by a Lender in satisfaction of Obligations of a Loan Party
to such Lender, that is required in any Insolvency Proceedings or otherwise to
be disgorged, turned over or otherwise paid to such Loan Party, such Loan
Party’s estate or creditors of such Loan Party, whether because the transfer of
such payment or other property is avoided or otherwise, including, without
limitation, because it was determined to be a fraudulent or preferential
transfer.


12

--------------------------------------------------------------------------------




“Disqualified Institutions” means those banks, financial institutions and other
Persons that are competitors of the Borrower and its Subsidiaries or Affiliates
of such competitors and are identified as such in writing to the Administrative
Agent (who will inform the Lenders) on the Amendment Effective Date and
additional competitors or Affiliates thereof identified to the Administrative
Agent in writing (who will inform the Lenders) from time to time; provided that
if such identified Person is a commercial bank, the global funds transfer or
payment services activities of which are merely incidental to its primary
business (an “Incidental Competitor”) and which is not an Affiliate of a
competitor of the Borrower and its Subsidiaries (other than an Incidental
Competitor), the inclusion of such Person as a Disqualified Institution shall be
reasonably acceptable to the Administrative Agent.
“Disqualified Stock” means, with respect to any Person, any Capital Stock of
such Person which, by its terms, or by the terms of any security into which it
is convertible or for which it is putable or exchangeable, or upon the happening
of any event, matures or is mandatorily redeemable (other than as a result of a
change of control or asset sale), pursuant to a sinking fund obligation or
otherwise, or is redeemable at the option of the holder thereof (other than as a
result of a change of control or asset sale) in whole or in part, in each case
prior to the date 91 days after the Term Loan Maturity Date; provided, however,
that if such Capital Stock is issued to any plan for the benefit of employees,
directors, managers or consultants of the Borrower or its Subsidiaries (or their
direct or indirect parent) or by any such plan to such employees, directors,
managers, consultants (or their respective estates, heirs, beneficiaries,
transferees, spouses or former spouses), such Capital Stock shall not constitute
Disqualified Stock solely because it may be required to be repurchased by the
Borrower or its Subsidiaries in order to satisfy applicable statutory or
regulatory obligations. For purposes hereof, the amount (or principal amount) of
any Disqualified Stock shall be equal to its voluntary or involuntary
liquidation preference.
“Dollars” means lawful currency of the United States of America.
“Domestic Subsidiary” means any Subsidiary of the Borrower that is (i) organized
under the laws of the United States of America, any state thereof or the
District of Columbia or (ii) a disregarded entity for U.S. federal income tax
purposes the sole assets of which are Capital Stock of Subsidiaries that are not
organized under the laws of the United States of America, any state thereof or
the District of Columbia.
“Dutch Auction” means an auction conducted by the Borrower, any of their
Subsidiaries or an Affiliated Lender in order to purchase Term Loans as
contemplated by Section 12.01(h) or 12.01(j), as applicable, in accordance with
the procedures set forth in Exhibit H.
“ECF Percentage” means, for any fiscal year of the Borrower, (i) if the Secured
Leverage Ratio determined on the last day of such fiscal year is greater than
3.750 to 1.000, 50% and (ii) if such Secured Leverage Ratio so determined is
less than or equal to 3.750 to 1.000, 0%.
“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
Subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.
“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.


13

--------------------------------------------------------------------------------




“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 12.01(b)(iii), (v) and (vi) (subject to such consents, if
any, as may be required under Section 12.01(b)(iii)); provided that
notwithstanding the foregoing, “Eligible Assignee” shall not include the
Borrower, any Subsidiary of the Borrower or any Affiliated Lender (it being
understood that assignments to the Borrower, any Subsidiary of the Borrower or
an Affiliated Lender may only be made pursuant to Section 12.01(h) or 12.01(i),
as applicable). For the avoidance of doubt, no Specified Debt Fund shall be
deemed to be an Affiliate of the Borrower or any Sponsor for purposes of the
definition of “Eligible Assignee”.
“EMU” means the economic and monetary union as contemplated in the Treaty on
European Union.
“Environmental Laws” means any Laws relating to pollution, emissions,
contamination, the indoor or outdoor environment, human health and safety as
such relates to the environment or natural resources or the use, treatment,
storage, disposal, transport, handling, cleanup, or remediation of any hazardous
or toxic substance.
“Equity Purchase Agreement” means that certain Amended and Restated Purchase
Agreement, dated as of March 17, 2008, among the Borrower and the several
“Investors” named therein, including all exhibits and schedules thereto, as in
effect on the Original Effective Date.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and any applicable rule or regulation issued thereunder.
“ERISA Event” means, with respect to Borrower or any member of the Controlled
Group, (a) the withdrawal of Borrower or any member of the Controlled Group from
a Plan during a plan year in which it was a “substantial employer,” as defined
in Section 4001(a)(2) of ERISA, with the attendant incurrence of liability by
the Borrower or any member of its Controlled Group in accordance with Section
4062 of ERISA; (b) the filing of a notice of intent to terminate a Plan or the
treatment of an amendment to such a Plan as a termination under section 4041 of
ERISA at a time when the Plan has Unfunded Liabilities; (c) the institution of
proceedings to terminate a Plan by the PBGC; or (c) any other event or condition
which might reasonably be expected to constitute grounds under Section 4042 of
ERISA for the termination of, or the appointment of a trustee to administer, any
Plan.
“Eurodollar Advance” means an Advance which, except as otherwise provided in
Section 2.14, bears interest at the applicable Eurodollar Rate plus the
Applicable Margin.
“Eurodollar Base Rate” means, with respect to Term Loans:
(a)    for any Interest Period with respect to a Eurodollar Advance, the rate
per annum equal to (i) the British Bankers Association LIBOR Rate or the
successor thereto if the British Bankers Association is no longer making a LIBOR
Rate available (“LIBOR”), as published by Reuters (or such other commercially
available source providing quotations of LIBOR as may be designated by the
Administrative Agent from time to time) at approximately 11:00 a.m., London
time, two Business Days prior to the commencement of such Interest Period, for
Dollar deposits (for delivery on the first day of such Interest Period) with a
term equivalent to such Interest Period or, (ii) if such rate is not available
at such time for any reason, the rate per annum determined by the Administrative
Agent to be the rate at which deposits in Dollars for delivery on the first day
of such Interest Period in same day funds in the


14

--------------------------------------------------------------------------------




approximate amount of the Eurodollar Rate Loan being made, continued or
converted and with a term equivalent to such Interest Period would be offered by
Bank of America’s London Branch to major banks in the London interbank
eurodollar market at their request at approximately 11:00 a.m. (London time) two
Business Days prior to the commencement of such Interest Period; and
(b)    for any interest calculation with respect to an Floating Rate Advance on
any date, the rate per annum equal to (i) LIBOR, at approximately 11:00 a.m.,
London time determined two London Banking Days prior to such date for Dollar
deposits being delivered in the London interbank market for a term of one month
commencing that day or (ii) if such published rate is not available at such time
for any reason, the rate per annum determined by the Administrative Agent to be
the rate at which deposits in Dollars for delivery on the date of determination
in same day funds in the approximate amount of the Alternate Base Rate Loan
being made or maintained and with a term equal to one month would be offered by
Bank of America’s London Branch to major banks in the London interbank
Eurodollar market at their request at the date and time of determination.
with respect to Revolving Loans:
(a)    for any Interest Period with respect to a Eurodollar Advance, the rate
per annum equal to the London Interbank Offered Rate or a comparable or
successor rate, which rate is approved by the Administrative Agent, as published
on the applicable Bloomberg screen page (or such other commercially available
source providing such quotations as may be designated by the Administrative
Agent from time to time) at approximately 11:00 a.m., London time, two Business
Days prior to the commencement of such Interest Period, for Dollar deposits (for
delivery on the first day of such Interest Period) with a term equivalent to
such Interest Period; and
(b)    for any interest calculation with respect to a Floating Rate Advance on
any date, the rate per annum equal to the London Interbank Offered Rate, at or
about 11:00 a.m., London time determined two Business Days prior to such date
for U.S. Dollar deposits with a term of one month commencing that day; and
(c) if the Eurodollar Base Rate shall be less than zero, such rate shall be
deemed zero for purposes of this Agreement;
provided that to the extent a comparable or successor rate is approved by the
Administrative Agent in connection herewith, the approved rate shall be applied
in a manner consistent with market practice; provided, further that to the
extent such market practice is not administratively feasible for the
Administrative Agent, such approved rate shall be applied in a manner as
otherwise reasonably determined by the Administrative Agent.
“Eurodollar Loan” means a Loan which, except as otherwise provided in Section
2.14, bears interest at the applicable Eurodollar Rate plus the Applicable
Margin.
“Eurodollar Rate” means for any Interest Period with respect to any Eurodollar
Advance comprised of Revolving Loans or Term Loans, a rate per annum determined
by the Administrative Agent pursuant to the following formula:
Eurodollar Rate =
                 Eurodollar Base Rate
1.00 - Eurodollar Reserve Percentage





15

--------------------------------------------------------------------------------




provided that with respect to any Eurodollar Advance comprised of Term Loans for
any Interest Period, the Eurodollar Rate shall not be less than 1.00% per annum
“Eurodollar Reserve Percentage” means, for any day during any Interest Period,
the reserve percentage (expressed as a decimal, carried out to five decimal
places) in effect on such day, whether or not applicable to any Lender, under
regulations issued from time to time by the Federal Reserve Board for
determining the maximum reserve requirement (including any emergency,
supplemental or other marginal reserve requirement) with respect to Eurocurrency
funding (currently referred to as “Eurocurrency liabilities”). The Eurodollar
Rate for each outstanding Eurodollar Loan shall be adjusted automatically as of
the effective date of any change in the Eurodollar Reserve Percentage.
“Excess Cash Flow” means, for any fiscal year of the Borrower, the excess, if
any, of:
(a)    the sum, without duplication, for such period of:
(i)    Consolidated EBITDA of the Borrower for such period (it being understood,
for avoidance of doubt, that any Specified Equity Contribution shall not
increase Consolidated EBITDA for purposes of this definition);
(ii)    foreign currency translation gains received in cash related to currency
remeasurements of indebtedness (including any net cash gain resulting from Rate
Management Transactions), to the extent not otherwise included in calculating
such Consolidated EBITDA;
(iii)    net cash gains resulting in such period from Rate Management
Obligations and the application of Statement of Financial Accounting Standards
No. 133 and International Accounting Standards No. 39 and their respective
pronouncements and interpretations, to the extent not otherwise included in
calculating such Consolidated EBITDA, including pursuant to clause (ii) of
EBITDA;
(iv)    extraordinary, unusual or nonrecurring cash gains (other than gains on
asset sales in the ordinary course of business, including Portfolio Securities),
to the extent not otherwise included in calculating such Consolidated EBITDA;
and
(v)    to the extent not otherwise included in calculating such Consolidated
EBITDA, cash gains from any sale or disposition outside the ordinary course of
business (excluding gains from Prepayment Events to the extent an amount equal
to the Net Proceeds therefrom was applied to the prepayment of Term Loans
pursuant to Section 2.10(c));
minus
(b)    the sum, without duplication, for such period of (in each case, except as
expressly provided in clauses (vi) and (xvi) below, to the extent the same
increased or was not otherwise deducted in determining such Consolidated EBITDA
for such period):
(i)    the amount of any taxes, including taxes based on income, profits or
capital, state, franchise and similar taxes, foreign withholding taxes and
foreign unreimbursed value added taxes (to the extent added in calculating such
Consolidated EBITDA), and including penalties and interest on any of the
foregoing, in each case,


16

--------------------------------------------------------------------------------




payable in cash by the Borrower and its Subsidiaries (to the extent not
otherwise deducted in calculating such Consolidated EBITDA);
(ii)    Consolidated Interest Expense, including costs of surety bonds in
connection with financing activities (to the extent included in Consolidated
Interest Expense), to the extent payable in cash and not otherwise deducted in
calculating such Consolidated EBITDA;
(iii)    foreign currency translation losses paid in cash related to currency
remeasurements of indebtedness (including any net cash loss resulting from Rate
Management Transactions), to the extent not otherwise deducted in calculating
such Consolidated EBITDA;
(iv)    without duplication of amounts deducted pursuant to this clause (iv) or
clause (xvi) below in respect of a prior fiscal year, capital expenditures of
the Borrower and its Subsidiaries made in cash prior to the date the applicable
Excess Cash Flow prepayment is required to be made pursuant to Section 2.10(d);
(v)    repayments of long-term Indebtedness (including (i) payments of the
principal component of Capitalized Lease Obligations, (ii) the repayment of
Loans pursuant to Section 2.10 (but excluding prepayments of Loans deducted
pursuant to clause (ii) of Section 2.10(d)) and (iii) the aggregate amount of
any premium, make-whole or penalties paid in connection with any such repayments
of Indebtedness, made by the Borrower and its Subsidiaries, but only to the
extent that, in each case, such repayments (x) by their terms cannot be
reborrowed or redrawn and (y) are not financed with the proceeds of long-term
Indebtedness (other than revolving Indebtedness)) and increases in Consolidated
Net Income due to a sale, transfer or other disposition of an asset (including
pursuant to a sale and leaseback transaction or a casualty or condemnation or
similar proceeding) but not in excess of the amount of such increase;
(vi)    without duplication of amounts deducted pursuant to this clause (vi) or
clause (xvi) below in respect of a prior fiscal year, the amount of Investments
permitted by Section 6.17 (other than Investments in (x) Cash Equivalents and
(y) the Borrower or any of its Subsidiaries, or any Investment funded with the
proceeds of Indebtedness) made by the Borrower and its Subsidiaries in cash
prior to the date the applicable Excess Cash Flow prepayment is required to be
made pursuant to Section 2.10(d);
(vii)    letter of credit fees paid in cash, to the extent not otherwise
deducted in calculating such Consolidated EBITDA;
(viii)    extraordinary, unusual or nonrecurring cash charges, to the extent not
otherwise deducted in calculating such Consolidated EBITDA;
(ix)    cash fees and expenses incurred in connection with the Transactions, any
acquisition, disposition, recapitalization, Investment, asset sale, the issuance
or repayment of any Indebtedness, issuance of Capital Stock, refinancing
transaction or amendment or modification of any debt instrument (in each case,
including any such transaction consummated prior to the Amendment Effective Date
and any such transaction undertaken but not completed) and any cash charges or
cash non-recurring merger costs incurred during such period as a result of any
such transaction or other early


17

--------------------------------------------------------------------------------




extinguishment of Indebtedness permitted by this Agreement (in each case,
whether or not consummated);
(x)    cash charges or losses added to such Consolidated EBITDA pursuant to
clauses (vi), (vii) and (viii) and to Consolidated Net Income pursuant to clause
(a) (ii), (vii), (viii), (ix), (x) or clause (b);
(xi)    the amount of Restricted Payments made pursuant to clause (d), (f), (g)
or (j) of Section 6.13, to the extent not funded with the proceeds of a
substantially contemporaneous incurrence of Indebtedness;
(xii)    cash expenditures in respect of Rate Management Obligations (including
net cash losses resulting in such period from Rate Management Obligations and
the application of Statement of Financial Accounting Standards No. 133 and
International Accounting Standards No. 39 and their respective pronouncements
and interpretations), to the extent not otherwise deducted in calculating such
Consolidated EBITDA, including pursuant to clause (b) or such Consolidated
EBITDA;
(xiii)    to the extent added to Consolidated Net Income, cash losses from any
sale or disposition outside the ordinary course of business;
(xiv)    cash payments by the Borrower and its Subsidiaries in respect of
long-term liabilities (other than Indebtedness) of the Borrower and its
Subsidiaries;
(xv)    the aggregate amount of expenditures actually made by the Borrower and
its Subsidiaries in cash (including expenditures for the payment of financing
fees) to the extent that such expenditures are not expensed and signing bonus
expenditures;
(xvi)    without duplication of amounts deducted from Excess Cash Flow in
respect of a prior fiscal year, the aggregate consideration required to be paid
in cash by the Borrower and its Subsidiaries pursuant to binding contracts (the
“Contract Consideration”) entered into prior to or during such fiscal year
relating to Investments permitted by Section 6.17 (other than Investments in (x)
Cash Equivalents and (y) the Borrower or any of its Subsidiaries) or capital
expenditures to be consummated or made plus cash restructuring expenses to be
incurred, in each case, during the period of 4 consecutive fiscal quarters of
the Borrower following the end of such fiscal year; provided that to the extent
the aggregate amount actually utilized to finance such capital expenditures or
Investments during such period of 4 consecutive fiscal quarters is less than the
Contract Consideration, the amount of such shortfall shall be added to the
calculation of Excess Cash Flow at the end of such period of 4 consecutive
fiscal quarters;
(xvii)    to the extent added to Consolidated Net Income and not deducted in
determining Consolidated EBITDA, Net Proceeds received by the Borrower or any
Subsidiary of the Borrower from the sale or other disposition of, or any payment
of principal of, or return on investment in respect of, Specified Securities;
and
(xviii)    to the extent added in determining Consolidated Net Income and not
deducted in determining Consolidated EBITDA, any portion of “Excess Cash Flow”,
determined pursuant to all of the preceding clauses of this definition, that is
attributable to a Subsidiary of the Borrower that is required to maintain a
minimum net worth or


18

--------------------------------------------------------------------------------




similar requirement under applicable law, rule or regulation or by order, decree
or power of any Governmental Entity, to the extent (and only to the extent) that
the payment of cash by such Subsidiary to the Borrower in respect of such
portion of Excess Cash Flow (by way of dividend, intercompany loan or otherwise)
would result in such Subsidiary's failure to comply with such requirement.
“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.
“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations thereunder.
“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the guarantee of such
Guarantor under the Guaranty, or the grant by such Guarantor of a security
interest to secure, such Swap Obligation (or any guarantee thereof) is or
becomes illegal under the Commodity Exchange Act or any rule, regulation or
order of the Commodity Futures Trading Commission (or the application or
official interpretation of any thereof) by virtue of such Guarantor’s failure
for any reason to constitute an “eligible contract participant” as defined in
the Commodity Exchange Act (determined after giving effect to any keepwell,
support or other agreement obtained for the benefit of such Guarantor and any
and all guarantees of such Guarantor’s Swap Obligations by other Loan Parties)
at the time the Guaranty, or a grant by such Guarantor of a security interest to
secure such Swap Obligation, becomes effective with respect to such Swap
Obligation. If a Swap Obligation arises under a master agreement governing more
than one swap, such exclusion shall apply only to the portion of such Swap
Obligation that is attributable to swaps for which such Guaranty or security
interest becomes illegal.
“Excluded Taxes” means, in the case of each Lender, LC Issuer, applicable
Lending Installation and the Administrative Agent or any other recipient of any
payment to be made by or on account of any obligation of the Borrower hereunder,
(a) taxes imposed on its overall net income, (b) franchise taxes and branch
profits taxes imposed on it, by (i) the jurisdiction under the laws of which
such Lender, LC Issuer or the Administrative Agent is incorporated or organized
or (ii) the jurisdiction in which the Administrative Agent’s or such Lender’s or
LC Issuer’s principal executive office or such Lender’s or LC Issuer’s
applicable Lending Installation is located, (c) in the case of a Non-U.S.
Lender, any withholding Tax that is imposed on amounts payable to such Non-U.S.
Lender at the time such Non-U.S. Lender becomes a party hereto (or designates a
new lending office) or is attributable to such Non-U.S. Lender’s failure or
inability to comply with Section 3.05(d), (f) or (g), except to the extent that
such Non-U.S. Lender (or its assignor, if any) was entitled, at the time of
designation of a new lending office (or assignment), to receive additional
amounts from the Borrower with respect to such withholding tax pursuant to
Section 3.05(a), and (d) any U.S. federal witholdingwithholding taxes imposed
under FATCA.
“Existing Debt” means (i) all principal, premium, if any, interest, fees and
other amounts due or outstanding under the Original Credit Agreement and (ii)
the Second Lien Indebtedness.
“Extended Revolving Credit Maturity Date” has the meaning set forth in the
definition of “Revolving Credit Maturity Date”.
“Extending Lender” shall have the meaning assigned to such term in Amendment No.
2.
“Facility” means the Revolving Credit Facility, the Term Facility, any
Incremental Facility or any Additional Revolving Facility, as the context may
require.


19

--------------------------------------------------------------------------------




“FATCA” means Sections 1471 through 1474 of the Code, as of the Amendment
Effective Date (or any amended or successor version that is substantively
comparable and not materially more onerous to comply with), any current or
future regulations or official interpretations thereof and any agreements
entered into pursuant to Section 1471(b)(1) of the Code.
“Federal Funds Effective Rate” means, for any day, the rate per annum equal to
the weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to Bank of
America on such day on such transactions as determined by the Administrative
Agent.; provided that with respect to Revolving Loans made after the Amendment
No. 2 Effective Date, “Federal Funds Effective Rate” shall mean, for any day,
the rate per annum equal to the weighted average of the rates on overnight
Federal funds transactions with members of the Federal Reserve System, as
published by the Federal Reserve Bank of New York on the Business Day next
succeeding such day; provided that (a) if such day is not a Business Day, the
Federal Funds Rate for such day shall be such rate on such transactions on the
next preceding Business Day as so published on the next succeeding Business Day,
and (b) if no such rate is so published on such next succeeding Business Day,
the Federal Funds Rate for such day shall be the average rate (rounded upward,
if necessary, to a whole multiple of 1/100 of 1%) charged to Bank of America on
such day on such transactions as determined by the Administrative Agent.
“Final 10-K” shall mean the Borrower’s Annual Report on Form 10-K for the year
ended December 31, 2012, filed with the U.S. Securities and Exchange Commission
on March 4, 2013.
“Financial Officer” means the Chief Financial Officer, the Controller, the
Treasurer, any Assistant Treasurer or any other officer with responsibilities
customarily performed by such officers.
“First Incremental Agreement” means the First Incremental Amendment and Joinder
Agreement dated as of April 2, 2014 among the Borrower, the Tranche B-1 Lenders
identified therein, the other Lenders identified therein and the Administrative
Agent.
“First Incremental Revolving Commitment” means the New Revolving Commitments as
defined in the First Incremental Agreement.
“First Lien Indebtedness” means the sum of (a) Indebtedness of the Borrower and
its Subsidiaries of the types referred to in clauses (i), (iii) and (iv) of the
definition thereof, in each case to the extent secured by first-priority Liens
(provided that such Indebtedness shall also include any Incremental Second Lien
Notes and any Incremental Unsecured Notes) plus (b) Indebtedness of the Borrower
and its Subsidiaries of the type referred to in clause (v) of the definition
thereof.
“First Lien Leverage Ratio” means at any time the ratio of (i) First Lien
Indebtedness to (ii) Consolidated EBITDA of the Borrower and its Subsidiaries
for the then most-recently ended four fiscal quarters.
“Floating Rate” means, for any day, a rate per annum equal to the Alternate Base
Rate for such day, in each case changing when and as the Alternate Base Rate
changes.


20

--------------------------------------------------------------------------------




“Floating Rate Advance” means an Advance which, except as otherwise provided in
Section 2.11, bears interest at the Floating Rate plus the Applicable Margin.
“Floating Rate Loan” means a Loan which, except as otherwise provided in Section
2.14, bears interest at the Floating Rate plus the Applicable Margin.
“Foreign Plan” is defined in Section 5.09(d).
“Foreign Subsidiary” means any Subsidiary of the Borrower that is not a Domestic
Subsidiary.
“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.
“GAAP” has the meaning set forth in Section 1.06.
“Government Securities” means securities that are:
(a)    direct obligations of the United States of America for the timely payment
of which its full faith and credit is pledged; or
(b)    obligations of a Person controlled or supervised by and acting as an
agency or instrumentality of the United States of America the timely payment of
which is unconditionally guaranteed as a full faith and credit obligation by the
United States of America, which, in either case, are not callable or redeemable
at the option of the issuer thereof, and shall also include a depository receipt
issued by a bank (as defined in Section 3(a)(2) of the Securities Act), as
custodian with respect to any such Government Securities or a specific payment
of the principal of or interest on any such Government Securities held by such
custodian for the account of the holder of such depository receipt; provided
that (except as required by law) such custodian is not authorized to make any
deduction from the amount payable to the holder of such depository receipt from
any amount received by the custodian in respect of the Government Securities or
the specific payment of the principal of or interest on the Government
Securities evidenced by such depository receipt.
“Governmental Entity” means any nation, sovereign or government, any state,
province, territory or other political subdivision thereof, any regulatory
agency, commission, court, body, entity or authority exercising executive,
legislative, judicial, regulatory or administrative functions of or pertaining
to government, including a central bank or stock exchange.
“GSMP Investors” means (i) GS Mezzanine Partners V, L.P., GS Mezzanine Partners
V Offshore, L.P. and GS Mezzanine Partners V Institutional, L.P., and any
successor investment funds to the foregoing funds managed by Goldman, Sachs &
Co., and (ii) any subsidiaries, investment vehicles, alternative investment
vehicles, special purpose vehicles and conduits through which such funds routes
funds or makes investments.
“GS Loan Funds” means (i) GS Loan Partners I, L.P., GS Loan Partners I Onshore,
L.P., GS Loan Partners I Offshore B, L.P. and GS Loan Partners Offshore C, L.P.,
and any successor investment funds to the foregoing funds managed by Goldman,
Sachs & Co., including entities and managed accounts managed by the Merchant
Banking Division of Goldman, Sachs &Co. and that invest primarily in senior
secured loans and (ii) any subsidiaries, investment vehicles, alternative
investment vehicles, special purpose vehicles and conduits through which such
funds routes funds or makes investments.


21

--------------------------------------------------------------------------------




“Guarantors” means (i) MPSW, MoneyGram Payment Systems, Inc., a Delaware
corporation, MoneyGram of New York LLC, a Delaware limited liability company,
any Person which becomes a Guarantor pursuant to the last sentence of Section
6.23 and (ii) any other Wholly-Owned Subsidiary that (A) is a Material Domestic
Subsidiary on the date hereof (other than any SPE) or (B) is required to become
a Guarantor after the date hereof pursuant to Section 6.23.
“Guaranty” means that certain Guaranty dated as of May 18, 2011 executed by each
Guarantor in favor of the Administrative Agent, for the ratable benefit of the
Lenders and the Secured Parties, as it may be amended or modified (including by
joinder agreement) and in effect from time to time.
“Hazardous Materials” means (i) petroleum, petroleum by-products, petroleum
derivatives, hydrocarbons, toxic mold, asbestos, lead based paint, radioactive
materials, medical or infectious wastes or polychlorinated biphenyls and (ii)
any other material, substance or waste that is prohibited, limited or regulated
by Environmental Law because of its hazardous, toxic or deleterious properties
or characteristics.
“Hedge Bank” means any Person that (i) at the time it enters into Rate
Management Transaction with the Borrower or any Subsidiary, is a Lender or an
Affiliate of a Lender or (ii) (x) is a party to a Rate Management Transaction
with the Borrower or any Subsidiary entered into prior to the Amendment
Effective Date and in existence on the date hereof, and (y) is a Lender or an
Affiliate of a Lender as of the Amendment Effective Date, in each case as a
party to such Rate Management Transaction.
“Incremental Amendment” is defined in Section 2.25(c).
“Incremental Facilities” is defined in Section 2.25(b).
“Incremental Lender” is defined in Section 2.25(c).
“Incremental Second Lien Notes” has the meaning set forth in Section 2.25.
“Incremental Term Loan” is defined in Section 2.25(a).
“Incremental Unsecured Notes” has the meaning set forth in Section 2.25.
“Indebtedness” of a Person means, without duplication, such Person’s
(i) obligations for borrowed money, (ii) obligations representing the deferred
purchase price of Property or services (other than accounts payable arising in
the ordinary course of such Person’s business), (iii) to the extent not
otherwise included in this definition, Indebtedness of another Person whether or
not assumed, secured by Liens or payable out of the proceeds or production from
Property now or hereafter owned or acquired by such Person, (iv) obligations
(or, without double counting, reimbursement obligations in respect thereof)
which are evidenced by notes, acceptances, or other similar instruments to the
extent not collateralized with Cash and Cash Equivalents or banker’s
acceptances, (v) Capitalized Lease Obligations, (vi) letters of credit or
similar instruments which are issued upon the application of such Person or upon
which such Person is an account party to the extent not collateralized with Cash
and Cash Equivalents or banker’s acceptances, (vii) to the extent not otherwise
included, any obligation (each, a “Contingent Obligation”) by such Person to be
liable for, or to pay, as obligor, guarantor or otherwise, on the Indebtedness
of another Person, other than by endorsement of negotiable instruments for
collection in the ordinary course of business, (viii) Rate Management
Obligations, and (ix) any other financial accommodation which in accordance with
GAAP would be shown as a liability on the consolidated balance sheet of such
Person. For the purposes hereof, the amount of any Contingent Obligation shall
be deemed to be an amount equal to the stated or determinable amount of the
related primary obligation, or portion thereof, in respect of


22

--------------------------------------------------------------------------------




which such Contingent Obligation is made or, if not stated or determinable, the
maximum reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith. In respect of Indebtedness of another Person
secured by a Lien on the assets of the specified Person, the amount of such
Indebtedness shall be the lesser of the fair market value of such assets at the
date of determination and the amount of the Indebtedness of the other Person
secured by such asset. Notwithstanding the foregoing, the following shall not
constitute Indebtedness: (i) Payment Services Obligations, (ii) obligations to
repay Payment Instruments Funding Amounts, (iii) Rate Management Obligations (to
the extent incurred in the ordinary course of business and not for speculative
purposes), (iv) Purchase Agreement Equity and (v) ordinary course contractual
obligations with clearing banks relative to clearing accounts.
“Indemnitee” is defined in Section 9.06(b).
“Initial Revolving Credit Maturity Date” has the meaning set forth in the
definition of “Revolving Credit Maturity Date”.
“Insolvency Proceedings” means, with respect to any Person, any case or
proceeding with respect to such Person under U.S. federal bankruptcy laws or any
other state, federal or foreign bankruptcy, insolvency, reorganization,
liquidation, receivership or other similar laws, or the appointment, whether at
common law, in equity or otherwise, of any trustee, custodian, receiver,
liquidator or the like for all or any material portion of the property of such
Person.
“Intellectual Property” means the following and all rights pertaining thereto:
(i) patents, patent applications, (including all provisional divisional,
continuation, continuation in part, and renewal applications) and statutory
invention registrations (including all utility models and other patent rights
under the Laws of all countries) and any renewals, extensions or reissues of any
of the foregoing, (ii) trademarks, service marks, trade dress, logos, trade
names, service names, corporate names, domain names and other brand identifiers,
all goodwill associated with the foregoing, registrations and applications for
registration thereof, including all extensions, modifications and renewals of
any such registration or application (iii) copyrights, software, databases, and
registrations and applications for registration thereof, and any renewals or
extensions thereof, (iv) confidential and proprietary information, trade
secrets, and know-how, including any confidential inventions (whether patentable
or not) and (v) all similar rights, however denominated, throughout the world.
“Interest Coverage Ratio” means, for any date, the ratio of (i) Consolidated
EBITDA of the Borrower for the period of four consecutive fiscal quarters ended
on or most recently prior to such date to (ii) Consolidated Cash Interest
Expense of the Borrower for such period.
“Interest Period” means, with respect to a Eurodollar Advance, a period of 1, 2,
3 or 6 months (or, if acceptable to all relevant Lenders, 9 or 12 months or a
period shorter than one month) commencing on a Business Day selected by the
Borrower pursuant to this Agreement. Such Interest Period shall end on the day
which corresponds numerically to such date one, two, three or six months (or
other applicable period) thereafter, provided, however, that (x) if there is no
such numerically corresponding day in such next, second, third or sixth (or
other corresponding) succeeding month, such Interest Period shall end on the
last Business Day of such next, second, third or sixth (or other corresponding)
succeeding month. If, (y) if an Interest Period would otherwise end on a day
which is not a Business Day, such Interest Period shall end on the next
succeeding Business Day, (y) if said unless such next succeeding Business Day
falls in a new calendar month, in which case such Interest Period shall end on
the immediately preceding Business Day, and (z) no Interest Period shall extend
beyond the Maturity Date of the Facility under which such Loan was made. (and,
in the case of any Interest Period for a Revolving Loan that begins before the
Initial Revolving Credit Maturity Date (if any Non-Extending Lenders are holding
Revolving


23

--------------------------------------------------------------------------------




Credit Commitments at such time) and would otherwise end after the Initial
Revolving Credit Maturity Date, such Interest Period shall end on the Initial
Revolving Credit Maturity Date).
“Investment” of a Person means all investments by such Person in any other
Person in the form of any loan, advance (other than commission, travel and
similar advances to officers and employees made in the ordinary course of
business), extension of credit (other than accounts receivable arising in the
ordinary course of business on terms customary in the trade), contribution of
capital by such Person or Capital Stock, bonds, mutual funds, notes, debentures
or other securities of such other Person.
“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).
“Law” means any federal, state, local or foreign law (including the common law),
statute, ordinance, rule, regulation, judgment, judicial decision, code, order,
injunction, arbitration award, writ, decree, agency requirement, license or
permit of any Governmental Entity.
“LC Disbursement” means a payment made by the LC Issuer pursuant to a Letter of
Credit which has not yet been reimbursed by or on behalf of the Borrower.
“LC Exposure” means, at any time, the sum of (i) the aggregate undrawn amount of
all outstanding Letters of Credit at such time plus (ii) the aggregate amount of
all LC Disbursements at such time. The LC Exposure of any Lender at any time
shall be its Pro Rata Share of the total LC Exposure at such time.
“LC Fee” is defined in Section 2.22(k).
“LC Issuer” means JPMorgan Chase Bank, N.A., Bank of America and each other
Lender that agrees in writing with the Borrower and the Administrative Agent to
issue Letters of Credit, in each case, in its capacity as the issuer of Letters
of Credit hereunder, and its successors in such capacity as provided in Section
2.22(i). Each LC Issuer may, in its discretion, arrange for one or more Letters
of Credit to be issued by Affiliates of such LC Issuer, in which case the term
“LC Issuer” shall include any such Affiliate with respect to Letters of Credit
issued by such Affiliate. With respect to any Letter of Credit, “LC Issuer”
shall mean the issuer thereof.
“Lender” has the meaning specified in the introductory paragraph to this
Agreement, any Person which becomes a party hereto pursuant to Section 2.25 and
their respective successors and assigns. Unless otherwise specified, the term
“Lenders” includes a Lender in its capacity as the Swing Line Lender.
“Lending Installation” means, with respect to a Lender or the Administrative
Agent, the office, branch, subsidiary or affiliate of such Lender or the
Administrative Agent listed on the signature pages hereof or on a Schedule or
otherwise selected by such Lender or the Administrative Agent pursuant to
Section 2.20.
“Letter of Credit” means any standby letter of credit issued pursuant to this
Agreement (including any Outstanding Letter of Credit).
“Letter of Credit Application” means a letter of credit application or agreement
entered into or submitted by the Borrower pursuant to Section 2.22(b).


24

--------------------------------------------------------------------------------




“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by the LC Issuer and the Borrower (or any Subsidiary) or in favor of the LC
Issuer and relating to such Letter of Credit.
“Lien” means any lien (statutory or other), mortgage, pledge, hypothecation,
assignment, encumbrance or preference, priority or other security agreement of
any kind or nature whatsoever (including, without limitation, the interest of a
vendor or lessor under any conditional sale, Capitalized Lease or other title
retention agreement). For the purposes hereof, none of the following shall be
deemed to be Liens: (i) setoff rights or statutory liens arising in the ordinary
course of business, (ii) restrictive contractual obligations with respect to
assets comprising the Payment Instruments Funding Amounts or Payment Service
Obligations; provided that such contractual obligations are no more restrictive
in nature than those in effect on the Amendment Effective Date, (iii) Liens
purported to be created under Repurchase Agreements; provided that such Liens do
not extend to any assets other than those that are the subject of such
Repurchase Agreements, (iv) ordinary course of business contractual obligations
with clearing banks relative to clearing accounts or (v) operating leases.
“Loan” means a Revolving Loan, a Term Loan or a Swing Line Loan.
“Loan Documents” means this Agreement, any amendment hereto, any Letter of
Credit Application, any Notes issued pursuant to Section 2.16, the Guaranty,
each Incremental Amendment and the Collateral Documents.
“Loan Parties” means the Borrower and each of the other Guarantors that is a
party to a Loan Document.
“Majority Revolving Credit Facility Lenders” means the holders of more than 50%
of the Aggregate Outstanding Revolving Credit Exposure and unused Revolving
Commitments at such time, exclusive of Affected Lenders of the type described in
clause (iii) or (iv) of Section 2.23(b).
“Material Adverse Effect” means any event, condition or circumstance that has
occurred since December 31, 2012 that could reasonably be expected to have a
material adverse effect on (i) the business, financial condition, results of
operations or assets of the Borrower and its Subsidiaries, taken as a whole,
(ii) the ability of the Loan Parties, taken as a whole, to perform their
obligations under the Loan Documents or (iii) the rights or remedies of the
Administrative Agent or the Lenders under the Loan Documents, taken as a whole
(other than, in each case, as related to: (A) the valuation of the investment
portfolio of the Borrower and its Subsidiaries and (B) any shareholder or
derivative litigation arising as a result of the transactions contemplated
hereby and/or the disclosure of or failure to disclose information related to
the valuation of the investment portfolio of the Borrower and its Subsidiaries).
“Material Domestic Subsidiary” means a Domestic Subsidiary (other than an SPE)
which, together with its Subsidiaries, either (i) has 5% or more of the
consolidated total assets (valued at the greater of book or fair market value)
of the Borrower and its Subsidiaries determined on a consolidated basis as of
the fiscal quarter end next preceding the date of determination, (ii) accounted
for 5% or more of consolidated total revenues of the Borrower and its
Subsidiaries determined on a consolidated basis as of the last day of each
fiscal year of the Borrower for the four consecutive fiscal quarters then ended
or (iii) has been designated as a Material Domestic Subsidiary by the Borrower.
“Material Indebtedness” means Indebtedness and/or Rate Management Obligations in
an outstanding principal or net payment amount of $35,000,000 or more in the
aggregate (or the equivalent thereof in any currency other than U.S. dollars).


25

--------------------------------------------------------------------------------




“Material Indebtedness Agreement” means any agreement under which any Material
Indebtedness was created or is governed or which provides for the incurrence of
Indebtedness in an amount which would constitute Material Indebtedness (whether
or not an amount of Indebtedness constituting Material Indebtedness is
outstanding thereunder).
“Material Registered IP” is defined in Section 5.18(b).
“Maturity Date” shall mean (i) with respect to the Term Loans in effect on the
Amendment Effective Date, the Term Loan Maturity Date, (ii) with respect to the
Revolving Credit Commitments in effect on the Amendment Effective Date, the
Revolving Credit Maturity Date and (iii) with respect to any Incremental Term
Loans or any Additional Revolving Facility, the final maturity date as specified
in the applicable Incremental Amendment; provided that if any such day is not a
Business Day, the applicable Maturity Date shall be the Business Day immediately
preceding such day (notwithstanding anything to the contrary in Section 1.05).
“Merrill Lynch” means Merrill Lynch, Pierce, Fenner & Smith Incorporated.
“Moody’s” means Moody’s Investors Service, Inc.
“MPSW” has the meaning specified in the introductory paragraph to this
Agreement.
“Multiemployer Plan” is defined in Section 5.09(c).
“Net Income” means, with respect to any Person, the net income (loss) of such
Person, determined in accordance with GAAP and before any reduction in respect
of preferred stock dividends.
“Net Proceeds” means, with respect to any event, (i) the cash proceeds received
in respect of such event, including (A) any cash received in respect of any
non-cash proceeds (including any cash payments received by way of deferred
payment of principal pursuant to a note or installment receivable or purchase
price adjustment or earn-out, but excluding any reasonable interest payments),
but only as and when received, (B) in the case of a casualty, cash insurance
proceeds, and (C) in the case of a condemnation or similar event, cash
condemnation awards and similar payments received in connection therewith, minus
(ii) the sum of direct costs relating to such event and the sale or disposition
of such non-cash proceeds, including, without limitation, legal, accounting and
investment banking fees, brokerage and sales commissions, any relocation
expenses incurred as a result thereof, taxes paid or payable as a result thereof
(after taking into account any available tax credits or deductions and, if such
costs have not been incurred or invoiced, the Borrower’s or the applicable
Subsidiary’s good faith estimates thereof), amounts required to be applied to
the repayment of principal, premium or penalty, if any, and interest on
Indebtedness required to be paid as a result of such transaction and any
deduction of appropriate amounts to be provided by the Borrower or its
Subsidiaries as a reserve in accordance with GAAP against any liabilities
associated with the asset disposed of in such transaction and retained by the
Borrower or its Subsidiaries after such sale or other disposition thereof,
including, without limitation, pension and other post-employment benefit
liabilities and liabilities related to environmental matters or against any
indemnification obligations associated with such transaction.
“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.
“Non-Extending Lender” shall have the meaning assigned to such term in Amendment
No. 2.
“Non-Guarantor Subsidiary” means any Subsidiary of the Borrower that is not a
Guarantor.


26

--------------------------------------------------------------------------------




“Non-U.S. Lender” is defined in Section 3.05(d).
“Note” means any one or more of a Revolving Credit Note, Term Note or Swing Line
Note.
“Obligations” means all unpaid principal of and accrued and unpaid interest on
the Loans, all reimbursement obligations with respect to LC Disbursements, all
accrued and unpaid fees and all expenses, reimbursements, indemnities and other
obligations of the Borrower and the other Loan Parties to the Lenders or to any
Lender, the Administrative Agent or any indemnified party arising under the Loan
Documents. For purposes of computing the amount available to be drawn under any
Letter of Credit, the amount of such Letter of Credit shall be determined in
accordance with Section 1.08.  For all purposes of this Agreement, if on any
date of determination a Letter of Credit has expired by its terms but any amount
may still be drawn thereunder by reason of the operation of Rule 3.14 of the
ISP, such Letter of Credit shall be deemed to be “outstanding” in the amount so
remaining available to be drawn.
“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.
“OID” is defined in Section 2.25(b).
“Original Credit Agreement” is defined in the first recital hereto.
“Original Effective Date” means May 18, 2011.
“Original Lenders” is defined in the first recital hereto.
“Original Term Loans” means Term Loans (as such term is defined in the Original
Credit Agreement) made under the Original Credit Agreement.
“Other Taxes” is defined in Section 3.05(b).
“Outstanding Letters of Credit” is defined in Section 2.22(l).
“Outstanding Revolving Credit Exposure” means, as to any Revolving Lender at any
time, the sum of (i) the aggregate principal amount of its Revolving Loans
outstanding at such time, plus (ii) an amount equal to its LC Exposure at such
time, plus (iii) an amount equal to its Swing Line Exposure at such time.
“Pari Passu First Lien Notes” has the meaning set forth in Section 2.25.
“Participant” is defined in Section 12.01(d).
“Payment Date” means the last Business Day of each calendar year quarter.
“Payment Instruments Funding Amounts” means amounts advanced to and retained by
the Borrower and its Subsidiaries as advance funding for the payment instruments
or obligations arising under an official check agreement or a customer agreement
entered into in the ordinary course of business.
“Payment Service Obligations” means all liabilities of the Borrower and its
Subsidiaries calculated in accordance with GAAP for outstanding payment
instruments (as classified and defined as Payment Service Obligations in the
Borrower’s latest Annual Report on Form 10-K under the Exchange


27

--------------------------------------------------------------------------------




Act, and if the Borrower is not subject to the reporting requirements of Section
13(a) or Section 15(d) of the Exchange Act, the Borrower’s most recent audited
financial statements).
“PBGC” means the Pension Benefit Guaranty Corporation, or any successor thereto.
“Permits” means all permits, licenses, authorizations, orders and approvals of,
and filings, applications and registrations with, Governmental Entities.
“Permitted Liens” means Liens permitted by Section 6.18.
“Person” means any natural person, corporation, firm, joint venture,
partnership, limited liability company, association, enterprise, trust or other
entity or organization, or any government or political subdivision or any
agency, department or instrumentality thereof.
“Plan” means an employee pension benefit plan which is covered by Title IV of
ERISA or subject to the minimum funding standards under Section 412 of the Code
as to which the Borrower or any member of the Controlled Group may have any
liability.
“Portfolio Securities” means, collectively, portfolio securities (i) designated
as “trading investments” on the Borrower’s consolidated financial statements,
(ii) designated as “available for sale investments” on the Borrower’s
consolidated financial statements or (iii) otherwise designated as investments
on the Borrower’s consolidated financial statements, in each case valued at fair
value in accordance with GAAP.
“Prepayment Event” means:
(a)    any sale, transfer or other disposition pursuant to Section 6.16(j) or
(t) other than dispositions resulting in aggregate Net Proceeds not exceeding
(1) $5,000,000 in the case of any single transaction or series of related
transactions or (2) $15,000,000 for all such transactions during any fiscal year
of the Borrower; or
(b)    the incurrence by the Borrower or any Domestic Subsidiary after the
Amendment Effective Date of any Indebtedness other than Indebtedness permitted
under Section 6.14.
“Prime Rate” means the rate of interest per annum publicly announced from time
to time by Bank of America, N.A. as its prime rate; each change in the Prime
Rate shall be effective from and including the date such change is publicly
announced as being effective.
“Property” of a Person means any and all property, whether real, personal,
tangible, intangible, or mixed, of such Person, or other assets owned, leased or
operated by such Person.
“Pro Rata Share” means, with respect to a Lender, a portion equal to a fraction
the numerator of which is such Lender’s Revolving Credit Commitment (or, if the
Aggregate Revolving Credit Commitment has expired or been terminated, such
Lender’s Revolving Credit Commitment immediately prior to such expiration or
termination, giving effect to any subsequent assignments made pursuant to the
terms hereof and any subsequent repayments of such Lender’s Revolving Loans and
reductions in such Lender’s participation exposure relative to Letters of Credit
and Swing Line Loans) and the denominator of which is the Aggregate Revolving
Credit Commitments (or, if the Aggregate Revolving Credit Commitment has expired
or been terminated, the Aggregate Revolving Credit Commitment immediately prior
to such expiration or termination, giving effect to any subsequent repayments of
the Revolving


28

--------------------------------------------------------------------------------




Loans and reductions in the aggregate participation exposure relative to Letters
of Credit and Swing Line Loans).
“Purchase Agreement Equity” means Capital Stock of the Borrower issued to the
Sponsors pursuant to the terms of (a) the Equity Purchase Agreement, including
any Capital Stock into which such equity is converted or any additional Capital
Stock issued after the Original Effective Date pursuant to the terms of the
certificates of designation referred to in, and attached as exhibits to, the
Equity Purchase Agreement, or (b) the Recapitalization Agreement.
“Rate Management Obligations” of a Person means any and all obligations of such
Person, whether absolute or contingent and howsoever and whensoever created,
arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and substitutions therefor), under (i) any and all Rate
Management Transactions, (ii) any guaranty of obligations described under clause
(i) and (iii) any and all cancellations, buy backs, reversals, terminations or
assignments of any Rate Management Transactions.
“Rate Management Transaction” means any transaction (including an agreement with
respect thereto) now existing or hereafter entered into by the Borrower or any
of its Subsidiaries which is a rate swap, basis swap, forward rate transaction,
commodity swap, commodity option, equity or equity index swap, equity or equity
index option, bond option, interest rate option, foreign exchange transaction,
cap transaction, floor transaction, collar transaction, forward transaction,
currency swap transaction, cross-currency rate swap transaction, currency option
or any other similar transaction (including any option with respect to any of
these transactions) or any combination thereof, whether linked to one or more
interest rates, foreign currencies, commodity prices, equity prices or other
financial measures.
“Recapitalization Agreement” means that certain Recapitalization Agreement dated
as of March 7, 2011, among the Borrower, the THL Investors and the GS Investors
(each as defined in the Recapitalization Agreement), as amended from time to
time.
“Refinanced Commitment” and “Refinanced Term Loans” are each defined in Section
8.03.
“Refinanced Restricted Indebtedness” is defined in Section 6.13(e)(i).
“Refinancing Indebtedness” is defined in Section 6.14(j).
“Refinancing Restricted Indebtedness” is defined in Section 6.13(e).
“Register” is defined in Section 12.01(c).
“Regulation D” means Regulation D of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor thereto or other
regulation or official interpretation of said Board of Governors relating to
reserve requirements applicable to member banks of the Federal Reserve System.
“Regulation U” means Regulation U of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor or other
regulation or official interpretation of said Board of Governors relating to the
extension of credit by banks for the purpose of purchasing or carrying margin
stocks applicable to member banks of the Federal Reserve System.
“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.


29

--------------------------------------------------------------------------------




“Release” means any release, spill, emission, leaking, pumping, emitting,
discharging, injecting, escaping, leaching, dumping, disposing or migrating into
or through the indoor or outdoor environment.
“Remaining Basket Amount” means, at any time, the excess (if any) of (i) the
Basket Amount determined at such time over (ii) the aggregate amount, from and
after the Amendment Effective Date up to the time of determination, of (A) all
Restricted Payments made pursuant to Section 6.13(g) (excluding, for the
avoidance of doubt, any payments made in connection with the Second Lien
Redemption) and (B) Investments made pursuant to Section 6.17(a)(v)(C) or
6.17(t), all determined at the time of making any such Restricted Payment or
Investment or incurring such Indebtedness (each, in this definition, a
“transaction”), before giving effect to such transaction but after giving effect
to any and all other simultaneous transactions.
“Rentals” of a Person means the aggregate fixed amounts payable by such Person
under any Operating Lease.
“Replacement Commitments” and “Replacement Term Loans” are each defined in
Section 8.03.
“Reportable Event” means a reportable event as defined in Section 4043(c) of
ERISA and the regulations issued under such section, with respect to a Single
Employer Plan, excluding, however, such events as to which the PBGC has by
regulation waived the requirement of Section 4043(a) of ERISA that it be
notified within 30 days of the occurrence of such event, provided, however, that
a failure to meet the minimum funding standard of Section 412 of the Code and of
Section 302 of ERISA shall be a Reportable Event regardless of the issuance of
any such waiver of the notice requirement in accordance with either Section
4043(a) of ERISA or Section 412(d) of the Code.
“Repricing Transaction” means the prepayment, refinancing, substitution or
replacement of all or a portion of the Term Loans with the incurrence by the
Borrower or any Subsidiary of any debt financing having an effective interest
cost or weighted average yield (with the comparative determinations to be made
by the Administrative Agent consistent with generally accepted financial
practices, after giving effect to, among other factors, margin, interest rate
floors, upfront or similar fees or original issue discount shared with all
providers of such financing, but excluding the effect of any arrangement,
structuring, syndication or other fees payable in connection therewith that are
not shared with all providers of such financing, and without taking into account
any fluctuations in the Eurodollar Rate) that is less than the effective
interest rate for or weighted average yield (as determined by the Administrative
Agent on the same basis) of such Term Loans, including without limitation, as
may be effected through any amendment to this Agreement relating to the interest
rate for, or weighted average yield of, such Term Loans.
“Repurchase Agreement” means an agreement of a Person to purchase securities
arising out of or in connection with the sale of the same or substantially
similar securities.
“Required Amount of Loans” means, at any time, the amount of Loans required to
be held by Lenders in order for such Lenders to constitute “Required Lenders”
(without giving effect to the first proviso in Section 8.02).
“Required Lenders” means, at any time, Lenders having in the aggregate more than
50% of the sum of (i) the Term Balance at such time plus (ii) the sum of the
Aggregate Outstanding Revolving Credit Exposure and the unused Revolving Credit
Commitments at such time, in each case exclusive of Affected Lenders of the type
described in clause (iii) or (iv) of Section 2.23(b) (such Affected Lender, a
“Defaulting Lender”) and subject to Section 12.01(h)(iv).


30

--------------------------------------------------------------------------------




“Required Term Lenders” means, at any time, Term Lenders having in the aggregate
more than 50% of the sum of the Term Balance at such time.
“Restricted Investment Portfolio” means assets of the Borrower and its
Subsidiaries which are restricted by state law, contract or otherwise designated
by the Borrower for the payment of Payment Service Obligations.
“Restricted Payment” means (i) any dividend or distribution in respect of the
Capital Stock of the Borrower or any Subsidiary, (ii) any redemption,
repurchase, acquisition or other retirement of the Capital Stock of the Borrower
and (iii) any principal or other payment on, or any redemption, repurchase,
defeasance, acquisition or other retirement of any Subordinated Indebtedness
(other than Indebtedness permitted under Sections 6.14(h), (r), (s), (t), (v)
and (w) and excluding, for the avoidance of doubt, any payment made in
connection with the Second Lien Redemption) in each case prior to any scheduled
repayment, sinking fund or maturity.
“Revolver Financial Covenants” shall mean the covenants set forth in Section
6.22.
“Revolver Financial Covenant Default” means (i) a failure to comply with Section
6.22 or (ii) the taking of any action by the Borrower or its Subsidiaries if
such action was prohibited hereunder solely due to the existence of a Revolver
Financial Covenant Default of the type described in clause (i) of this
definition. It is understood and agreed that this definition may not be amended
without the written consent of the Majority Revolving Credit Facility Lenders.
“Revolver Step-Down Period” means any period, after the first six months after
the Amendment Effective Date, during which the Secured Leverage Ratio is less
than 2.5 to 1.0 (such period to be measured as provided in the definition of
Applicable Margin).
“Revolver Termination Date” means the first date on which the Revolving Credit
Commitments shall have been terminated in full, all Revolving Loans shall have
been paid in full, all accrued and unpaid interest and fees payable in
connection with the Revolving Credit Commitments and the Revolving Loans shall
have been paid in full, and there shall be no Letter of Credit outstanding
hereunder that has not been fully Cash Collateralized or backstopped by a letter
of credit reasonably satisfactory to the applicable LC Issuer.
“Revolving Credit Advance” means an Advance made by the Revolving Lenders
pursuant to Section 2.03 or any Additional Revolving Facilities.
“Revolving Credit Commitment” shall mean, as to each Revolving Lender, the
commitment of such Lender to make Revolving Loans and to acquire participations
in Swing Line Loans and Letters of Credit as provided for herein, in an
aggregate principal amount at any one time outstanding not to exceed the amount
set forth opposite such Revolving Lender’s name, on the Commitment Schedule or
in the Assignment and Acceptance or Incremental Amendment pursuant to which such
Lender becomes a party hereto, as applicable, as such amount may be adjusted
from time to time in accordance with this Agreement.
“Revolving Credit Facility” means, at any time, the aggregate amount of the
Revolving Credit Commitments at such time.
“Revolving Credit Maturity Date” means March(i) with respect to the Revolving
Loans and Revolving Credit Commitment of any Extending Lender, September 28,
20182019, or, if such day is not a Business Day, the next preceding Business
Day. (the “Initial Revolving Credit Maturity Date”) and (ii)


31

--------------------------------------------------------------------------------




with respect to the Revolving Loans and Revolving Credit Commitments of any
Non-Extending Lender, March 28, 2018, or, if such day is not a Business Day, the
next preceding Business Day (the “Extended Revolving Credit Maturity Date”).
“Revolving Credit Note” means a promissory note in substantially the form of
Exhibit A hereto, with appropriate insertions, and payable to the order of a
Lender in the amount of its Revolving Credit Commitment, including any
amendment, modification, renewal or replacement of such promissory note.
“Revolving Lender” means a Lender having a Revolving Credit Commitment.
“Revolving Loan” means, with respect to a Revolving Lender, such Lender’s loans
made pursuant to Section 2.03 hereof and any Additional Revolving Facilities.
“S&P” means Standard and Poor’s Ratings Services, a division of The McGraw Hill
Companies, Inc.
“Sanction(s)” means any sanction administered or enforced by the United States
Government (including without limitation, OFAC), the United Nations Security
Council, the European Union or Her Majesty’s Treasury (“HMT”).
“Scheduled Restricted Investments” means the securities listed on Schedule 2
hereto.
“SEC” means the United States Securities and Exchange Commission.
“Second Lien Indebtedness” means the senior second lien indebtedness incurred by
MPSW pursuant to that certain Indenture, dated as of March 25, 2008, among MPSW,
the guarantors party thereto and Deutsche Bank Trust Company Americas, as
trustee, as amended by supplements thereto prior to the Amendment Effective
Date.
“Second Lien Redemption” means the prepayment and redemption in full of the
Second Lien Indebtedness (including the payment of any premium in connection
therewith) to occur on the Amendment Effective Date.
“Secured Cash Management Obligation” means any Cash Management Obligation that
is owed by the Borrower or any of its Subsidiaries to any Cash Management Bank.
“Secured Hedge Obligation” means any Rate Management Obligation that is owing by
the Borrower or any of its Subsidiaries to any Hedge Bank regardless of whether
such Hedge Bank ceases to be a Lender or an Affiliate of a Lender, but excluding
(a) Rate Management Obligations arising from trades or confirmations entered
into after such Hedge Bank ceases to be a Lender or an Affiliate of a Lender and
(b) solely with respect to any Guarantor that is not an “eligible contract
participant” under the Commodity Exchange Act or any regulations promulgated
thereunder, Excluded Swap Obligations owing by such Guarantor.
“Secured Indebtedness” means the sum of (a) Indebtedness of the Borrower and its
Subsidiaries of the types referred to in clauses (i), (iii) and (iv) of the
definition thereof, in each case to the extent secured by Liens plus (b)
Indebtedness of the Borrower and its Subsidiaries of the type referred to in
clause (v) of the definition thereof.


32

--------------------------------------------------------------------------------




“Secured Leverage Ratio” means at any time the ratio of (i) Secured Indebtedness
to (ii) Consolidated EBITDA of the Borrower and its Subsidiaries for the then
most-recently ended four fiscal quarters.
“Secured Obligations” means, collectively, the Obligations, the Secured Cash
Management Obligations and the Secured Hedge Obligations.
“Secured Parties” means the Administrative Agent, the Collateral Agent, the
Lenders, the Hedge Banks and the Cash Management Banks.
“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations thereunder.
“Similar Business” means (i) the global funds transfer and payment services
business conducted by the Borrower and its Subsidiaries, (ii) any other business
described under the heading “Business” in the Borrower’s Annual Report on Form
10-K under the Exchange Act for the fiscal year ended December 31, 2012, and
(iii) any business that is similar, reasonably related, incidental,
complementary or ancillary thereto or any reasonable extension thereof.
“Single Employer Plan” means a Plan (other than a Multiemployer Plan) maintained
by the Borrower or any member of the Controlled Group for employees of the
Borrower or any member of the Controlled Group.
“Specified Debt Fund” means (i) any GSMP Investors and any GS Loan Funds and
(ii) any other Affiliate of a Sponsor that is a bona fide debt fund or an
investment vehicle that is primarily engaged in or advises debt funds or other
investment vehicles that are engaged in, making, purchasing, holding or
otherwise investing in commercial loans, bonds and similar extensions of credit
in the ordinary course and with respect to which a Sponsor and investment
vehicles managed or advised by a Sponsor that are not engaged primarily in
making, purchasing, holding or otherwise investing in commercial loans, bonds
and similar extensions of credit in the ordinary course of business do not make
the investment decisions for such entity.
“Specified Equity Contribution” is defined in Section 6.22.
“Specified Securities” means the securities set forth on Schedule 2 listed under
“C-2” and “C-3”.
“SPEs” means Ferrum Trust, a Delaware business trust, Tsavorite Trust, a
Delaware business trust, Hematite Trust, a Delaware business trust, and, to the
extent the formation thereof is not prohibited hereunder, any Wholly-Owned
Subsidiary of the Borrower or trust (which is consolidated with the Borrower for
financial statement purposes), in each case formed for the limited
organizational purpose of isolating and transferring a limited and specified
pool of assets and related rights and obligations with respect to Payment
Service Obligations, which assets shall consist solely of (i) Cash and Cash
Equivalents, (ii) Portfolio Securities (including, for purposes of clarity,
Scheduled Restricted Investments), (iii) Accounts Receivable, (iv) Rate
Management Obligations (with respect to interest rate hedging) that relate to
Portfolio Securities and Payment Service Obligations.
“Sponsors” means Thomas H. Lee Partners L.P., Goldman Sachs Credit Partners L.P.
and Goldman Sachs Mezzanine Partners, and their respective affiliates.
“Step-Down Period” means (i) for Revolving Loans or Swingline Loans, a Revolver
Step-Down Period and (ii) for Term Loans, a Term Step-Down Period.


33

--------------------------------------------------------------------------------




“Subordinated Indebtedness” means any Indebtedness which is by its terms
subordinated in right of payment or in respect of the proceeds of any collateral
to the Obligations.
“Subsidiary” of a Person means:
(a)    any corporation, association, or other business entity (other than a
partnership, joint venture, limited liability company or similar entity) of
which more than 50% of the total voting power of shares of Capital Stock
entitled (without regard to the occurrence of any contingency) to vote in the
election of directors, managers or trustees thereof is at the time of
determination owned or controlled, directly or indirectly, by such Person or one
or more of the other Subsidiaries of that Person or a combination thereof;
(b)    any partnership, joint venture, limited liability company or similar
entity of which:
(i)    more than 50% of the capital accounts, distribution rights, total equity
and voting interests or general or limited partnership interests, as applicable,
are owned or controlled, directly or indirectly, by such Person or one or more
of the other Subsidiaries of that Person or a combination thereof whether in the
form of membership, general, special or limited partnership or otherwise, and
(ii)    such Person or any Subsidiary of such Person is a controlling general
partner or otherwise controls such entity; and
(c)    with respect to the Borrower and any Subsidiary which owns such SPE, any
SPE.
Unless otherwise expressly provided, all references herein to a “Subsidiary”
shall mean a Subsidiary of the Borrower.
“Substantial Portion” means, with respect to the Property of the Borrower and
its Subsidiaries, Property which represents more than 10% of the consolidated
assets (excluding Portfolio Securities) of the Borrower and its Subsidiaries, as
would be shown in the consolidated financial statements of the Borrower and its
Subsidiaries as at the beginning of the twelve-month period ending with the
month in which such determination is made (or if financial statements have not
been delivered hereunder for that month which begins the twelve-month period,
then the financial statements delivered hereunder for the quarter ending
immediately prior to that month).
“Swap Obligations” means with respect to any Guarantor any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of Section 1a(47) of the Commodity Exchange Act.
“Swing Line Borrowing Notice” is defined in Section 2.07(b).
“Swing Line Commitment” means, with respect to the Swing Line Lender, its
commitment to make Swing Line Loans to the Borrower pursuant to Section 2.07 in
an aggregate outstanding amount at no time exceeding its Swing Line Commitment
amount specified on the Commitment Schedule.
“Swing Line Exposure” means, at any time, the aggregate principal amount of all
Swing Line Loans outstanding at such time. The Swing Line Exposure of any Lender
at any time shall be its Pro Rata Share of the total Swing Line Exposure at such
time.


34

--------------------------------------------------------------------------------




“Swing Line Lender” means Bank of America.
“Swing Line Loan” means a Loan made available to the Borrower by the Swing Line
Lender pursuant to Section 2.07.
“Swing Line Note” means a promissory note, in substantially the form of Exhibit
C hereto, with appropriate insertions, and payable to the order of the Swing
Line Lender in the principal amount of its Swing Line Commitment, including any
amendment, modification, renewal or replacement of such promissory note.
“Syndication Agent” means Wells Fargo Bank, N.A. and its successor, in its
capacity as syndication agent.
“Tax-Efficient Restructuring” means one or more transfers from MoneyGram Payment
Systems, Inc. to one or more Non-Guarantors of Intellectual Property and related
contracts with an aggregate fair market value, for all such transfers during the
term of this Agreement, of not greater than $100,000,000 as part of a
restructuring deemed by the Borrower to be tax efficient for the Borrower and
its Subsidiaries.
“Taxes” means any and all present or future taxes, duties, levies, imposts,
deductions, charges or withholdings, and any and all liabilities with respect to
the foregoing, but excluding Excluded Taxes and Other Taxes.
“Term Balance” means, at any time, the then aggregate outstanding principal
amount of the Term Loans.
“Term Facility” means the Term Loans and the Term Loan Commitments made
available to the Borrower on the Amendment Effective Date.
“Term Lender” means, at any time, each Lender that has a Term Loan Commitment or
is the holder of a Term Loan.
“Term Loan” means, with respect to each Lender, such Lender’s pro-rata portion
of (i) any term Advance made by the Lenders on the Amendment Effective Date
pursuant to Section 2.01 and (ii) any Incremental Term Loan, and, with respect
to all Lenders, the aggregate of all such pro-rata portions.
“Term Loan Commitment” means, with respect to each Lender, the commitment, if
any, of such Lender to make a Term Loan hereunder on the Amendment Effective
Date, expressed as an amount representing the maximum principal amount of the
Term Loan to be made by such Lender hereunder, as such commitment may be
(a) reduced from time to time pursuant to Section 2.10 and (b) reduced or
increased from time to time pursuant to (i) assignments by or to such Lender
pursuant to an Assignment and Acceptance or (ii) an Incremental Amendment. The
amount of each Lender’s Term Loan Commitment is set forth on the Commitment
Schedule or in the Assignment and Acceptance or Incremental Amendment pursuant
to which such Lender shall have assumed its Term Loan Commitment, as the case
may be.
“Term Loan Maturity Date” means March 28, 2020 or, with respect to any
Incremental Term Loans, the final maturity date as specified in the applicable
Incremental Amendment (or, in either case, if such day is not a Business Day,
the next preceding Business Day).


35

--------------------------------------------------------------------------------




“Term Note” means a promissory note, in substantially the form of Exhibit B
hereto, with appropriate insertions, and payable to the order of a Lender in the
amount of such Lender’s Term Loan, including any amendment, modification,
renewal.
“Term Step-Down Period” means any period, after the first six months after the
Amendment Effective Date, during which the Total Leverage Ratio is less than 2.5
to 1.0 (such period to be measured as provided in the definition of Applicable
Margin).
“Total Leverage Ratio” means, at any time, the ratio of (i) Consolidated Total
Indebtedness of the Borrower and its Subsidiaries at such time to (ii)
Consolidated EBITDA of the Borrower and its Subsidiaries (a) for purposes of
Section 6.22(d) only, for the four fiscal quarter period ending on such date of
determination, or (b) for all other purposes herein, for the then most-recently
ended four fiscal quarters for which financial statements are available.
“Total Leverage Threshold” means a Total Leverage Ratio of 4.5 to 1.0.
“Tranche B-1 Commitment” means, for each Tranche B-1 Lender, the amount as
defined therefor in the First Incremental Agreement.
“Tranche B-1 Funding Date” means the date on which the Tranche B-1 Loans are
made (if at all) pursuant to the First Incremental Agreement.
“Tranche B-1 Lender” means the “Tranche B-1 Lenders” identified in and party to
the First Incremental Agreement.
“Tranche B-1 Loan” has the meaning set forth in Section 2.01.
“Transactions” means the transactions contemplated by this Agreement and the
other Loan Documents including, without limitation, the borrowing of Loans
hereunder, the refinancing of the Original Term Loans and the Second Lien
Redemption.
“Transferee” is defined in Section 12.02.
“Type” means, with respect to any Advance, its nature as a Floating Rate Advance
or a Eurodollar Advance and with respect to any Loan, its nature as a Floating
Rate Loan or a Eurodollar Loan.
“Unfunded Liabilities” means the amount (if any) by which the present value of
all vested and unvested accrued benefits under all Single Employer Plans exceeds
the fair market value of all such Plan assets allocable to such benefits, all
determined as of the then most recent valuation date for such Plans based on the
assumptions used for purposes of Statement of Financial Accounting Standards No.
87.
“Unmatured Default” means an event which but for the lapse of time or the giving
of notice, or both, would constitute a Default.
“Weighted Average Life to Maturity” means, when applied to any Indebtedness,
Disqualified Stock or preferred stock, as the case may be, at any date, the
quotient obtained by dividing:
(a)    the sum of the products of the number of years from the date of
determination to the date of each successive scheduled principal payment of such
Indebtedness or redemption or similar payment with respect to such Disqualified
Stock or preferred stock multiplied by the amount of such payment, by


36

--------------------------------------------------------------------------------




(b)    the sum of all such payments.
“Wells Fargo” means Wells Fargo Bank, N.A.
“Wholly-Owned Subsidiary” of any Person means a Subsidiary of such Person, 100%
of the outstanding Capital Stock or other ownership interests of which (other
than directors’ qualifying shares) shall at the time be owned by such Person or
by one or more Wholly-Owned Subsidiaries of such Person.
“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.
Section 1.02. Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
restated, amended and restated, supplemented or otherwise modified (subject to
any restrictions on such amendments, supplements or modifications set forth
herein), (b) any reference herein to any Person shall be construed to include
such Person’s permitted successors and permitted assigns, (c) the words
“herein”, “hereof” and “hereunder”, and words of similar import, shall be
construed to refer to this Agreement in its entirety and not to any particular
provision hereof, (d) all references herein to Articles, Sections, Exhibits and
Schedules shall be construed to refer to Articles and Sections of, and Exhibits
and Schedules to, this Agreement and (e) the words “asset” and “property” shall
be construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.
Section 1.03. Rounding. The calculation of any financial ratios under this
Agreement shall be calculated by dividing the appropriate component by the other
component, carrying the result to one place more than the number of places by
which such ratio is expressed herein and rounding the result up or down to the
nearest number (with a rounding-down if there is no nearest number).
Section 1.04. Times of Day. Unless otherwise specified, all references herein to
times of day shall be references to New York time (daylight or standard, as
applicable).
Section 1.05. Timing of Payment or Performance. When the payment of any
obligation or the performance of any covenant, duty or obligation is stated to
be due or performance required on a day which is not a Business Day, the date of
such payment or performance shall extend to the immediately succeeding Business
Day and such extension of time shall be reflected in computing interest or fees,
as the case may be; provided that with respect to any payment of interest on or
principal of Eurodollar Loans, if such extension would cause any such payment to
be made in the next succeeding calendar month, such payment shall be made on the
immediately preceding Business Day.
Section 1.06. Accounting. Except as provided to the contrary herein, all
accounting terms used herein shall be interpreted and all accounting
determinations hereunder shall be made in accordance with generally accepted
accounting principles as in effect from time to time in the United States, but
(i) without giving effect to any changes in lease accounting after the Amendment
Effective Date and (ii) any calculation or determination which is to be made on
a consolidated basis shall be made for the Borrower


37

--------------------------------------------------------------------------------




and all of its Subsidiaries, including those Subsidiaries, if any, which are
unconsolidated on the Borrower’s audited financial statements (such principles
as so modified, “GAAP”). If at any time any change in GAAP or application
thereof would affect the computation of any financial ratio or requirement set
forth in any Loan Document, and the Borrower, the Administrative Agent or the
Required Lenders shall so request, the Administrative Agent, the Lenders and the
Borrower shall negotiate in good faith to amend such ratio or requirement to
preserve the original intent thereof in light of such change in GAAP or the
application thereof (subject to the approval of the Required Lenders); provided
that, until so amended, such ratio or requirement shall continue to be computed
in accordance with GAAP or application thereof prior to such change therein and
the Borrower shall provide to the Administrative Agent and the Lenders
reconciliation statements showing the difference in such calculation, together
with the delivery of quarterly and annual financial statements required
hereunder.
Section 1.07. Pro Forma Calculations. For purposes of determining compliance
with any ratio set forth herein, such ratio shall be calculated in each case on
a pro forma basis as follows:
(a)    In the event that the Borrower or any Subsidiary incurs, assumes,
guarantees or redeems any Indebtedness subsequent to the commencement of the
period for which such ratio is being calculated but on or prior to or
simultaneously with the event for which the calculation of such ratio is made
(the “Calculation Date”), then such ratio shall be calculated giving pro forma
effect to such incurrence, assumption, guarantee or redemption of Indebtedness,
as if the same had occurred at the beginning of the applicable reference period.
(b)    For purposes of making the computation referred to above, Investments,
acquisitions, dispositions, mergers and consolidations that have been made by
the Borrower or any Subsidiary during the reference period or subsequent to the
reference period and on or prior to or simultaneously with the Calculation Date
shall be given pro forma effect as if all such Investments, acquisitions,
dispositions, mergers and consolidations (and all related financing
transactions) had occurred on the first day of the reference period.
Additionally, if since the beginning of such reference period any Person that
subsequently became a Subsidiary or was merged with or into the Borrower or any
Subsidiary since the beginning of such reference period shall have made any
Investment, acquisition, disposition, merger or consolidation that would have
required adjustment pursuant to this definition, then such ratio shall be
calculated giving pro forma effect thereto for such reference period as if such
Investment, acquisition, disposition, merger or consolidation (and all related
financing transactions) had occurred at the beginning of the reference period.
(c)    For purposes of the calculations referred to herein, whenever pro forma
effect is to be given to a transaction, the pro forma calculations (including
any cost savings associated therewith) shall be made in good faith by a
responsible financial or accounting officer of the Borrower. In addition, any
such pro forma calculation may include adjustments appropriate, in the
reasonable determination of the Borrower, to reflect any operating expense
reductions and other operating improvements or synergies projected in good faith
to result from any acquisition, amalgamation, merger or operational change
(including, to the extent applicable, from the Transactions); provided that (x)
such operating expense reductions and other operating improvements or synergies
are reasonably identifiable and factually supportable, (y) with respect to
operational changes resulting from an acquisition, such actions are taken or
committed to be taken no later than 15 months after date of such acquisition and
(z) the aggregate amount of projected operating expense reductions, operating
improvements and synergies in respect of operational changes (not resulting from
an acquisition) included in any pro forma calculation shall not exceed
$20,000,000 for any four consecutive fiscal quarter period unless otherwise
approved by the Administrative Agent.


38

--------------------------------------------------------------------------------




(d)    If any Indebtedness bears a floating rate of interest and is being given
pro forma effect, the interest on such Indebtedness shall be calculated as if
the rate in effect on the Calculation Date had been the applicable rate for the
entire period (taking into account any Rate Management Obligations applicable to
such Indebtedness). For purposes of making the computation referred to above,
interest on any Indebtedness under a revolving credit facility computed on a pro
forma basis shall be computed based upon the average daily balance of such
Indebtedness during the reference period. Interest on Indebtedness that may
optionally be determined at an interest rate based upon a factor of a prime or
similar rate, a eurocurrency interbank offered rate, or other rate, shall be
deemed to have been based upon the rate actually chosen, or, if none, then based
upon such optional rate as the Borrower may designate.
(e)    Any Person that is a Subsidiary on the Calculation Date will be deemed to
have been a Subsidiary at all times during the reference period, and any Person
that is not a Subsidiary on the Calculation Date will be deemed not to have been
a Subsidiary at any time during the reference period.
Section 1.08. Letter of Credit Amount. Unless otherwise specified herein, the
amount of a Letter of Credit at any time shall be deemed to be the stated amount
of such Letter of Credit in effect at such time; provided, however, that with
respect to any Letter of Credit that, by its terms or the terms of any Issuer
Document related thereto, provides for one or more automatic increases in the
stated amount thereof, the amount of such Letter of Credit shall be deemed to be
the maximum stated amount of such Letter of Credit after giving effect to all
such increases, whether or not such maximum stated amount is in effect at such
time.
ARTICLE 2
The Credits
Section 2.01. Term Loans. (a)     Each Term Lender severally (and not jointly)
agrees, on the terms and conditions set forth in this Agreement, to make a Term
Loan to the Borrower on the Amendment Effective Date in the amount of its
respective Term Loan Commitment. No amount of the Term Loan which is repaid or
prepaid by the Borrower may be reborrowed hereunder. Not later than 1:00 p.m.,
New York City time, on the Amendment Effective Date, each Term Lender shall make
available funds equal to its Term Loan Commitment in immediately available funds
to the Administrative Agent at its address specified pursuant to Article 13.
Gross proceeds required to be funded by each Term Lender with respect to the
Term Loans shall be equal to 100% of the principal amount of such Term Loan.
(b)    Each Tranche B-1 Lender severally (and not jointly) agreed, on the terms
and subject to the conditions set forth in the First Incremental Agreement, to
make an Incremental Term Loan (each, a “Tranche B-1 Loan”) to the Borrower on
the Tranche B-1 Funding Date in the amount of such Tranche B-1 Lender’s Tranche
B-1 Commitment. The Tranche B-1 Loans shall constitute the same Class of Term
Loans under the Credit Agreement as the Class of Term Loans made by the Lenders
on the Amendment Effective Date. No amount of any Tranche B-1 Loan which is
repaid or prepaid by the Borrower may be reborrowed hereunder. Not later than
1:00 p.m., New York City time, on the Tranche B-1 Funding Date, each Tranche B-1
Lender shall make available funds equal to its Tranche B-1 Commitment in
immediately available funds to the Administrative Agent at its address specified
pursuant to Article 13 of the Credit Agreement. Gross proceeds required to be
funded by each Tranche B-1 Lender with respect to its Tranche B-1 Loan shall be
equal to 99.875% of the principal amount of such Tranche B-1 Loan.
Section 2.02. Term Loan Repayment. (a) From and after the Tranche B-1 Funding
Date, the Borrower shall repay to the Administrative Agent for the ratable
account of the applicable Term Lenders (including the Tranche B-1 Lenders) (i)
on the last Business Day of each March, June, September and December, commencing
with the last Business Day of June 2014, an amount equal to $2,453,282.83


39

--------------------------------------------------------------------------------




(which payments shall be reduced as a result of the application of prepayments
in accordance with the order of priority set forth in Section 2.10(a)) and (ii)
on the Term Loan Maturity Date, the aggregate principal amount of such Term
Loans outstanding on such date (or, in the case of Incremental Term Loans other
than the Tranche B-1 Loans, as provided in the applicable Incremental
Amendment), together in each case with accrued and unpaid interest on the
principal amount to be paid to but excluding the date of such payment.
(b)    To the extent not previously paid, all Term Loans shall be due and
payable on the Term Loan Maturity Date, together with accrued and unpaid
interest on the principal amount to be paid to but excluding the date of
payment.
(c)    All repayments pursuant to this Section 2.02 shall be subject to Section
3.04, but shall otherwise be without premium or penalty.
Section 2.03. Revolving Credit Commitments. (a) From and including the Amendment
Effective Date and prior to the Maturity Date, each Revolving Lender severally
agrees, on the terms and conditions set forth in this Agreement, to (a) make or
continue Revolving Loans to the Borrower from time to time and (b) participate
in Letters of Credit issued upon the request of the Borrower; provided that,
after giving effect to the making of each such Loan and the issuance of each
such Letter of Credit, such Lender’s Outstanding Revolving Credit Exposure shall
not exceed in the aggregate the amount of its Revolving Credit Commitment and
the Aggregate Outstanding Revolving Credit Exposure shall not exceed the
Aggregate Revolving Credit Commitment. Subject to the terms of this Agreement,
the Borrower may borrow, repay and reborrow Revolving Loans, in whole or in
part, at any time prior to the Maturity Date. The Revolving Credit
CommitmentsCommitment of each Revolving Credit Lender to extend credit hereunder
shall expire on the(i) in the case of any Non-Extending Lender, the Initial
Revolving Credit Maturity Date and (ii) in the case of any Extending Lender, the
Extended Revolving Credit Maturity Date.
(b)    The Revolving Credit Commitment of each Non-Extending Lender shall
terminate, and its Revolving Credit Loans made by such Non-Extending Lender
shall mature on the Initial Revolving Credit Maturity Date. On the Initial
Revolving Credit Maturity Date the respective LC Exposures of the Extending
Lenders shall be redetermined on the basis of their respective Revolving Credit
Commitments after giving effect to such termination and the LC Exposure;
provided that the Borrower shall, if and to the extent necessary to permit such
redetermination of the respective LC Exposures of the Revolving Lenders within
the limits of the Revolving Credit Commitments which are not terminated, prepay
on such date all or a portion of the outstanding Revolving Loans, and such
redetermination and termination of LC Exposures shall be conditioned upon its
having done so.
Section 2.04. Other Required Payments. All outstanding Revolving Loans, Swing
Line Loans, unreimbursed LC Disbursements and all other unpaid Obligations shall
be paid in full by the Borrower on the Maturity Date or, in the case of
Additional Revolving Facilities, as specified in the Incremental Amendment.
Section 2.05. Ratable Loans. Each Revolving Credit Advance hereunder shall
consist of Revolving Loans made from the several Revolving Lenders ratably
according to their Pro Rata Shares.
Section 2.06. Types of Advances. The Advances may be Floating Rate Advances or
Eurodollar Advances, or a combination thereof, selected by the Borrower in
accordance with Sections 2.11 and 2.12, or Swing Line Loans selected by the
Borrower in accordance with Section 2.07.
Section 2.07. Swing Line Loans. (a) Subject to the terms and conditions set
forth herein, the Swing Line Lender agrees to make Swing Line Loans to the
Borrower from time to time from and


40

--------------------------------------------------------------------------------




including the Amendment Effective Date and prior to theits Revolving Credit
Maturity Date, in an aggregate principal amount at any time outstanding that
will not result in (i) the aggregate principal amount of outstanding Swing Line
Loans exceeding $50,000,000, (ii) the aggregate principal amount of the Swing
Line Lender’s outstanding Swing Line Loans exceeding its Swing Line Commitment,
or (iii) the sum of the Aggregate Outstanding Revolving Credit Exposure
exceeding the Aggregate Revolving Credit Commitment; provided that the Swing
Line Lender shall not be required to make a Swing Line Loan to refinance an
outstanding Swing Line Loan. Within the foregoing limits and subject to the
terms and conditions set forth herein, the Borrower may borrow, prepay and
reborrow Swing Line Loans. The Borrower will repay in full each Swing Line Loan
on or before the fifth (5th) Business Day after the Borrowing Date for such
Swing Line Loan.
(b)    To request a Swing Line Loan, the Borrower shall notify the
Administrative Agent of such request by telephone or electronic mail (to such
electronic mail addresses as the Administrative Agent shall specify) (in each
case confirmed by telecopy), not later than 1:00 p.m., New York City time, on
the day of a proposed Swing Line Loan. Each such notice (a “Swing Line Borrowing
Notice”) shall be irrevocable and shall specify the requested date (which shall
be a Business Day) and amount of the requested Swing Line Loan, which shall be
an amount not less than $1,000,000. The Administrative Agent will promptly
advise the Swing Line Lender of any such notice received from the Borrower. The
Swing Line Lender shall make each Swing Line Loan available to the Borrower by
means of a credit to a general deposit account of the Borrower with the Swing
Line Lender or wire transfer to an account designated by the Borrower (or, in
the case of a Swing Line Loan made to finance the reimbursement of an LC
Disbursement as provided in Section 2.22(e), by remittance to the LC Issuer) by
3:00 p.m., New York City time, on the requested date of such Swing Line Loan.
(c)    The Swing Line Lender may (and shall on the fifth (5th) Business Day
after the Borrowing Date of each Swing Line Loan made by it that is then still
outstanding) by written notice given to the Administrative Agent not later than
1:00 p.m., New York City time, on any Business Day require the Revolving Lenders
to acquire participations on such Business Day in all or a portion of its Swing
Line Loans outstanding. Such notice shall specify the aggregate amount of Swing
Line Loans in which Revolving Lenders will participate. Promptly upon receipt of
such notice, the Administrative Agent will give notice thereof to each Revolving
Lender, specifying in such notice such Lender’s Pro Rata Share of such Swing
Line Loan or Loans. Each Revolving Lender hereby absolutely and unconditionally
agrees, upon receipt of notice as provided above, to pay to the Administrative
Agent, for the account of the Swing Line Lender, such Lender’s Pro Rata Share of
such Swing Line Loan or Loans. Each Revolving Lender acknowledges and agrees
that its obligation to acquire participations in Swing Line Loans pursuant to
this paragraph is unconditional, continuing, irrevocable and absolute and shall
not be affected by any circumstances, including, without limitation, (i) any
setoff, counterclaim, recoupment, defense or other right which such Lender may
have against the Administrative Agent, the Swing Line Lender or any other
Person, (ii) the occurrence or continuance, prior to or after the funding of any
Swing Line Loan, of a Default or Unmatured Default, (iii) any adverse change in
the condition (financial or otherwise) of the Borrower or (iv) any other
circumstance, happening or event whatsoever, and that each such payment shall be
made without any offset, abatement, withholding or reduction whatsoever. Each
Revolving Lender shall comply with its obligation under this paragraph by wire
transfer of immediately available funds, in the same manner as provided in
Section 2.11 with respect to Loans made by such Lender (and Sections 2.11 and
2.21 shall apply, mutatis mutandis, to the payment obligations of the Lenders),
and the Administrative Agent shall promptly pay to the Swing Line Lender the
amounts so received by it from the Lenders. The Administrative Agent shall
notify the Borrower of any participations in any Swing Line Loan acquired
pursuant to this paragraph. Any amounts received by the Swing Line Lender from
the Borrower (or other party on behalf of the Borrower) in respect of a Swing
Line Loan after receipt by the Swing Line Lender of the proceeds of a sale of
participations therein shall be promptly remitted to the


41

--------------------------------------------------------------------------------




Administrative Agent; any such amounts received by the Administrative Agent
shall be promptly remitted by the Administrative Agent to the Lenders that shall
have made their payments pursuant to this paragraph and to the Swing Line
Lender, as their interests may appear; provided that any such payment so
remitted shall be repaid to the Swing Line Lender or to the Administrative
Agent, as applicable, if and to the extent such payment is required to be
refunded to the Borrower for any reason. The purchase of participations in a
Swing Line Loan pursuant to this paragraph shall not relieve the Borrower of any
default in the payment thereof.
Section 2.08. Commitment Fee; Reductions in Aggregate Revolving Credit
Commitment. (a) The Borrower agrees to pay to the Administrative Agent for the
account of each Revolving Lender a commitment fee (other than any Revolving
Lender that is a Defaulting Lender), which shall accrue at the rate of 0.50%
calculated per annum on the daily amount of the difference between the Revolving
Credit Commitment of such Lender and the Outstanding Revolving Credit Exposure
(excluding Swing Line Exposure) of such Lender during the period from and
including the Amendment Effective Date but excluding the date on which such
Revolving Credit Commitment terminates. Accrued commitment fees shall be payable
in arrears on the last Business Day of March, June, September and December of
each year and on the date on which the Revolving Credit Commitments terminate,
commencing on the first such date to occur after the Amendment Effective Date.
All commitment fees shall be computed on the basis of a year of 360 days and
shall be payable for the actual number of days elapsed (including the first day
but excluding the last day).
(b)    The Borrower may permanently reduce the Aggregate Revolving Credit
Commitment in whole, or in part ratably among the Revolving Lenders in minimum
amounts of $10,000,000 and integral multiples of $1,000,000 in excess thereof,
upon at least three Business Days’ written notice to the Administrative Agent,
which notice shall specify the amount of any such reduction, provided, however,
that the amount of the Aggregate Revolving Credit Commitment may not be reduced
below the Aggregate Outstanding Revolving Credit Exposure and further provided
that a notice of a reduction of the Aggregate Revolving Credit Commitment
delivered by the Borrower may state that such notice is conditioned upon the
effectiveness of other credit facilities, in which case such notice may be
revoked by the Borrower (by notice to the Administrative Agent on or prior to
the specified effective date) if such condition is not satisfied. All accrued
commitment fees shall be payable on the effective date of any termination of the
obligations of the Lenders to make Credit Extensions hereunder.
Section 2.09. Minimum Amount of Each Advance. Each Eurodollar Advance (other
than an Advance to repay Swing Line Loans or with respect to any Incremental
Term Loans or Additional Revolving Credit Facilities, to the extent otherwise
provided in the related Incremental Amendment) shall be in the minimum amount of
$5,000,000 (and in multiples of $1,000,000 if in excess thereof), and each
Floating Rate Advance (other than a Swing Line Loan or with respect to any
Incremental Term Loan or Additional Revolving Facility, to the extent otherwise
provided in the related Incremental Amendment) shall be in the minimum amount of
$5,000,000 (and in multiples of $1,000,000 if in excess thereof), provided,
however, that any Revolving Credit Advance which is a Floating Rate Advance may
be in the amount of the unused Aggregate Revolving Credit Commitment.
Section 2.10. Optional and Mandatory Principal Payments. (a) The Borrower may
from time to time pay, without premium or penalty except as provided in clause
(b) below, all outstanding Floating Rate Advances (other than Swing Line Loans),
or, in a minimum aggregate amount of $5,000,000 or any integral multiple of
$1,000,000 in excess thereof, any portion of the outstanding Floating Rate
Advances (other than Swing Line Loans) upon one Business Day’s prior notice to
the Administrative Agent. The Borrower may at any time pay, without penalty or
premium, all outstanding Swing Line Loans, or, in a minimum amount of $1,000,000
and increments of $500,000 in excess thereof, any portion of the outstanding
Swing Line Loans, with notice to the Administrative Agent and the Swing Line
Lender by


42

--------------------------------------------------------------------------------




12:00 p.m., New York City time, on the date of repayment. The Borrower may from
time to time pay, subject to the payment of any funding indemnification amounts
required by Section 3.04 and subject to clause (b) below, all outstanding
Eurodollar Advances, or, in a minimum aggregate amount of $5,000,000 or any
integral multiple of $1,000,000 in excess thereof, any portion of the
outstanding Eurodollar Advances upon three Business Days’ prior notice to the
Administrative Agent. All voluntary principal payments in respect of the Term
Loan shall be applied to the principal installments thereof in such order as the
Borrower may elect, or if not so specified on or prior to the date of such
optional prepayment, in the direct order of maturity. All mandatory principal
payments in respect of the Term Loan shall be applied to the principal
installments thereof under Section 2.02 in the direct order of maturity.
(b)    In the event that, on or prior to the date that is six months after the
Tranche B-1 Funding Date, the Borrower (x) prepays, refinances, substitutes or
replaces any Term Loans (including Tranche B-1 Loans) in connection with a
Repricing Transaction (including, for avoidance of doubt, any prepayment made
pursuant to Section 2.10(c) that constitutes a Repricing Transaction), or (y)
effects any amendment of this Agreement resulting in a Repricing Transaction,
the Borrower shall pay to the Administrative Agent, for the ratable account of
each of the applicable Term Lenders, (I) in the case of clause (x), a prepayment
premium of 1.00% of the aggregate principal amount of the Term Loans (including
Tranche B-1 Loans) so prepaid, refinanced, substituted or replaced and (II) in
the case of clause (y), a fee equal to 1.00% of the aggregate principal amount
of the applicable Term Loans (including Tranche B-1 Loans) outstanding
immediately prior to such amendment. Such amounts shall be due and payable on
the date of effectiveness of such Repricing Transaction.
(c)    In the event and on each occasion that any Net Proceeds are received by
or on behalf of the Borrower or any of its Subsidiaries in respect of any
Prepayment Event, the Borrower shall, within five Business Days after such Net
Proceeds are received, prepay the Term Loan until paid in full and/or Revolving
Credit Loans in accordance with Section 2.10(e) below; provided that in the case
of any such event described in clause (a) of the definition of the term
“Prepayment Event,” if the Borrower or any Subsidiary applies (or commits to
apply) the Net Proceeds from such event (or a portion thereof) within 12 months
after receipt of such Net Proceeds to pay all or a portion of the purchase price
in connection with an Acquisition permitted hereunder of a Similar Business or
to acquire, restore, replace, rebuild, develop, maintain or upgrade real
property, equipment or other capital assets useful or to be used in the business
of the Borrower and the Subsidiaries (and, in each case, the Borrower has
delivered to the Administrative Agent within five Business Days after such Net
Proceeds are received a certificate of its Financial Officer stating its
intention to do so and certifying that no Default has occurred and is
continuing), then, so long as no Default has occurred and is continuing at the
time of the giving of such notice and at the time of the proposed reinvestment,
no prepayment shall be required pursuant to this paragraph in respect of the Net
Proceeds in respect of such event (or the portion of such Net Proceeds specified
in such certificate, if applicable) except to the extent of any such Net
Proceeds therefrom that have not been so applied (or committed to be so applied)
by the end of such 12 month period, (or if committed to be so applied within
such 12 month period, have not been so applied within 180 days after such 12
month period has expired). The Borrower shall provide to the Administrative
Agent any such evidence reasonably requested by the Administrative Agent with
respect to any commitment of the Borrower or any Subsidiary to apply Net
Proceeds in accordance with this Section 2.10(c).
(d)    Following the end of each fiscal year of the Borrower, commencing with
the fiscal year ending December 31, 2013, the Borrower shall prepay the Term
Loans and/or Revolving Credit Loans in an aggregate amount equal to the ECF
Percentage of Excess Cash Flow for such fiscal year (except, in the case of the
fiscal year ending December 31, 2013, Excess Cash Flow shall be calculated
without regard for the first fiscal quarter of such fiscal year). Each
prepayment pursuant to this clause shall be made on or before the date that is
five Business Days after the date on which annual financial statements are
required to be delivered pursuant to Section 6.01(a) with respect to the fiscal
year for which Excess Cash


43

--------------------------------------------------------------------------------




Flow is being calculated. Notwithstanding the foregoing, the amount required to
be prepaid pursuant to this clause with respect to any fiscal year shall be
reduced dollar for dollar by the amount of (i) voluntary prepayments of
Revolving Loans which were accompanied by corresponding permanent reductions in
the Aggregate Revolving Credit Commitment, (ii) all optional prepayments of the
Term Loans, and (iii) mandatory prepayments of the Term Loans, in each case only
to the extent that such prepayments (A) were made by the Borrower or its
Subsidiaries after the start of the applicable fiscal year and prior to the due
date for (or, if earlier, the actual payment date of) the prepayment under this
clause with respect to such fiscal year and (B) have not resulted in a reduction
of Excess Cash Flow or prepayments pursuant to this clause with respect to any
prior fiscal year.
(e)    In the event of a prepayment pursuant to Section 2.10(c) or (d), the
prepayment amount shall be applied, first to repay outstanding Term Loans (and
principal installments thereof on a pro rata basis) and second, to repay
outstanding Revolving Loans, without any corresponding reduction in the
Revolving Credit Commitment.
Section 2.11. Method of Selecting Types and Interest Periods for New Advances.
The Borrower shall select the Type of Advance and, in the case of each
Eurodollar Advance, the Interest Period applicable thereto from time to time.
The Borrower shall give the Administrative Agent irrevocable notice (a
“Borrowing Notice”) not later than 12:00 noon, New York City time, on the
Borrowing Date of each Floating Rate Advance (other than a Swing Line Loan) and
three Business Days before the Borrowing Date for each Eurodollar Advance. Each
such notice shall specify:
(a)    the Borrowing Date, which shall be a Business Day, of such Advance,
(b)    the aggregate amount of such Advance,
(c)    the Type of Advance selected, and
(d)    in the case of each Eurodollar Advance, the Interest Period applicable
thereto.
Not later than 1:00 p.m., New York City time, on each Borrowing Date, each
Lender shall make available its Revolving Loan or Revolving Loans in funds
immediately available in Chicago to the Administrative Agent at its address
specified pursuant to Article 13. The Administrative Agent will make the funds
so received from the Lenders available to the Borrower in an account designated
in writing by the Borrower. Borrower shall not have more than 8 Eurodollar Loans
outstanding at one time.
Section 2.12. Conversion and Continuation of Outstanding Advances. Floating Rate
Advances (other than Swing Line Loans) shall continue as Floating Rate Advances
unless and until such Floating Rate Advances are converted into Eurodollar
Advances pursuant to this Section 2.12 or are repaid in accordance with Section
2.10. Each Eurodollar Advance shall continue as a Eurodollar Advance until the
end of the then applicable Interest Period therefor, at which time such
Eurodollar Advance shall be automatically converted into a Floating Rate Advance
unless (x) such Eurodollar Advance is or was repaid in accordance with Section
2.10 or (y) the Borrower shall have given the Administrative Agent a
Conversion/Continuation Notice (as defined below) requesting that, at the end of
such Interest Period, such Eurodollar Advance continue as a Eurodollar Advance
for the same or another Interest Period. Subject to the terms of Section 2.09,
the Borrower may elect from time to time to convert all or any part of a
Floating Rate Advance (other than Swing Line Loans) into a Eurodollar Advance.
The Borrower shall give the Administrative Agent irrevocable notice (a
“Conversion/ Continuation Notice”) of each conversion of a Floating Rate Advance
into a Eurodollar Advance or continuation of a Eurodollar Advance not later than
2:00 p.m., New York City time, at least three Business Days prior to the date of
the requested conversion or continuation, specifying:


44

--------------------------------------------------------------------------------




(a)    the requested date, which shall be a Business Day, of such conversion or
continuation,
(b)    the aggregate amount and Type of the Advance which is to be converted or
continued, and
(c)    the amount of such Advance which is to be converted into or continued as
a Eurodollar Advance and the duration of the Interest Period applicable thereto.
Section 2.13. Changes in Interest Rate, Etc. Each Floating Rate Advance (other
than Swing Line Loans) shall bear interest on the outstanding principal amount
thereof, for each day from and including the date such Advance is made or is
automatically converted from a Eurodollar Advance into a Floating Rate Advance
pursuant to Section 2.12, to but excluding the date it is paid or is converted
into a Eurodollar Advance pursuant to Section 2.12 hereof, at a rate per annum
equal to the Floating Rate plus the Applicable Margin for such day. Each Swing
Line Loan shall bear interest on the outstanding principal amount thereof, for
each day from and including the day such Swing Line Loan is made to but
excluding the date it is paid hereof, at a rate per annum equal to the Floating
Rate plus the Applicable Margin for such day. Changes in the rate of interest on
that portion of any Advance maintained as a Floating Rate Advance will take
effect simultaneously with each change in the Alternate Base Rate. Each
Eurodollar Advance shall bear interest on the outstanding principal amount
thereof from and including the first day of the Interest Period applicable
thereto to (but not including) the last day of such Interest Period at the
interest rate determined by the Administrative Agent as applicable to such
Eurodollar Advance based upon the Borrower’s selections under Sections 2.11 and
2.12 and otherwise in accordance with the terms hereof, plus the Applicable
Margin. No Interest Period may end after the Maturity Date applicable to each
Lender.
Section 2.14. Rates Applicable After Default. Notwithstanding anything to the
contrary contained in Section 2.11, 2.12 or 2.13, during the continuance of a
Default, the Required Lenders may, at their option, by notice to the Borrower
(which notice may be revoked at the option of the Required Lenders
notwithstanding any provision of Section 8.02 requiring unanimous consent of the
Lenders to changes in interest rates), declare that no Advance may be made as,
converted into or continued as a Eurodollar Advance. During the continuance of a
Default under Section 7.02, unless waived by the Required Lenders or until such
defaulted amount shall have been paid in full, (a) each overdue Eurodollar
Advance shall bear interest for the remainder of the applicable Interest Period
at the rate otherwise applicable hereunder to such Interest Period plus 2% per
annum and (b) each overdue Floating Rate Advance and all overdue fees and other
overdue amounts payable hereunder shall bear interest at a rate per annum equal
to the Floating Rate in effect from time to time plus the Applicable Margin plus
2% per annum, in each case without any election or action on the part of the
Administrative Agent or any Lender.
Section 2.15. Method of Payment. All payments of the Obligations hereunder shall
be made, without setoff, deduction, or counterclaim, in immediately available
funds to the Administrative Agent at the Administrative Agent’s address
specified pursuant to Article 13, or at any other Lending Installation of the
Administrative Agent specified in writing by the Administrative Agent to the
Borrower, by noon (local time) on the date when due and shall (except with
respect to repayments of Swing Line Loans and except in the case of
reimbursement obligations with respect to LC Disbursements for which the LC
Issuer has not been fully indemnified by the Lenders, or as otherwise
specifically required hereunder) be applied ratably by the Administrative Agent
among the applicable Lenders. Each payment delivered to the Administrative Agent
for the account of any Lender shall be delivered promptly by the Administrative
Agent to such Lender in the same type of funds that the Administrative Agent
received at its address specified pursuant to Article 13 or at any Lending
Installation specified in a notice received by the Administrative Agent from
such Lender. Each reference to the Administrative Agent in this Section 2.15


45

--------------------------------------------------------------------------------




shall also be deemed to refer, and shall apply equally, to the LC Issuer, in the
case of payments required to be made by the Borrower to the LC Issuer pursuant
to Section 2.22(e).
Section 2.16. Noteless Agreement; Evidence of Indebtedness. (a) Each Lender
shall maintain in accordance with its usual practice an account or accounts
evidencing the indebtedness of the Borrower to such Lender resulting from each
Loan made by such Lender from time to time, including the amounts of principal
and interest payable and paid to such Lender from time to time hereunder.
(b)    The Administrative Agent shall also maintain the Register as set forth in
Section 12.01(c).
(c)    The entries maintained in the accounts maintained pursuant to paragraphs
(a) and (b) above shall be prima facie evidence of the existence and amounts of
the Obligations therein recorded absent manifest error; provided, however, that
the failure of the Administrative Agent or any Lender to maintain such accounts
or any error therein shall not in any manner affect the obligation of the
Borrower to repay the Obligations in accordance with their terms.
(d)    Any Lender may request that its Loans be evidenced by a promissory note
in substantially the form of a Revolving Credit Note, a Term Note or a Swing
Line Note, in each case as applicable. In such event, the Borrower shall
prepare, execute and deliver to such Lender such Note payable to the order of
such Lender. Thereafter, the Loans evidenced by such Note and interest thereon
shall at all times (prior to any assignment pursuant to Section 12.01) be
represented by one or more Notes payable to the order of the payee named
therein, except to the extent that any such Lender subsequently returns any such
Note for cancellation and requests that such Loans once again be evidenced as
described in paragraphs (a) and (b) above.
Section 2.17. Telephonic Notices. The Borrower hereby authorizes the Lenders and
the Administrative Agent to extend, convert or continue Advances, effect
selections of Types of Advances and to transfer funds based on telephonic
notices made by any person or persons the Administrative Agent or any Lender in
good faith believes to be acting on behalf of the Borrower, it being understood
that the foregoing authorization is specifically intended to allow Borrowing
Notices and Conversion/Continuation Notices to be given telephonically. The
Borrower agrees to deliver promptly to the Administrative Agent a written
confirmation, if such confirmation is requested by the Administrative Agent or
any Lender, of each telephonic notice signed by an Authorized Officer. If the
written confirmation differs in any material respect from the action taken by
the Administrative Agent and the Lenders, the records of the Administrative
Agent and the Lenders shall govern absent manifest error.
Section 2.18. Interest Payment Dates; Interest and Fee Basis. Interest accrued
on each Floating Rate Advance shall be payable on each Payment Date, commencing
with the first such date to occur after the Amendment Effective Date and at
maturity. Interest accrued on each Eurodollar Advance shall be payable on the
last day of its applicable Interest Period, on any date on which the Eurodollar
Advance is prepaid, whether by acceleration or otherwise, and at maturity.
Interest accrued on each Eurodollar Advance having an Interest Period longer
than three months shall also be payable on the last day of each three-month
interval during such Interest Period. Interest on Eurodollar Advances,
commitment fees and LC Fees shall be calculated for actual days elapsed on the
basis of a 360-day year. Interest on Floating Rate Advances shall be calculated
for actual days elapsed on the basis of a 365/366-day year. Interest shall be
payable for the day an Advance is made but not for the day of any payment on the
amount paid if payment is received prior to 12:00 noon, New York City time, at
the place of payment. If any payment of principal of or interest on an Advance
or other amount hereunder shall become due on a day which is not a Business Day,
such payment shall be made on the next succeeding Business Day and, in the case
of a principal payment, such extension of time shall be included in computing
interest in connection with such payment.


46

--------------------------------------------------------------------------------




Section 2.19. Notification of Advances, Interest Rates, Prepayments and
Revolving Credit Commitment Reductions. Promptly after receipt thereof, the
Administrative Agent will notify each Lender of the contents of each Aggregate
Revolving Credit Commitment reduction notice, Borrowing Notice, Swing Line
Borrowing Notice, Conversion/Continuation Notice, and repayment notice received
by it hereunder. Promptly after notice from the LC Issuer, the Administrative
Agent will notify each Lender of the contents of each request for issuance of a
Letter of Credit hereunder. The Administrative Agent will notify each Lender of
the interest rate applicable to each Eurodollar Advance promptly upon
determination of such interest rate and will give each Lender prompt notice of
each change in the Alternate Base Rate.
Section 2.20. Lending Installations. Each Lender may book its Loans and its
participation in any LC Exposure and the LC Issuer may book the Letters of
Credit at any Lending Installation selected by such Lender or the LC Issuer, as
the case may be, and may change its Lending Installation from time to time. All
terms of this Agreement shall apply to any such Lending Installation and the
Loans, Letters of Credit, participations in LC Exposure and any Notes issued
hereunder shall be deemed held by each Lender or the LC Issuer, as the case may
be, for the benefit of any such Lending Installation. Each Lender and the LC
Issuer may, by written notice to the Administrative Agent and the Borrower in
accordance with Article 13, designate replacement or additional Lending
Installations through which Loans will be made by it or Letters of Credit will
be issued by it and for whose account Loan payments or payments with respect to
Letters of Credit are to be made.
Section 2.21. Non Receipt of Funds by the Administrative Agent. Unless the
Borrower or a Lender, as the case may be, notifies the Administrative Agent
prior to the date on which it is scheduled to make payment to the Administrative
Agent of (a) in the case of a Lender, the proceeds of a Loan or (b) in the case
of the Borrower, a payment of principal, interest or fees to the Administrative
Agent for the account of the Lenders, that it does not intend to make such
payment, the Administrative Agent may assume that such payment has been made.
The Administrative Agent may, but shall not be obligated to, make the amount of
such payment available to the intended recipient in reliance upon such
assumption. If such Lender or the Borrower, as the case may be, has not in fact
made such payment to the Administrative Agent, the recipient of such payment
shall, on demand by the Administrative Agent, repay to the Administrative Agent
the amount so made available together with interest thereon in respect of each
day during the period commencing on the date such amount was so made available
by the Administrative Agent until the date the Administrative Agent recovers
such amount at a rate per annum equal to (x) in the case of payment by a Lender,
the Federal Funds Effective Rate for such day for the first three days and,
thereafter, the interest rate applicable to the relevant Loan or (y) in the case
of payment by the Borrower, the interest rate applicable to the relevant Loan.
Section 2.22. Letters of Credit.
(a)    General. Subject to the terms and conditions set forth herein, the
Borrower may request the issuance of Letters of Credit for its own account, in a
form reasonably acceptable to the applicable LC Issuer, at any time and from
time to time from and including the Amendment Effective Date and prior to the
Revolving Credit Maturity Date. In the event of any inconsistency between the
terms and conditions of this Agreement and the terms and conditions of any
Letter of Credit Application or other agreement submitted by the Borrower to, or
entered into by the Borrower with, the LC Issuer relating to any Letter of
Credit, the terms and conditions of this Agreement shall control.
Notwithstanding anything herein contained to the contrary, the LC Issuer shall
not be under any obligation to issue any Letter of Credit if the issuance of the
Letter of Credit would violate one or more policies of the LC Issuer applicable
to letters of credit generally.


47

--------------------------------------------------------------------------------




(b)    Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions. To
request the issuance of a Letter of Credit (or the amendment, renewal or
extension of an outstanding Letter of Credit), the Borrower shall mail, hand
deliver or telecopy (or transmit by electronic communication, if arrangements
for doing so have been approved by the LC Issuer) to the LC Issuer and the
Administrative Agent (reasonably in advance of the requested date of issuance,
amendment, renewal or extension) a notice requesting the issuance of a Letter of
Credit, or identifying the Letter of Credit to be amended, renewed or extended,
and specifying the date of issuance, amendment, renewal or extension (which
shall be a Business Day), the date on which such Letter of Credit is to expire
(which shall comply with paragraph (c) of this Section), the amount of such
Letter of Credit in Dollars, the name and address of the beneficiary thereof and
such other information as shall be necessary to prepare, amend, renew or extend
such Letter of Credit. If requested by the LC Issuer, the Borrower also shall
submit a letter of credit application on the LC Issuer’s standard form in
connection with any request for a Letter of Credit. A Letter of Credit shall be
issued, amended, renewed or extended only if (and upon issuance, amendment,
renewal or extension of each Letter of Credit, the Borrower shall be deemed to
represent and warrant that), after giving effect to such issuance, amendment,
renewal or extension (x) the LC Exposure shall not exceed $50,000,000 and (y)
the Aggregate Outstanding Revolving Credit Exposure shall not exceed the
Aggregate Revolving Credit Commitment.
(c)    Expiration Date. Each Letter of Credit shall expire at or prior to the
close of business on the earlier of (x) the date one year after the date of the
issuance of such Letter of Credit and (y) seven days prior to the Extended
Revolving Credit Maturity Date then in effect; provided that any Letter of
Credit with a one year period may provide for the renewal thereof for additional
one year periods but in no event shall the date of such Letters of Credit extend
beyond the period in clause (y) hereof.
(d)    Participations. By the issuance of a Letter of Credit (or an amendment to
a Letter of Credit increasing the amount thereof) and without any further action
on the part of the LC Issuer or the Lenders, the LC Issuer hereby grants to each
Lender, and each Lender hereby acquires from the LC Issuer, a participation in
such Letter of Credit equal to such Lender’s Pro Rata Share of the aggregate
amount available to be drawn under such Letter of Credit. In consideration and
in furtherance of the foregoing, each Lender hereby absolutely and
unconditionally agrees to pay to the Administrative Agent, for the account of
the LC Issuer, such Lender’s Pro Rata Share of each LC Disbursement made by the
LC Issuer and not reimbursed by the Borrower on the date due as provided in
paragraph (e) of this Section, or of any reimbursement payment required to be
refunded to the Borrower for any reason. Each Lender acknowledges and agrees
that its obligation to acquire participations pursuant to this paragraph in
respect of Letters of Credit is absolute and unconditional and shall not be
affected by any circumstance whatsoever, including any amendment, renewal or
extension of any Letter of Credit or the occurrence and continuance of a Default
or reduction or termination of the Commitments, and that each such payment shall
be made without any offset, abatement, withholding or reduction whatsoever.
(e)    Reimbursement. If the LC Issuer shall make any LC Disbursement in respect
of a Letter of Credit, the Borrower shall reimburse such LC Disbursement by
paying to the Administrative Agent an amount equal to such LC Disbursement not
later than 12:00 noon, New York City time, on the Business Day next following
the date notice of such drawing is given to the Borrower (any such notice
received after 1:00 p.m., New York City time, shall be deemed received by the
Borrower on the next Business Day); provided that the Borrower may, subject to
the conditions to borrowing set forth herein, request in accordance with Section
2.07 or 2.11 that such payment be financed with a Revolving Credit Advance which
is a Floating Rate Advance or Swing Line Loan in an equivalent amount and, to
the extent so financed, the Borrower’s obligation to make such payment shall be
discharged and replaced by the resulting Revolving Credit Advance or Swing Line
Loan. If the Borrower fails to reimburse an LC Disbursement when due, the
Administrative Agent shall notify each Lender of the applicable LC Disbursement,
the payment then due from the Borrower in respect thereof and such Lender’s Pro
Rata


48

--------------------------------------------------------------------------------




Share thereof. Promptly following receipt of such notice, each Lender shall pay
to the Administrative Agent its Pro Rata Share of the payment then due from the
Borrower, in the same manner as provided in Section 2.11 with respect to Loans
made by such Lender (and Sections 2.11 and 2.21 shall apply, mutatis mutandis,
to the payment obligations of the Lenders), and the Administrative Agent shall
promptly pay to the LC Issuer the amounts so received by it from the Lenders.
Promptly following receipt by the Administrative Agent of any payment from the
Borrower pursuant to this paragraph, the Administrative Agent shall distribute
such payment to the LC Issuer or, to the extent that Lenders have made payments
pursuant to this paragraph to reimburse the LC Issuer, then to such Lenders and
the LC Issuer as their interests may appear. Any payment made by a Lender
pursuant to this paragraph to reimburse the LC Issuer for any LC Disbursement
(other than the funding of a Revolving Credit Advance or a Swing Line Loan as
contemplated above) shall not constitute a Loan and shall not relieve the
Borrower of its obligation to reimburse such LC Disbursement. Until each Lender
funds its Revolving Credit Advance or Swing Line Loan pursuant to this Section
2.22(e) to reimburse the LC Issuer for any amount drawn under any Letter of
Credit, interest in respect of such Lender’s Pro Rata Share of such amount shall
be solely for the account of the LC Issuer.
(f)    Obligations Absolute. The Borrower’s obligation to reimburse LC
Disbursements as provided in paragraph (e) of this Section shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Letter of
Credit or this Agreement, or any term or provision therein, (ii) any draft or
other document presented under a Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, (iii) payment by the LC Issuer under a Letter of
Credit against presentation of a draft or other document that does not comply
with the terms of such Letter of Credit, or (iv) any other event or circumstance
whatsoever, whether or not similar to any of the foregoing, that might, but for
the provisions of this Section, constitute a legal or equitable discharge of, or
provide a right of setoff against, the Borrower’s obligations hereunder. Neither
the Administrative Agent, the Lenders nor the LC Issuer, nor any of their
Related Parties, shall have any liability or responsibility by reason of or in
connection with the issuance or transfer of any Letter of Credit or any payment
or failure to make any payment thereunder (irrespective of any of the
circumstances referred to in the preceding sentence), or any error, omission,
interruption, loss or delay in transmission or delivery of any draft, notice or
other communication under or relating to any Letter of Credit (including any
document required to make a drawing thereunder), any error in interpretation of
technical terms or any consequence arising from causes beyond the control of the
LC Issuer; provided that the foregoing shall not be construed to excuse the LC
Issuer from liability to the Borrower to the extent of any direct damages (as
opposed to consequential damages, claims in respect of which are hereby waived
by the Borrower to the extent permitted by applicable law) suffered by the
Borrower that are caused by the LC Issuer’s failure to exercise care when
determining whether drafts and other documents presented under a Letter of
Credit comply with the terms thereof. The parties hereto expressly agree that,
in the absence of gross negligence, willful misconduct or bad faith, in each
case on the part of the LC Issuer, the LC Issuer shall be deemed to have
exercised care in each such determination. The Borrower shall promptly examine a
copy of each Letter of Credit and each amendment thereto that is delivered to it
and, in the event of any claim of noncompliance with the Borrower’s instructions
or other irregularity, the Borrower will promptly notify the LC Issuer.  The
Borrower shall be conclusively deemed to have waived any such claim against the
LC Issuer and its correspondents unless such notice is given as aforesaid. In
furtherance of the foregoing and without limiting the generality thereof, the
parties agree that, with respect to documents presented which appear on their
face to be in substantial compliance with the terms of a Letter of Credit, the
LC Issuer may, in its sole discretion, either accept and make payment upon such
documents without responsibility for further investigation, regardless of any
notice or information to the contrary, or refuse to accept and make payment upon
such documents if such documents are not in strict compliance with the terms of
such


49

--------------------------------------------------------------------------------




Letter of Credit. The LC Issuer shall not be under any obligation to issue any
Letter of Credit if any Revolving Lender is at such time a Defaulting Lender
hereunder, unless the LC Issuer has entered into satisfactory arrangements with
the Borrower or such Lender to eliminate the LC Issuer’s risk with respect to
such Lender (after giving effect to Section 2.26(a)(iii)). The LC Issuer may
send a Letter of Credit or conduct any communication to or from the beneficiary
via the Society for Worldwide Interbank Financial Telecommunication ("SWIFT")
message or overnight courier, or any other commercially reasonable means of
communicating with a beneficiary.
(g)    Disbursement Procedures. The LC Issuer shall, promptly following its
receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit. The LC Issuer shall promptly notify the
Administrative Agent and the Borrower by telephone (confirmed by telecopy) of
such demand for payment and whether the LC Issuer has made or will make an LC
Disbursement thereunder; provided that any failure to give or delay in giving
such notice shall not relieve the Borrower of its obligation to reimburse the LC
Issuer and the Lenders with respect to any such LC Disbursement.
(h)    Interim Interest. If the LC Issuer shall make any LC Disbursement, then,
unless the Borrower shall reimburse such LC Disbursement in full on the date
such LC Disbursement is made, the unpaid amount thereof shall bear interest, for
each day from and including the date such LC Disbursement is made (or, if notice
of such LC Disbursement is given later than 1:00 p.m., New York City time, on
the date of such LC Disbursement, then from and including the next Business Day)
to but excluding the date that the Borrower reimburses such LC Disbursement, at
the Floating Rate plus the Applicable Margin; provided that, if the Borrower
fails to reimburse such LC Disbursement within five Business Days of the date
when due pursuant to paragraph (e) of this Section, then the unpaid amount
thereof shall bear interest, for each day from and including the date when due
to and including the date that the Borrower reimburses such LC Disbursement, at
the Floating Rate plus the Applicable Margin plus 2% per annum. Interest accrued
pursuant to this paragraph shall be for the account of the LC Issuer with
respect to the applicable Letter of Credit, except that interest accrued on and
after the date of payment by any Lender pursuant to paragraph (e) of this
Section to reimburse such LC Issuer shall be for the account of such Lender to
the extent of such payment.
(i)    Replacement of the LC Issuer. An LC Issuer may be replaced at any time by
written agreement among the Borrower, the Administrative Agent and the successor
LC Issuer. The Administrative Agent shall notify the Lenders of any such
replacement of an LC Issuer. At the time any such replacement shall become
effective, the Borrower shall pay all unpaid fees accrued for the account of the
replaced LC Issuer pursuant to paragraph (k) of this Section. From and after the
effective date of any such replacement, (x) the successor LC Issuer shall have
all the rights and obligations of an LC Issuer under this Agreement with respect
to Letters of Credit to be issued thereafter and (y) references herein to the
term “LC Issuer” shall be deemed to refer to such successor or to any previous
LC Issuer, or to such successor and all previous LC Issuers, as the context
shall require. After the replacement of an LC Issuer hereunder, the replaced LC
Issuer shall remain a party hereto and shall continue to have all the rights and
obligations of an LC Issuer under this Agreement with respect to Letters of
Credit issued by it prior to such replacement, but shall not be required to
issue additional Letters of Credit.
(j)    Cash Collateralization. If any Default shall occur and be continuing and
the Borrower receives notice from the Administrative Agent or the Required
Lenders (or, if the maturity of the Loans has been accelerated, Lenders with LC
Exposure representing greater than 50% of the total LC Exposure) demanding that
the Borrower provide Cash Collateral for the LC Exposure (which notice shall be
delivered no earlier than the earlier of the fifth Business Day of such Default
continuing and the date of any acceleration of the Obligations with respect to
such Default), the Borrower shall, on the Business Day of the receipt of such
notice, Cash Collateralize the LC Exposure; provided that the obligation to
deposit


50

--------------------------------------------------------------------------------




such Cash Collateral shall become effective immediately, and such deposit shall
become immediately due and payable, without demand or other notice of any kind,
upon the occurrence of any Default with respect to the Borrower described in
Section 7.06 or 7.07. Such deposit shall be held by the Administrative Agent as
collateral for the payment and performance of the obligations of the Borrower
under this Agreement. The Administrative Agent shall have exclusive dominion and
control, including the exclusive right of withdrawal, over such account. Other
than any interest earned on the investment of such deposits, which investments
shall be made at the option and sole discretion of the Administrative Agent and
at the Borrower’s risk and expense, such deposits shall not bear interest.
Interest or profits, if any, on such investments shall accumulate in such
account. Moneys in such account shall be applied by the Administrative Agent to
reimburse the LC Issuer for LC Disbursements for which it has not been
reimbursed and, to the extent not so applied, shall be held for the satisfaction
of the reimbursement obligations of the Borrower for the LC Exposure at such
time or, if the maturity of the Loans has been accelerated (but subject to the
consent of Lenders with LC Exposure representing greater than 50% of the total
LC Exposure), be applied to satisfy other obligations of the Borrower under this
Agreement. If the Borrower is required to provide an amount of Cash Collateral
hereunder as a result of the occurrence of a Default, such amount (to the extent
not applied as aforesaid) shall be returned to the Borrower within three
Business Days after all Defaults have been cured or waived.
(k)    Fees. The Borrower agrees to pay (i) to the Administrative Agent for the
account of each Revolving Lender (other than any Revolving Lender that is a
Defaulting Lender) a participation fee (the “LC Fee”) with respect to its
participations in Letters of Credit, which shall accrue at a per annum rate
equal to the Applicable Margin then in effect with respect to Revolving Loans
that are Eurodollar Loans on the face amount of such Letters of Credit during
the period from and including the Amendment Effective Date to but excluding the
later of the date on which such Lender’s Commitment terminates and the date on
which such Lender ceases to have any LC Exposure, and (ii) to each LC Issuer a
fronting fee, which shall accrue at the rate per annum separately agreed upon
(but no more than 0.125% per annum) between the Borrower and such LC Issuer on
the daily amount of the LC Exposure with respect to Letters of Credit issued by
such LC Issuer (excluding any portion thereof attributable to unreimbursed LC
Disbursements) during the period from and including the Amendment Effective Date
to but excluding the later of the date of termination of the Revolving Credit
Commitments and the date on which there ceases to be any LC Exposure, as well as
such LC Issuer’s standard fees with respect to the issuance, amendment, renewal
or extension of any Letter of Credit or processing of drawings thereunder. LC
Fees and fronting fees accrued through and including the last day of March,
June, September and December of each year shall be payable on the third Business
Day following such last day, commencing on the first such date to occur after
the Amendment Effective Date; provided that all such fees shall be payable on
the date on which the Revolving Credit Commitments terminate and any such fees
accruing after the date on which the Revolving Credit Commitments terminate
shall be payable on demand. Any other fees payable to the LC Issuers pursuant to
this paragraph shall be payable within 30 days after demand. All LC Fees and
fronting fees shall be computed on the basis of a year of 360 days and shall be
payable for the actual number of days elapsed (including the first day but
excluding the last day).
(l)    Outstanding Letters of Credit. The letters of credit set forth on
Schedule 2.22 hereto (the “Outstanding Letters of Credit”) were issued or deemed
issued pursuant to the Original Credit Agreement and remain outstanding as of
the date of this Agreement. The Borrower, the LC Issuer and each of the
Revolving Lenders hereby agree with respect to the Outstanding Letters of Credit
that effective upon the Amendment Effective Date (A) such Outstanding Letters of
Credit shall be deemed to be Letters of Credit issued under and governed in all
respects by the terms and conditions of this Agreement and (B) each Lender shall
participate in each Outstanding Letter of Credit in an amount equal to its Pro
Rata Share of the face amount of such Outstanding Letter of Credit.


51

--------------------------------------------------------------------------------




(m)    Benefits and Immunities. The LC Issuer shall act on behalf of the Lenders
with respect to any Letters of Credit issued by it and the documents associated
therewith, and the LC Issuer shall have all of the benefits and immunities
(A) provided to the Administrative Agent in Article 10 with respect to any acts
taken or omissions suffered by the LC Issuer in connection with Letters of
Credit issued by it or proposed to be issued by it and Issuer Documents
pertaining to such Letters of Credit as fully as if the term “Administrative
Agent” as used in Article 10 included the LC Issuer with respect to such acts or
omissions, and (B) as additionally provided herein with respect to the LC
Issuer.
Section 2.23. Mitigation Obligations; Replacement of Lender. (a) If any Lender
requires the Borrower to pay any additional amount to any Lender or to any
Governmental Entity for the account of any Lender pursuant to Section 3.05, then
such Lender shall use reasonable efforts to designate a different lending office
for funding or booking its Loans hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or affiliates, if, in
the sole good faith judgment of such Lender, such designation or assignment (i)
would eliminate or reduce amounts payable pursuant to Section 3.05, as the case
may be, in the future and (ii) would not subject such Lender to any unreimbursed
cost or expense and would not otherwise be disadvantageous to such Lender. The
Borrower hereby agrees to pay all reasonable costs and expenses incurred by any
Lender in connection with any such designation or assignment.
(b)    If (i) the Borrower is required pursuant to Section 3.01, 3.02 or 3.05 to
make any additional payment to any Lender, (ii) any Lender’s obligation to make
or continue, or to convert Floating Rate Advances into, Eurodollar Advances
shall be suspended pursuant to Section 3.03, (iii) any Lender shall (x) default
in its obligation to fund Loans hereunder or to pay to the Administrative Agent,
the LC Issuer, Swing Line Lender or any other Lender any other amount required
to be paid by it hereunder, (y) notify the Borrower, the Administrative Agent,
the LC Issuer or the Swing Line Lender in writing that it does not intend to
comply with its obligation to fund Loans hereunder, or has made a public
statement to that effect (unless such writing or public statement relates to
such Lender’s obligation to fund a Loan hereunder and states that such position
is based on such Lender’s determination that a condition precedent to funding
(which condition precedent, together with any applicable default, shall be
specifically identified in such writing or public statement) cannot be
satisfied) or (z) fail, within five Business Days after written request by the
Administrative Agent or the Borrower, to confirm in writing to the
Administrative Agent and the Borrower that it will comply with its prospective
funding obligations hereunder (provided that such Lender shall cease to be an
“Affected Lender” pursuant to this clause (z) upon receipt of such written
confirmation by the Administrative Agent and the Borrower), (iv) any Lender or
such Lender’s direct or indirect parent company shall become the subject of a
bankruptcy, insolvency, reorganization, receivership, liquidation or any similar
proceeding (provided that a Lender shall not be an “Affected Lender” hereunder
solely by virtue of the ownership or acquisition of any Capital Stock in that
Lender or any direct or indirect parent company thereof by a Governmental Entity
so long as such ownership interest does not result in or provide such Lender
with immunity from the jurisdiction of courts within the United States or from
the enforcement of judgments or writs of attachment on its assets or permit such
Lender (or such Governmental Entity) to reject, repudiate, disavow or disaffirm
any contracts or agreements made with such Lender) or, (v) any Lender shall fail
to consent to a departure or waiver of any provision of the Loan Documents or
fail to agree to any amendment thereto, which waiver, consent or amendment
requires the consent of all Lenders or of all Lenders directly affected thereby
and has been consented to by the Required Lenders or (vi) any Revolving Lender
shall become subject to a Bail-In Action (any Lender described in clause (i),
(ii), (iii), (iv) or, (v) or (vi) being an “Affected Lender”), the Borrower may
(x) elect to replace such Affected Lender as a Lender party to this Agreement;
provided that the Borrower shall have such right only if (i) concurrently with
such replacement, (A) another bank or other entity (other than a Disqualified
Institution at the time of assignment) which is reasonably satisfactory to the
Borrower and the Administrative Agent shall agree, as of such date, to purchase
for


52

--------------------------------------------------------------------------------




cash the Loans and other Obligations due to the Affected Lender pursuant to an
assignment substantially in the form of Exhibit D and to become a Lender for all
purposes under this Agreement and to assume all obligations of the Affected
Lender to be terminated as of such date and to comply with the requirements of
Section 12.01 applicable to assignments, and (B) the Borrower shall pay to such
Affected Lender in same day funds on the day of such replacement (x) all
interest, fees and other amounts then accrued but unpaid to such Affected Lender
by the Borrower hereunder to and including the date of termination, including
without limitation payments due to such Affected Lender under Sections 3.01,
3.02 and 3.05, and (y) an amount, if any, equal to the payment which would have
been due to such Lender on the day of such replacement under Section 3.04 had
the Loans or other Obligations of such Affected Lender been prepaid on such date
rather than sold to the replacement Lender, (ii) in the case of clause (i) or
(ii) above, such additional payments continue to be required or such suspension
is still effective and will be reduced or negated by such assignment and (iii)
in the case of (iv) above, the applicable Eligible Assignee shall have agreed to
the applicable departure, waiver or amendment of the Loan Documents or
(y) terminate all Commitments of such Affected Lender and repay all Obligations
of the Borrower owing to such Lender as of such termination date (including any
amounts owing pursuant to Section 3.04 as a result of such repayment).
Section 2.24. Pro Rata Treatment. (i) Except as provided below in this Section
2.24 and as required under Section 2.07, 3.01, 3.02, 3.04, 3.05 or 11.02, each
Advance, each payment or prepayment of principal of any Advance, each payment of
interest on the Loans, each payment of the commitment fee set forth in Section
2.08 and the LC Fee, each reduction of the Revolving Credit Commitment and each
conversion of any Advance to or continuation of any Advance as an Advance of any
Type shall be allocated pro rata among the Lenders in accordance with their
respective applicable Commitments (or, if such Commitments shall have expired or
been terminated, in accordance with the respective principal amounts of their
respective applicable outstanding Loans).
(b)    Notwithstanding anything to the contrary contained in this Agreement, any
payment or other distribution (whether from proceeds of Collateral or any other
source, whether in the form of cash, securities or otherwise, and whether made
by any Loan Party or in connection with any exercise of remedies by the
Administrative Agent, the Collateral Agent or any Lender) made or applied in
respect of any of the Obligations (i) following any acceleration of the
Obligations, (ii) during the existence of a Default under Section 7.02 or
(iii) during or in connection with Insolvency Proceedings involving any Loan
Party (or any plan of liquidation, distribution or reorganization in connection
therewith), shall be made or applied, as the case may be, in the following order
of priority (with higher priority Obligations to be paid in full prior to any
payment or other distribution in respect of lower priority Obligations): (A)
first, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts, including attorney fees, payable to the
Administrative Agent in its capacity as such, the LC Issuer in its capacity as
such and the Collateral Agent in its capacity as such (ratably among the
Administrative Agent, the LC Issuer and the Collateral Agent in proportion to
the respective amounts described in this clause first payable to them); (B)
second, to payment of (i) that portion of the Obligations constituting principal
of and accrued and unpaid interest (including any default interest) on the Loans
(ratably among such Lenders in proportion to the respective amounts described in
this clause (B) payable to them), including interest accruing after the filing
or commencement of any Insolvency Proceedings in respect of any Loan Party,
whether or not any claim for post-filing or post-petition interest is or would
be allowed, allowable or otherwise enforceable in any such Insolvency
Proceedings, and reimbursement obligations, interest and fees in respect of
Letters of Credit, (ii) Secured Hedge Obligations and Secured Cash Management
Obligations and (iii) an amount to the Administrative Agent for the account of
each applicable LC Issuer equal to one hundred and one percent (101%) of LC
Exposure to be held as Cash Collateral; and (C) third, to payment of any other
Obligations due to the Administrative Agent or any Lender, ratably; and (D)
last, in the case of proceeds of Collateral, the


53

--------------------------------------------------------------------------------




balance, if any, thereof, after all of the Obligations (including, without
limitation, all Obligations in respect of LC Exposure but excluding any
contingent obligations) have been paid in full, to the Borrower or as otherwise
required by a court of competent jurisdiction. Each Lender agrees that the
provisions of this Section 2.24 (including, without limitation, the priority of
the Obligations as set forth herein) constitute an intercreditor agreement among
them for value received that is independent of any value received from the Loan
Parties, and that such agreement shall be enforceable as against each Lender,
including, without limitation, in any Insolvency Proceedings in respect of any
Loan Party (including without limitation with respect to interests and costs
regardless of whether or not such interest or costs are allowed as a claim in
any such Insolvency Proceedings or enforceable or recoverable against the Loan
Party or its bankruptcy estate), to the same extent that such agreement is
enforceable under applicable non-bankruptcy law (including, without limitation,
pursuant to Section 510(a) of the U.S. federal Bankruptcy Code or any comparable
provision of applicable insolvency law), and that, if any Lender receives any
payment or distribution in respect of any Obligation (including, without
limitation, in connection with any Insolvency Proceedings or any plan of
liquidation, distribution or reorganization therein) to which such Lender is not
entitled in accordance with the priorities set forth in this Section 2.24, such
amount shall be held in trust by such Lender for the benefit of the Person or
Persons entitled to such payment or distribution hereunder, and promptly shall
be turned over by such Lender to the Administrative Agent for distribution to
the Person or Persons entitled to such payment or distribution in accordance
with this Section 2.24. Excluded Swap Obligations with respect to any Guarantor
shall not be paid with amounts received from such Guarantor, but appropriate
adjustments shall be made with respect to payments from other Loan Parties to
preserve the allocation to Obligations otherwise set forth above in this
Section.
(c)    In the event there is any Disgorged Recovery in respect of any Lender’s
Revolving Loans, Term Loans, Swing Line Loans or LC Exposure in any Insolvency
Proceedings of any Loan Party, such Revolving Loans, Term Loans, Swing Line
Loans and LC Exposure shall be deemed to be outstanding as if such Disgorged
Recovery had never been received by such Lender, and each Lender agrees that the
intercreditor agreements and priorities set forth in this Section 2.24 shall be
enforced in accordance with their terms in respect of such Revolving Loans, Term
Loans, Swing Line Loans or LC Exposure, including, without limitation, for
purposes of the allocation of payments and distributions made or applied in
respect of the Obligations (whether from proceeds of Collateral or otherwise),
as well as for purposes of determining whether such other Lender must turn over
all or any portion of any payment or other distribution received by such other
Lender (whether before or after occurrence of such Disgorged Recovery) to the
Administrative Agent for redistribution in accordance with the last sentence of
Section 2.24(b).
Notwithstanding the foregoing, Secured Cash Management Obligations and Secured
Hedge Obligations shall be excluded from the application described above if the
Administrative Agent has not received written notice thereof, together with such
supporting documentation as the Administrative Agent may request, from the
applicable Cash Management Bank or Hedge Bank, as the case may be.  Each Cash
Management Bank or Hedge Bank not a party to the Credit Agreement that has given
the notice contemplated by the preceding sentence shall, by such notice, be
deemed to have acknowledged and accepted the appointment of the Administrative
Agent pursuant to the terms of Article 10 hereof for itself and its Affiliates
as if a “Lender” party hereto.
Section 2.25. Incremental Credit Facilities. (a) The Borrower may at any time or
from time to time after the Amendment Effective Date, by notice to the
Administrative Agent (whereupon the Administrative Agent shall promptly make
available to each of the Lenders), request (i) one or more additional tranches
or additions to an existing tranche of term loans (the “Incremental Term Loans”)
or (ii) one or more increases in the amount of the Revolving Credit Commitments
on the same terms as the Revolving Loans or the establishment of one or more
revolving credit commitments (each such increase


54

--------------------------------------------------------------------------------




or new commitments, an “Additional Revolving Facility”), provided that (A) both
at the time of any such request and upon the effectiveness of any Incremental
Amendment referred to below, no Default or Unmatured Default shall exist and at
the time that any such Incremental Term Loan is made (and after giving effect
thereto) no Default or Unmatured Default shall exist, (B) if such Incremental
Facility is to become effective prior to the Revolver Termination Date, the
Borrower shall be in compliance with the covenants set forth in clauses (a), (c)
and (d) of Section 6.22 determined on a pro forma basis as of the last day of
the date of the most-recently ended fiscal quarter, in each case, as if such
Incremental Term Loans or any borrowings under any such Additional Revolving
Facility, as applicable, had been outstanding on the last day of such fiscal
quarter of the Borrower for testing compliance therewith; provided that any
Additional Revolving Facility shall be tested as fully drawn, (C) the First Lien
Leverage Ratio calculated on a pro forma basis shall not exceed 4.0 to 1.0, in
the case of the first $170,000,000 of Indebtedness incurred pursuant to this
Section 2.25(a) after the Tranche B-1 Funding Date and 3.5 to 1.0 for all other
Indebtedness incurred pursuant to this Section 2.25(a) (other than the Tranche
B-1 Loans and other than in connection with the First Incremental Revolving
Commitment), in each case tested as of the last day of the most-recently ended
period of four consecutive fiscal quarters of the Borrower for which financial
statements are internally available (calculated as if such Incremental Term
Loans or borrowings under any such Additional Revolving Facilities (in an amount
equal to the full amount of such Additional Revolving Facilities), as
applicable, had been outstanding on such last day; provided that any Additional
Revolving Facility shall be tested as fully drawn) and (D) the Borrower shall
have delivered a certificate of a Financial Officer to the effect set forth in
clauses (A), (B) and (C) above, together with reasonably detailed calculations
demonstrating compliance with clauses (B) and (C) above, if applicable, (which
calculations shall, if made as of the last day of any fiscal quarter of the
Borrower for which the Borrower has not delivered to the Administrative Agent
the financial statements and compliance certificate required to be delivered by
Section 6.01(d), be accompanied by a reasonably detailed calculation of
Consolidated EBITDA and Consolidated Interest Expense for the relevant period).
Each tranche of Incremental Term Loans shall be in an aggregate principal amount
that is not less than $10,000,000 and each Additional Revolving Facility shall
be in an aggregate principal amount that is not less than $5,000,000, and in all
cases shall be in an increment of $1,000,000 (provided that such amount may be
less than $10,000,000 or $5,000,000, as applicable, if such amount represents
all remaining availability under the limit set forth in the next sentence).
Notwithstanding anything to the contrary herein, the aggregate amount of the
Incremental Term Loans and the Additional Revolving Facilities incurred after
the Tranche B-1 Funding Date shall not exceed $370,000,000; provided that the
aggregate amount of Additional Revolving Facilities incurred after the Tranche
B-1 Funding Date shall not exceed $75,000,000. In no event shall the Incremental
Facilities be used for any purpose other than for the purposes set forth in
Section 6.02. Notwithstanding anything herein to the contrary, in lieu of
requesting Incremental Term Loans or an Additional Revolving Facility, the
Borrower may issue first lien notes on a pari passu basis (the “Pari Passu First
Lien Notes”), second lien notes (the “Incremental Second Lien Notes”) or
unsecured notes (the “Incremental Unsecured Notes”), subject to, in the case of
Pari Passu First Lien Notes and Incremental Second Lien Notes, an intercreditor
agreement reasonably satisfactory to the Administrative Agent, which Pari Passu
First Lien Notes, Incremental Second Lien Notes and/or Incremental Unsecured
Notes shall be treated the same as Incremental Term Loans for the purposes of
this Agreement; provided that in no event will the aggregate amount of
Incremental Term Loans, Additional Revolving Facilities, Pari Passu First Lien
Notes, Incremental Second Lien Notes and Incremental Unsecured Notes incurred
after the Tranche B-1 Funding Date exceed $370,000,000.
(b)    The following terms shall apply to any Incremental Term Loans and any
Additional Revolving Facilities established pursuant to an Incremental
Amendment: (i) such Incremental Term Loans and the borrowings under such
Additional Revolving Facilities shall rank pari passu in right of payment and of
security with the Revolving Loans and the Term Loans, (ii) the maturity date of
such Incremental Term Loans shall not be earlier than the Maturity Date of the
existing Term Loans, (iii) the


55

--------------------------------------------------------------------------------




Weighted Average Life to Maturity of such Incremental Term Loans is not less
than the remaining Weighted Average Life to Maturity of the exiting Term Loans,
(iv) the applicable yield relating to any term loans or revolving loans incurred
pursuant to such Incremental Amendment (each facility thereunder, the
“Incremental Facility”), as applicable, shall not be greater than that with
respect to the existing Term Loans or existing Revolving Credit Commitments, as
applicable, plus 0.50% per annum (or, in the case of any Incremental Facility
consisting of fixed rate notes, 1.00% per annum) unless the yield applicable to
the existing Term Loans or existing Revolving Credit Commitments, as applicable,
is increased so that the yield applicable to the applicable Incremental Facility
does not exceed the yield applicable to the existing Term Loans or existing
Revolving Credit Commitments, by more than 0.50% per annum (or, in the case of
any Incremental Facility consisting of fixed rate notes, 1.00% per annum);
provided that in determining the yield applicable to the existing Term Loans or
existing Revolving Credit Commitments, as applicable, and the applicable
Incremental Facility, (A) original issue discount (“OID”) or upfront fees (which
shall be deemed to constitute like amounts of OID) payable by the Borrower to
the Lenders of the existing Term Loans or existing Revolving Credit Commitments,
as applicable, or the applicable Incremental Facility in the primary syndication
thereof shall be included (with OID being equated to interest based on an
assumed four-year life to maturity or, if less, the remaining life to maturity
of the applicable Incremental Facility), (B) customary arrangement or commitment
fees payable to the joint bookrunners (or their affiliates) in connection with
the existing Term Loans or existing Revolving Credit Commitments, as applicable,
or to one or more arrangers (or their affiliates) of the applicable Incremental
Facility shall be excluded, (C) if the Eurodollar Base Rate in respect of such
Incremental Facility includes a floor greater than any such floor that may be
applicable to the analogous existing credit facility, such increased amount
shall be equated to interest margin for purposes of determining any increase to
the applicable yield under the analogous existing credit facility and (D) in the
case of any Incremental Facility consisting of fixed rate notes, the comparable
rate shall be determined by inclusion of the applicable US Treasury to LIBOR
swap rate applied in customary fashion and (E) the revolving loans incurred
pursuant to such Additional Revolving Facility will mature no earlier than, and
will require no scheduled amortization or mandatory commitment reduction prior
to, the Extended Revolving Credit Maturity Date of the existing Revolving Credit
Commitments and all other terms of any such Incremental Facility (except as set
forth in the foregoing clauses) shall be substantially identical to the existing
Revolving Credit Commitments or otherwise reasonably acceptable to the
Administrative Agent.
(c)    Each notice from the Borrower pursuant to this Section 2.25(b) shall set
forth (i) the requested amount and proposed terms of the relevant Incremental
Term Loans or Additional Revolving Facilities and (ii) the date on which such
the relevant increase is requested to become effective (which shall not be less
than 10 Business Days nor more than 60 days after the date of such notice);
provided, however, that notwithstanding anything to the contrary contained in
this Agreement, no notice shall be required from the Borrower pursuant to
Section 2.25 with respect to the Borrower’s request for the Tranche B-1 Loans
and the First Incremental Revolving Commitment. Incremental Term Loans may be
made, and Additional Revolving Facilities may be provided by any existing Lender
(but each existing Lender will not have an obligation to make a portion of any
Incremental Term Loan or any portion of any Additional Revolving Facility) or by
any other bank or other financial institution that are Eligible Assignees (any
such other bank or other financial institution being called an “Additional
Lender”), provided that the Administrative Agent, and to the extent of an
Additional Revolving Facility, the LC Issuer and/or Swing Line Lender, as
applicable, shall have consented (not to be unreasonably withheld or delayed) to
such Lender’s or Additional Lender’s making such Incremental Term Loans or
providing such Additional Revolving Facilities (collectively, the “Incremental
Lenders”) to the extent any such consent would be required under Section 12.01
for an assignment of Loans or Revolving Credit Commitments, as applicable, to
such Incremental Lender. Commitments in respect of Incremental Term Loans and
Additional Revolving Facilities shall become Commitments under this Agreement
pursuant to an amendment (an “Incremental Amendment”) to this Agreement and, as
appropriate, the other Loan


56

--------------------------------------------------------------------------------




Documents, executed by the Borrower, each Incremental Lender and the
Administrative Agent. The Incremental Amendment shall be on the terms and
pursuant to documentation to be determined by the Borrower and the Incremental
Lenders providing the relevant Incremental Terms Loans or Additional Revolving
Facilities, as applicable; provided that to the extent such terms and
documentation are not consistent with this Agreement (except to the extent
permitted by the foregoing clauses), they shall be reasonably satisfactory to
the Administrative Agent. The effectiveness of any Incremental Amendment shall
be subject to the satisfaction on the date thereof of each of the conditions set
forth in Section 4.01 and, to the extent reasonably requested by the
Administrative Agent, receipt by the Administrative Agent of legal opinions,
board resolutions, officers’ certificates and/or reaffirmation agreements
consistent with those delivered on the Amendment Effective Date under Section
4.02 (other than changes to such legal opinions resulting from a change in law,
change in fact or change to counsel’s form of opinion reasonably satisfactory to
the Administrative Agent). No Lender shall be obligated to provide any
Incremental Term Loans or Additional Revolving Facilities, unless it so agrees.
(d)    Upon each increase in the Revolving Credit Commitments (which for
purposes of this Section 2.25(d) shall be deemed to include any new revolving
commitments provided under an Incremental Amendment) pursuant to this Section
2.25, (i) each Revolving Lender immediately prior to such increase will
automatically and without further act be deemed to have assigned to each
Incremental Lender providing a portion of the Additional Revolving Facility
(each, an “Additional Revolving Facility Lender”), and each such Additional
Revolving Facility Lender will automatically and without further act be deemed
to have assumed (in the case of an increase to the Revolving Loans only), a
portion of such Revolving Lender’s participations hereunder in outstanding
Letters of Credit and Swing Line Loans such that, after giving effect to each
such deemed assignment and assumption of participations, the percentage of the
aggregate outstanding (A) participations hereunder in Letters of Credit and
(B) participations hereunder in Swing Line Loans held by each Revolving Lender
(including each such Additional Revolving Facility Lender) will equal the
percentage of the aggregate Revolving Credit Commitments of all Additional
Revolving Facility Lenders represented by such Additional Revolving Facility
Lender’s Revolving Credit Commitment and (C) if, on the date of such increase,
there are any Revolving Loans under the applicable facility outstanding, such
Revolving Credit Loans shall on or prior to the effectiveness of such Additional
Revolving Credit Facility be prepaid from the proceeds of additional Revolving
Loans made hereunder (reflecting such increase in Revolving Credit Commitments),
which prepayment shall be accompanied by accrued interest on the Revolving Loans
being prepaid and any costs incurred by any Lender in accordance with Section
3.04. The Administrative Agent and the Lenders hereby agree that the minimum
borrowing, pro rata borrowing and pro rata payment requirements contained
elsewhere in this Agreement shall not apply to the transactions effected
pursuant to the immediately preceding sentence.
(e)    The Administrative Agent is hereby irrevocably authorized to effect such
amendments to this Agreement as are required to effectuate the terms of any
Incremental Amendment to the extent such terms are permitted under this Section
2.25. Notwithstanding the foregoing, each of the Administrative Agent and the
Collateral Agent shall have the right (but not the obligation) to seek the
advice or concurrence of the Required Lenders with respect to any matter
contemplated by this Section 2.25 and, if either the Administrative Agent or the
Collateral Agent seeks such advice or concurrence, it shall be permitted to
enter into such amendments with the Borrower in accordance with any instructions
actually received by such Required Lenders and shall also be entitled to refrain
from entering into such amendments with the Borrower unless and until it shall
have received such advice or concurrence if the Administrative Agent reasonably
determines that such concurrence is required under the terms of this Agreement;
provided, however, that whether or not there has been a request by the
Administrative Agent or the Collateral Agent for any such advice or concurrence,
all such amendments entered into with the


57

--------------------------------------------------------------------------------




Borrower by the Administrative Agent or the Collateral Agent hereunder shall be
binding and conclusive on the Lenders.
(f)    This Section 2.25 shall supersede any provisions in Section 2.24(a),
11.01 or 8.02 to the contrary.
Section 2.26. Defaulting Lenders.
(a)    Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:
(i)    Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of “Required Lenders” and Section
8.02.
(ii)    Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article 8 or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 11.01 shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, to the payment on a pro rata basis of any amounts owing
by such Defaulting Lender to the LC Issuer or Swing Line Lender hereunder;
third, to Cash Collateralize the LC Issuer’s LC Exposure with respect to such
Defaulting Lender; fourth, as the Borrower may request (so long as no Default or
Unmatured Default exists), to the funding of any Loan in respect of which such
Defaulting Lender has failed to fund its portion thereof as required by this
Agreement, as determined by the Administrative Agent; fifth, if so determined by
the Administrative Agent and the Borrower, to be held in a deposit account and
released pro rata in order to (x) satisfy such Defaulting Lender’s potential
future funding obligations with respect to Loans under this Agreement and (y)
Cash Collateralize the LC Issuer’s future LC Exposure with respect to such
Defaulting Lender with respect to future Letters of Credit issued under this
Agreement; sixth, to the payment of any amounts owing to the Lenders, the LC
Issuer or Swing Line Lender as a result of any judgment of a court of competent
jurisdiction obtained by any Lender, the LC Issuer or the Swing Line Lender
against such Defaulting Lender as a result of such Defaulting Lender’s breach of
its obligations under this Agreement; seventh, so long as no Default or Event of
Default exists, to the payment of any amounts owing to the Borrower as a result
of any judgment of a court of competent jurisdiction obtained by the Borrower
against such Defaulting Lender as a result of such Defaulting Lender's breach of
its obligations under this Agreement; and eighth, to such Defaulting Lender or
as otherwise directed by a court of competent jurisdiction; provided that if (x)
such payment is a payment of the principal amount of any Loans or LC
Disbursements in respect of which such Defaulting Lender has not fully funded
its Pro Rata Share, and (y) such Loans were made or the related Letters of
Credit were issued at a time when the conditions set forth in Section 4.02 were
satisfied or waived, such payment shall be applied solely to pay the Loans of,
and Obligations in respect of Letters of Credit owed to, all Non-Defaulting
Lenders on a pro rata basis prior to being applied to the payment of any Loans
of, or Obligations in respect of Letters of Credit owed to, such Defaulting
Lender until such time as all Loans and funded and unfunded participations in
Letters of Credit and Swing Line Loans are held by the Lenders pro rata in
accordance with the Commitments hereunder without giving effect to clause (iii)
of this Section 2.26(a). Any payments, prepayments or other amounts paid or
payable to a Defaulting Lender that are applied (or held) to pay amounts owed by
a Defaulting


58

--------------------------------------------------------------------------------




Lender or to post Cash Collateral pursuant to this Section 2.26(a) shall be
deemed paid to and redirected by such Defaulting Lender, and each Lender
irrevocably consents hereto.
(iii)    Reallocation of Applicable Percentages to Reduce Fronting Exposure. All
or any part of such Defaulting Lender’s participation in L/C Obligations and
Swing Line Loans shall be reallocated among the Non-Defaulting Lenders in
accordance with their respective Pro Rata Shares (calculated without regard to
such Defaulting Lender’s Commitment) but only to the extent that (x) the
conditions set forth in Section 4.02 are satisfied at the time of such
reallocation (and, unless the Borrower shall have otherwise notified the
Administrative Agent at such time, the Borrower shall be deemed to have
represented and warranted that such conditions are satisfied at such time), and
(y) such reallocation does not cause the aggregate Revolving Credit Exposure of
any Non-Defaulting Lender to exceed such Non-Defaulting Lender’s Commitment. No
reallocation hereunder shall constitute a waiver or release of any claim of any
party hereunder against a Defaulting Lender arising from that Lender having
become a Defaulting Lender, including any claim of a Non-Defaulting Lender as a
result of such Non-Defaulting Lender’s increased exposure following such
reallocation.
(iv)    Cash Collateral, Repayment of Swing Line Loans. If the reallocation
described in clause (a)(iii) above cannot, or can only partially, be effected,
the Borrower shall, without prejudice to any right or remedy available to it
hereunder or under applicable Law, (x) first, prepay Swing Line Loans in an
amount equal to such Defaulting Lender’s Swing Line Exposure (after giving
effect to any partial reallocation pursuant to clause (a)(iii) above) and (y)
second, Cash Collateralize such Defaulting Lender’s LC Exposure (after giving
effect to any partial reallocation pursuant to clause (a)(iii) above).
(b)    Defaulting Lender Cure. If the Borrower, the Administrative Agent, Swing
Line Lender and the LC Issuer agree in writing that a Lender is no longer a
Defaulting Lender, the Administrative Agent will so notify the parties hereto,
whereupon as of the effective date specified in such notice and subject to any
conditions set forth therein (which may include arrangements with respect to any
Cash Collateral), that Lender will, to the extent applicable, purchase at par
that portion of outstanding Loans of the other Lenders or take such other
actions as the Administrative Agent may determine to be necessary to cause the
Loans and funded and unfunded participations in Letters of Credit and Swing Line
Loans to be held on a pro rata basis by the Lenders in accordance with their Pro
Rata Shares (without giving effect to clause (a)(iii) of this Section 2.26),
whereupon such Lender will cease to be a Defaulting Lender; provided that no
adjustments will be made retroactively with respect to fees accrued or payments
made by or on behalf of the Borrower while that Lender was a Defaulting Lender;
and provided further that except to the extent otherwise expressly agreed by the
affected parties, no change hereunder from Defaulting Lender to Lender will
constitute a waiver or release of any claim of any party hereunder arising from
that Lender’s having been a Defaulting Lender.
ARTICLE 3
Yield Protection; Taxes
Section 3.01. Yield Protection. If, after the date of this Agreement (or, in the
case of any assignee, after the date it became a party to this Agreement), the
adoption of any law (including any CPA Change) or any governmental or
quasi-governmental rule, regulation, policy, guideline or directive (whether or
not having the force of law), or any change in the interpretation or
administration thereof by any governmental or quasi-governmental authority,
central bank or comparable agency charged with the interpretation or
administration thereof, or compliance by any Lender or applicable Lending
Installation


59

--------------------------------------------------------------------------------




or any LC Issuer with any request or directive (whether or not having the force
of law) of any such authority, central bank or comparable agency:
(a)    imposes or increases or deems applicable any reserve, assessment,
insurance charge, special deposit or similar requirement against assets of,
deposits with or for the account of, or credit extended by, any Lender or any
applicable Lending Installation (other than reserves and assessments taken into
account in determining the interest rate applicable to Eurodollar Advances), or
(b)    imposes any other condition the result of which is to increase the cost
to any Lender or any applicable Lending Installation or any LC Issuer of making,
funding or maintaining its Eurodollar Loans, or of issuing or participating in
Letters of Credit, or reduces any amount receivable by any Lender or any
applicable Lending Installation in connection with its Eurodollar Loans, Letters
of Credit or participations therein, or requires any Lender or any applicable
Lending Installation or any LC Issuer to make any payment calculated by
reference to the amount of Eurodollar Loans, Letters of Credit or participations
therein held or interest or LC Fees received by it, in each case by an amount
deemed material by such Lender or such LC Issuer as the case may be, and the
result of any of the foregoing is to increase the cost to such Lender or
applicable Lending Installation or such LC Issuer, as the case may be, of making
or maintaining its Eurodollar Loans or Commitment or of issuing or participating
in Letters of Credit or to reduce the return received by such Lender or
applicable Lending Installation or such LC Issuer, as the case may be, in
connection with such Eurodollar Loans, Commitment, Letters of Credit or
participations therein, then, within 30 days of written demand by such Lender or
such LC Issuer, as the case may be, the Borrower shall pay such Lender or such
LC Issuer, as the case may be, such additional amount or amounts as will
compensate such Lender or such LC Issuer, as the case may be, for such increased
cost or reduction in amount received. Notwithstanding the foregoing, this
Section 3.01 shall not apply to any tax-related matters.
Section 3.02. Changes in Capital Adequacy Regulations. If a Lender or an LC
Issuer determines the amount of capital required or expected to be maintained by
such Lender, any Lending Installation of such Lender or such LC Issuer, or any
corporation controlling such Lender or such LC Issuer is increased as a result
of a Change, then, within 30 days of written demand by such Lender or such LC
Issuer, the Borrower shall pay such Lender or such LC Issuer the amount
necessary to compensate for any shortfall in the rate of return on the portion
of such increased capital which such Lender or such LC Issuer determines is
attributable to this Agreement, its Outstanding Credit Exposure or its
Commitment to make Loans and issue or participate in Letters of Credit, as the
case may be, hereunder (after taking into account such Lender’s or such LC
Issuer’s policies as to capital adequacy). “Change” means (a) any change after
the Amendment Effective Date in the Risk Based Capital Guidelines, or (b) any
adoption of or change in any other law (including any CPA Change), governmental
or quasi-governmental rule, regulation, policy, guideline, interpretation, or
directive (whether or not having the force of law) after the Amendment Effective
Date which affects the amount of capital required or expected to be maintained
by any Lender or any LC Issuer or any Lending Installation or any corporation
controlling any Lender or any LC Issuer. “Risk Based Capital Guidelines” means
(a) the risk based capital guidelines in effect in the United States on the
Amendment Effective Date, including transition rules, and (b) the corresponding
capital regulations promulgated by regulatory authorities outside the United
States implementing the July 1988 report of the Basel Committee on Banking
Regulation and Supervisory Practices Entitled “International Convergence of
Capital Measurements and Capital Standards,” including transition rules, and any
amendments to such regulations adopted prior to the Amendment Effective Date.
Section 3.03. Availability of Types of Advances. If any Lender determines that
maintenance of its Eurodollar Loans at a suitable Lending Installation would
violate any applicable law, rule, regulation, or directive, whether or not
having the force of law, or if the Required Lenders determine that (a) deposits
of a type and maturity appropriate to match fund Eurodollar Advances are not
available or (b) the interest


60

--------------------------------------------------------------------------------




rate applicable to Eurodollar Advances does not accurately reflect the cost of
making or maintaining Eurodollar Advances, then the Administrative Agent shall
suspend the availability of Eurodollar Advances and require any affected
Eurodollar Advances to be repaid or converted to Floating Rate Advances, subject
to the payment of any funding indemnification amounts required by Section 3.04.
Section 3.04. Funding Indemnification. If any payment of a Eurodollar Advance
occurs on a date which is not the last day of the applicable Interest Period,
whether because of acceleration, prepayment or otherwise, or a Eurodollar
Advance is not made on the date specified by the Borrower for any reason other
than default by the Lenders, the Borrower will indemnify each Lender for any
loss or cost incurred by it resulting therefrom, including, without limitation,
any loss or cost in liquidating or employing deposits acquired to fund or
maintain such Eurodollar Advance.
Section 3.05. Taxes. (a) All payments by the Borrower to or for the account of
any Lender, any LC Issuer or the Administrative Agent hereunder or under any
Note or Letter of Credit Application shall be made free and clear of and without
deduction for any and all Taxes. If the Borrower shall be required by law to
deduct or withhold any Taxes from or in respect of any sum payable hereunder to
any Lender, any LC Issuer or the Administrative Agent, (i) the sum payable shall
be increased as necessary so that after making all required deductions or
withholdings (including deductions applicable to additional sums payable under
this Section 3.05) such Lender, such LC Issuer or the Administrative Agent (as
the case may be) receives an amount equal to the sum it would have received had
no such deductions or withholdings been made, (ii) the Borrower shall make such
deductions or withholdings, (iii) the Borrower shall pay the full amount
deducted or withheld to the relevant Governmental Entity in accordance with
applicable law and (iv) the Borrower shall furnish to the Administrative Agent
the original or a certified copy of a receipt evidencing payment thereof within
30 days after such payment is made.
(b)    In addition, the Borrower hereby agrees to pay any present or future
stamp or documentary taxes and any other excise or property taxes, charges or
similar levies that arise from any payment made hereunder or under any Loan
Document or from the execution, delivery or enforcement of, or otherwise with
respect to, this Agreement or any Loan Document (“Other Taxes”).
(c)    The Borrower hereby agrees to indemnify the Administrative Agent, such LC
Issuer and each Lender for the full amount of Taxes or Other Taxes (including,
without limitation, any Taxes or Other Taxes imposed on amounts payable under
this Section 3.05) paid by the Administrative Agent, such LC Issuer or such
Lender as a result of its Commitment, any Loans made by it hereunder, or
otherwise in connection with its participation in this Agreement and any
liability (including penalties, interest and expenses) arising therefrom or with
respect thereto. Payments due under this indemnification shall be made within 30
days of the date the Administrative Agent, such LC Issuer or such Lender makes
written demand therefor pursuant to Section 3.06. A certificate as to the amount
of such payment or liability delivered to the Borrower by a Lender or LC Issuer
or by the Administrative Agent, on its own behalf or on behalf of a Lender or LC
Issuer, shall be conclusive absent manifest error.
(d)    Each Lender and LC Issuer that is not incorporated under the laws of the
United States of America, a state thereof or the District of Columbia (each a
“Non-U.S. Lender”) agrees that it will, on or before the date that it becomes
party to this Agreement, (i) deliver to the Borrower and the Administrative
Agent two duly completed copies of United States Internal Revenue Service Form
W-8BEN or W-8ECI, certifying in either case that such Non-U.S. Lender is
entitled to receive payments under this Agreement without deduction or
withholding of any United States federal income taxes and in the case of a
Non-U.S. Lender claiming the benefits of the exemption for portfolio interest
under Section 881(c) of the Code, a certificate to the effect that such Non-U.S.
Lender is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code,
is not a “10 percent shareholder” of the Borrower within the meaning of Section
881(c)(3)(B) of the Code and is not a “controlled foreign corporation” described
in Section 881(c)(3)(C) of


61

--------------------------------------------------------------------------------




the Code, and (ii) deliver to the Borrower and the Administrative Agent a United
States Internal Revenue Form W-8 and certify that it is entitled to an exemption
from United States backup withholding tax. Each Non-U.S. Lender further
undertakes to deliver to each of the Borrower and the Administrative Agent (x)
renewals or additional copies of such form (or any successor form) on or before
the date that such form expires or becomes obsolete or upon the reasonable
request of the Borrower or the Administrative Agent, and (y) after the
occurrence of any event requiring a change in the most recent forms so delivered
by it, such additional forms or amendments thereto. All forms or amendments
described in the preceding sentence shall certify that such Non-U.S. Lender is
entitled to receive payments under this Agreement without deduction or
withholding of any United States federal income taxes, unless an event
(including without limitation any change in treaty, law or regulation) has
occurred prior to the date on which any such delivery would otherwise be
required that renders all such forms inapplicable or that would prevent such
Non-U.S. Lender from duly completing and delivering any such form or amendment
with respect to it and such Non-U.S. Lender advises the Borrower and the
Administrative Agent that it is not capable of receiving payments without any
deduction or withholding of United States federal income tax. For the avoidance
of doubt, the failure to provide certification evidencing a complete exemption
from U.S. withholding taxes as required in this Section 3.05(d) shall not
prevent a Person from becoming a Non-U.S. Lender under this Agreement (including
for purposes of Section 12.03 in the case of a transfer), but shall affect such
Person's entitlement to indemnification or gross-up under this Section 3.05 as
provided herein. 
(e)    Each Lender and LC Issuer that is incorporated under the laws of the
United States of America, a state thereof or the District of Columbia (each a
“U.S. Lender”) agrees that it will, on or before the date that it becomes a
party to this Agreement, deliver to the Borrower and the Administrative Agent
two duly completed copies of United States Internal Revenue Service Form W-9,
certifying that it is entitled to an exemption from United States backup
withholding tax. Each U.S. Lender further undertakes to deliver to each of the
Borrower and the Administrative Agent (x) renewals or additional copies of such
form (or any successor form) on or before the date that such form expires or
becomes obsolete or upon the reasonable request of the Borrower or the
Administrative Agent, and (y) after the occurrence of any event requiring a
change in the most recent forms so delivered by it, such additional forms or
amendments thereto. All forms or amendments described in the preceding sentence
shall certify that such U.S. Lender is entitled to receive payments under this
Agreement without deduction or withholding of any United States federal income
taxes, unless an event (including without limitation any change in treaty, law
or regulation) has occurred prior to the date on which any such delivery would
otherwise be required which renders all such forms inapplicable or which would
prevent such U.S. Lender from duly completing and delivering any such form or
amendment with respect to it and such U.S. Lender advises the Borrower and the
Administrative Agent that it is not capable of receiving payments without any
deduction or withholding of United States federal income tax.
(f)    For any period during which a Lender or LC Issuer has failed to provide
the Borrower with an appropriate form pursuant to clause (d) or (e) of this
Section 3.05 (unless such failure is due to a change in treaty, law or
regulation, or any change in the interpretation or administration thereof by any
governmental authority, occurring subsequent to the date on which a form
originally was required to be provided), such Lender or LC Issuer shall not be
entitled to indemnification or gross-up under this Section 3.05 with respect to
Taxes imposed by the United States; provided that, should a Lender or LC Issuer
that is otherwise exempt from or subject to a reduced rate of withholding tax
become subject to Taxes because of its failure to deliver a form required under
clause (d) or (e) of this Section 3.05, the Borrower shall take such steps at
such Lender’s or LC Issuer’s expense as such Lender or LC Issuer shall
reasonably request to assist such Lender or LC Issuer to recover such Taxes.
(g)    Any Lender or LC Issuer that is entitled to an exemption from or
reduction of withholding tax with respect to payments under this Agreement or
any Note pursuant to the law of any


62

--------------------------------------------------------------------------------




relevant jurisdiction or any treaty shall deliver to the Borrower (with a copy
to the Administrative Agent), at the time or times prescribed by applicable law,
such properly completed and executed documentation prescribed by applicable law
as will permit such payments to be made without withholding or at a reduced
rate.
(h)    If the U.S. Internal Revenue Service or any other Governmental Entity of
the United States or any other country or any political subdivision thereof
asserts a claim that the Administrative Agent did not properly withhold tax from
amounts paid to or for the account of any Lender (because the appropriate form
was not delivered or properly completed, because such Lender failed to notify
the Administrative Agent of a change in circumstances that rendered its
exemption from withholding ineffective, or for any other reason), such Lender
shall indemnify the Administrative Agent fully for all amounts paid, directly or
indirectly, by the Administrative Agent as tax, withholding therefor, or
otherwise, including penalties and interest, and including taxes imposed by any
jurisdiction on amounts payable to the Administrative Agent under this
subsection, together with all costs and expenses related thereto (including
attorneys’ fees and time charges of attorneys for the Administrative Agent,
which attorneys may be employees of the Administrative Agent). The obligations
of the Lenders under this Section 3.05(g) shall survive the payment of the
Obligations and termination of this Agreement.
(i)    In the case of an Administrative Agent, Lender or LC Issuer that would be
subject to withholding tax imposed by FATCA on payments made under this
Agreement or any other Loan Document if such Administrative Agent, Lender or LC
Issuer fails to comply with the applicable reporting requirements of FATCA
(including those contained in Section 1471(b) or 1472(b) of the Code, as
applicable), such Lender, Administrative Agent or LC Issuer, as applicable,
shall provide such documentation prescribed by applicable law (including as
prescribed by Section 1471(b)(3)(C)(i) of the Code) and such additional
documentation reasonably requested by Borrower or Administrative Agent as may be
necessary for Borrower or Administrative Agent to comply with its obligations
under FATCA, to determine that such Administrative Agent, Lender or LC Issuer
has complied with such Administrative Agent’s, Lender’s or LC Issuer’s
obligations under FATCA, or to determine the amount to deduct and withhold from
any such payments.
(j)    If a Lender or LC Issuer determines, in its sole discretion, that it has
received a refund of any Taxes or Other Taxes as to which it has been
indemnified by the Borrower or with respect to which the Borrower has paid
additional amounts pursuant to this Section 3.05 it shall pay to the Borrower an
amount equal to such refund (but only to the extent of indemnity payments made,
or additional amounts paid, by the Borrower under this Section 3.05 with respect
to the Taxes or Other Taxes giving rise to such refund), net of all
out-of-pocket expenses of the Lender or LC Issuer and without interest (other
than any interest paid by the relevant Governmental Entity with respect to such
refund); provided that (i) the Borrower, upon the request of the Lender or LC
Issuer, agrees to repay the amount paid over to the Borrower (plus any
penalties, interest or other charges imposed by the relevant Governmental
Entity) to the Lender or LC Issuer in the event the Lender or LC Issuer is
required to repay such refund to such Governmental Entity and (ii) nothing
herein contained shall interfere with the right of a Lender or LC Issuer to
arrange its tax affairs in whatever manner it thinks fit nor oblige any Lender
or LC Issuer to claim any tax refund or to make available its tax returns or
disclose any information relating to its tax affairs or any computations in
respect thereof or require any Lender or LC Issuer to do anything that would
prejudice its ability to benefit from any other refunds, credits, reliefs,
remissions or repayments to which it may be entitled.
Section 3.06. Lender Statements; Survival of Indemnity. To the extent reasonably
possible, each Lender shall designate an alternate Lending Installation to
reduce any liability of the Borrower to such Lender under Sections 3.01, 3.02
and 3.05 or to avoid the unavailability of Eurodollar Advances under Section
3.03, so long as such designation is not, in the commercially reasonable
judgment of such Lender,


63

--------------------------------------------------------------------------------




materially disadvantageous to such Lender. Each Lender shall deliver a written
statement of such Lender to the Borrower (with a copy to the Administrative
Agent) as to the amount due, if any, under Section 3.01, 3.02, 3.04 or 3.05.
Such written statement shall set forth in reasonable detail the calculations
upon which such Lender determined such amount and shall be final, conclusive and
binding on the Borrower in the absence of manifest error. Determination of
amounts payable under Section 3.01, 3.02, 3.04 or 3.05 in connection with a
Eurodollar Loan shall be calculated as though each Lender funded its Eurodollar
Loan through the purchase of a deposit of the type and maturity corresponding to
the deposit used as a reference in determining the Eurodollar Rate applicable to
such Loan, whether in fact that is the case or not. Unless otherwise provided
herein, the amount specified in the written statement of any Lender shall be
payable on demand after receipt by the Borrower of such written statement. The
Borrower shall not be required to indemnify any Lender pursuant to Section 3.01,
3.02, 3.04 or 3.05 for any amounts paid or losses incurred by such Lender as to
which such Lender has not made demand hereunder within 120 days after the date
such Lender has actual knowledge of such amounts or losses and their
applicability to the lending transactions contemplated hereby. The obligations
of the Borrower under Section 3.01, 3.02, 3.04 or 3.05 shall survive payment of
the Obligations and termination of this Agreement.
ARTICLE 4
Conditions Precedent
Section 4.01. Conditions to Initial Credit Extension. The obligation of each
Lender to fund the initial Credit Extension requested to be made by it shall be
subject to the prior or concurrent satisfaction of each of the conditions
precedent set forth in this Section 4.01:
(a)    Each Loan Party, each Lender, the Administrative Agent and the Collateral
Agent shall each have executed and delivered to the Administrative Agent each of
the Loan Documents to which it is a party.
(b)    Liens creating a first (subject only to Permitted Liens) priority
security interest in the Collateral shall have been perfected or documents
required to perfect such security interest shall have been delivered to the
Administrative Agent or arrangements have been made with respect thereto
satisfactory to the Administrative Agent.
(c)    The Administrative Agent shall have received such corporate records,
officer’s certificates and other instruments as are customary for transactions
of this type or as it may reasonably request, all in form and substance
reasonably satisfactory to the Administrative Agent.
(d)    [Reserved].
(e)    Since December 31, 2012, no change or event shall have occurred and no
circumstances shall exist which have had, or would reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect.
(f)    On the Amendment Effective Date (i) all representations and warranties in
the Loan Documents are true and correct in all material respects after giving
effect to the substantially contemporaneous consummation of the transactions
contemplated hereby on the Amendment Effective Date, (ii) after giving effect to
the Credit Extensions and other substantially contemporaneous transactions
consummated on the Amendment Effective Date, no Default or Unmatured Default has
occurred and is continuing, and (iii) the Administrative Agent shall have
received a satisfactory certificate to such effect dated the Amendment Effective
Date and signed by a Financial Officer of the Borrower.


64

--------------------------------------------------------------------------------




(g)    The Administrative Agent shall have received satisfactory evidence that
substantially simultaneously with any Credit Extensions made on the Amendment
Effective Date all Existing Debt shall have been repaid in full.
(h)    The Lenders, the Administrative Agent and the Arrangers shall have
received all fees and expenses (including the reasonable fees and expenses of
one special counsel (including any one local counsel) for the Administrative
Agent) required to be paid, and all expenses for which invoices have been
presented, on or before the Amendment Effective Date.
(i)    After giving effect to the making and application of the proceeds of the
Amendment Effective Date transactions contemplated hereby, there shall exist
unused Aggregate Revolving Credit Commitments of at least $125,000,000 less the
amount of the Outstanding Letters of Credit.
(j)    Any Notes requested by a Lender pursuant to Section 2.16 shall have been
issued by the Borrower payable to the order of each such requesting Lender.
(k)    The Administrative Agent shall have received such legal opinions as are
customary for transactions of this type or as it may reasonably request, all in
form and substance reasonably satisfactory to the Administrative Agent.
(l)    The Administrative Agent shall have received a copy of, or a certificate
as to coverage under, the insurance policies required by Section 6.06 and the
applicable provisions in the Collateral Documents, each of which shall be
endorsed or otherwise amended to include a “standard” or “New York” lender’s
loss payable or mortgagee endorsement (as applicable) and, with respect to any
liability insurance policies, shall name the Collateral Agent, on behalf of the
Secured Parties, as additional insured, in form and substance satisfactory to
the Administrative Agent.
(m)    The Administrative Agent shall have received a solvency certificate in
the form of Exhibit G, dated the Amendment Effective Date and signed by the
Chief Financial Officer of the Borrower.
Section 4.02. Each Subsequent Credit Extension. The Lenders shall not be
required to make any Credit Extension (except as otherwise set forth in Section
2.07 with respect to Revolving Loans for the purpose of repaying Swing Line
Loans) after the Amendment Effective Date unless on the applicable Credit
Extension Date:
(a)    There exists no Default or Unmatured Default.
(b)    The representations and warranties contained in Article 5 are true and
correct as of such Credit Extension Date in all material respects except to the
extent any such representation or warranty is stated to relate solely to an
earlier date, in which case such representation or warranty shall have been true
and correct on and as of such earlier date.  
Each Borrowing Notice, Swing Line Borrowing Notice, or request for issuance of a
Letter of Credit, as the case may be, with respect to each such Credit Extension
shall constitute a representation and warranty by the Borrower that the
conditions contained in Sections 4.02(a) and (b) have been satisfied.


65

--------------------------------------------------------------------------------




ARTICLE 5
Representations and Warranties
The Borrower represents and warrants to the Lenders that:
Section 5.01. Existence and Standing. Each of the Borrower and its Material
Domestic Subsidiaries is a corporation, partnership, trust or limited liability
company duly and properly incorporated or organized, as the case may be, and
validly existing, duly qualified or licensed to do business and (to the extent
such concept applies to such entity) in good standing under the laws of its
jurisdiction of incorporation or organization and has all requisite authority to
conduct its business in each jurisdiction in which its business is conducted in
each case (other than as to the valid existence of the Borrower), except where,
individually or in the aggregate, the failure to exist, qualify, be licensed or
be in good standing or have such power and authority could not reasonably be
expected to result in a Material Adverse Effect.
Section 5.02. Authorization and Validity. Each of the Loan Parties has the power
and authority and legal right to execute and deliver the Loan Documents to which
it is a party and to perform its obligations thereunder. The execution and
delivery by each of the Loan Parties of the Loan Documents to which it is a
party and the performance of its obligations thereunder have been duly
authorized by proper corporate or other organizational proceedings, and the Loan
Documents to which each such Loan Party is a party constitute legal, valid and
binding obligations of such Loan Party enforceable against such Loan Party in
accordance with its terms, except as enforceability may be limited by
bankruptcy, insolvency or similar laws affecting the enforcement of creditors’
rights generally or by general equitable principles.
Section 5.03. No Conflict; Government Consent. Neither the execution and
delivery by any Loan Party of the Loan Documents to which it is a party, nor the
consummation of the transactions therein contemplated, nor compliance with the
provisions thereof will violate (a) any applicable law, rule, regulation,
ruling, order, writ, judgment, injunction, decree or award binding on the
Borrower or any of its Subsidiaries or any Property of such Person or (b) the
Borrower’s or any Material Domestic Subsidiary’s articles or certificate of
incorporation, partnership agreement, certificate of partnership, articles or
certificate of organization, by laws, or operating or other management
agreement, or substantially equivalent governing document, as the case may be,
or (c) the provisions of any note, bond, mortgage, deed of trust, license, lease
indenture, instrument, agreement or other obligation (each a “Contract”) to
which the Borrower or any Subsidiary is a party or is subject, or by which it,
or its Property, is bound, or conflict with, result in a breach of any provision
thereof or constitute a default thereunder (or result in an event which, with
notice or lapse of time or both, would constitute a default thereunder), or
result in the termination of, or accelerate the performance required by, or
result in a right of termination or acceleration of, or (except for the Liens
created by the Loan Documents and Permitted Liens) result in, or require, the
creation or imposition of any Lien in, of or on the Property of the Borrower or
any of its Subsidiaries pursuant to the terms of any such note, bond, mortgage,
deed of trust, license, lease indenture, instrument, agreement or other
obligation, except with respect to clause (a) or (c), to the extent,
individually or in the aggregate, that such violation, conflict, breach, default
or creation or imposition of any lien could not reasonably be expect to result
in a Material Adverse Effect. No order, consent, adjudication, approval,
license, authorization, or validation of, or filing, recording or registration
with, or exemption by, or other action in respect of any governmental or public
body or authority, or any subdivision thereof, which has not been obtained by
the Borrower or any of its Material Domestic Subsidiaries, is required to be
obtained by the Borrower or any of its Material Domestic Subsidiaries in
connection with the execution and delivery of the Loan Documents, the borrowings
under this Agreement, the payment and performance by the Borrower of the
Obligations or the legality, validity, binding effect or enforceability of any
of the Loan Documents.


66

--------------------------------------------------------------------------------




Section 5.04. Financial Statements. The consolidated financial statements of the
Borrower and its Subsidiaries heretofore delivered to the Lenders as of and for
the fiscal year ended December 31, 2012 were prepared in accordance with
generally accepted accounting principles in effect on the date such statements
were prepared and fairly present in all material respects the consolidated
financial condition and operations of the Borrower and its Subsidiaries at such
date and the consolidated results of their operations for the period then ended.
Section 5.05. Material Adverse Change. Since December 31, 2012 no change or
event has occurred and no circumstance, event or circumstance exists which has
had, or would reasonably be expected to have, individually or in the aggregate,
a Material Adverse Effect.
Section 5.06. Taxes. The Borrower and its Subsidiaries have filed or caused to
be filed all United States federal tax returns and all other material tax
returns and reports required to be filed and have paid or caused to be paid all
taxes due pursuant to said returns or pursuant to any assessment received by
such Persons, except such taxes, if any, which are not overdue by more than 30
days or that (a) are being contested in good faith and as to which adequate
reserves have been provided in accordance with GAAP or (b) the non-payment of
which could not reasonably be expected to have a Material Adverse Effect. The
United States federal income tax returns of the Borrower and its Subsidiaries
have been audited by the Internal Revenue Service (or the statute of limitations
applicable to audits of such tax returns has run) through the fiscal year ended
December 31, 2004. As of the Amendment Effective Date, neither the Borrower nor
any of its Subsidiaries has entered into any “listed transaction” as defined
under Section 1.6011-4(b)(2) of the Treasury Regulations promulgated under the
Code.
Section 5.07. Litigation. There is no litigation, arbitration, governmental
investigation, proceeding or inquiry pending or, to the knowledge of any of
their senior officers, threatened against or affecting the Borrower or any of
its Subsidiaries which, individually or in the aggregate, could reasonably be
expected to have a Material Adverse Effect. Neither the Borrower nor any of its
Subsidiaries is subject to any order, judgment or decree that, individually or
in the aggregate, could reasonably be expected to have a Material Adverse
Effect.
Section 5.08. Subsidiaries; Capital Stock; Loan Parties. As of the Amendment
Effective Date, no Loan Party has any Subsidiaries other than those specifically
disclosed in Part (a) of Schedule 5.08, and all of the outstanding Capital Stock
in such Subsidiaries has been validly issued, is fully paid and non-assessable
and is owned by a Loan Party in the amounts specified on Part (a) of
Schedule 5.08 free and clear of all Liens except Permitted Liens. As of the
Amendment Effective Date, no Loan Party has equity investments in any other
corporation or entity other than those specifically disclosed in Part (b) of
Schedule 5.08. Set forth on Part (c) of Schedule 5.08 is a complete and accurate
list of all Loan Parties, showing as of the Amendment Effective Date (as to each
Loan Party) the jurisdiction of its incorporation, the address of its principal
place of business and its U.S. taxpayer identification number or, in the case of
any non-U.S. Loan Party that does not have a U.S. taxpayer identification
number, its unique identification number issued to it by the jurisdiction of its
incorporation. As of the Amendment Effective Date, the copy of the charter of
each Loan Party and each amendment thereto provided pursuant to Section 4.01(c)
is a true and correct copy of each such document, each of which is valid and in
full force and effect.
Section 5.09. ERISA; Labor Matters. (a) No Reportable Event has occurred with
respect to any Single Employer Plan that could reasonably be expected to have a
Material Adverse Effect. Neither the Borrower, any of its Subsidiaries nor any
other member of the Controlled Group has withdrawn from any Multiemployer Plan
or has incurred or reasonably expects to incur any liability (other than that
which could not reasonably be expected to have a Material Adverse Effect) as a
result of a complete or partial


67

--------------------------------------------------------------------------------




withdrawal. No ERISA Event with respect to any Single Employer Plan has occurred
or is reasonably expected to occur that could reasonably be expected to have a
Material Adverse Effect.
(b)    Except as would not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect, (i) the Borrower and each of its
Subsidiaries has made all required contributions to each Plan in accordance with
its terms; (ii) there is not now, nor do any circumstances exist that are likely
to give rise to any requirement for the posting of security with respect to a
Plan or the imposition of any material liability or material lien on the assets
of the Borrower or any of its Subsidiaries under ERISA or the Code in respect of
any Plan, and no liability (other than for premiums to the PBGC) under Title IV
of ERISA or under Section 412 or 4971 of the Code has been or is reasonably
expected to be incurred by the Borrower or any of its Subsidiaries; and
(iii) there are no pending or, to the knowledge of the Borrower, threatened
claims (other than claims for benefits in the ordinary course), lawsuits or
arbitrations which have been asserted or instituted against the Plans or the
assets of any of the trusts under any of the Plans.
(c)    None of the Borrower, any of its Subsidiaries or any other person or
entity under common control with the Borrower within the meaning of Section
414(b), (c), (m) or (o) of the Code participates in, or is required to
contribute to, any “multiemployer plan” (within the meaning of Section 3(37) of
ERISA) (a “Multiemployer Plan”).
(d)    Except as would not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect, with respect to any employee benefit
plan, program, policy, arrangement or agreement maintained or contributed to by
the Borrower or any of its Subsidiaries with respect to employees employed
outside the United States (a “Foreign Plan”), (i) each Foreign Plan required to
be registered has been registered and has been maintained in good standing with
applicable regulatory authorities; and (ii) all Foreign Plans that are required
to be funded are funded in accordance with applicable Laws, and with respect to
all other Foreign Plans, adequate reserves therefore have been established on
the accounting statements of the Borrower or its applicable Subsidiary.
Section 5.10. Accuracy of Information. (i) As of the Amendment Effective Date,
no information, exhibit or report (as modified or supplemented by other
information so furnished) furnished by the Borrower or any of its Subsidiaries
to the Administrative Agent or to any Lender (other than projections and other
forward looking information and information of a general economic or industry
specific nature) in connection with the negotiation of, or compliance with, the
Loan Documents contained any material misstatement of fact or omitted to state a
material fact or any fact necessary to make the statements contained therein not
misleading.
(b)    As of the Amendment Effective Date, any projections and other financial
estimates and forecasts furnished by the Borrower to the Administrative Agent or
to any Lender on or prior to the Amendment Effective Date in connection with the
negotiation of, or compliance with, this Agreement were based on good faith
estimates and assumptions believed by the Borrower to be reasonable at the time
made, it being recognized by the Lenders that such projections as to future
events are not to be viewed as facts and that actual results during the period
or periods covered by any such projections may differ from the projected
results.
Section 5.11. Regulation U. Margin stock (as defined in Regulation U)
constitutes less than 25% of the value of those assets of the Borrower and its
Subsidiaries which are subject to any limitation on sale, pledge, or other
restriction hereunder.
Section 5.12. Compliance With Laws. The Borrower and its Subsidiaries have
complied with all applicable Laws of any Governmental Entity having jurisdiction
over the conduct of their respective


68

--------------------------------------------------------------------------------




businesses or the ownership of their respective Property, except for any failure
to comply with any of the foregoing which could not reasonably be expected to
have a Material Adverse Effect.
Section 5.13. Ownership of Properties. Except as set forth on Schedule 5.13, the
Borrower and its Subsidiaries have good and marketable title to or valid
leasehold interests in, free of all Liens other than Permitted Liens, to all of
the Property and assets reflected in the Borrower’s most recent consolidated
financial statements provided to the Administrative Agent as owned by the
Borrower and its Subsidiaries, in each case except to the extent that the
failure to possess such title or interests could not reasonably be expected to
have a Material Adverse Effect.
Section 5.14. Plan Assets; Prohibited Transactions. Neither the Borrower nor any
of its Subsidiaries is an entity deemed to hold “plan assets” within the meaning
of 29 C.F.R. § 2510.3-101 of an employee benefit plan (as defined in Section
3(3) of ERISA) which is subject to Title I of ERISA or any plan (within the
meaning of Section 4975 of the Code), and neither the execution of this
Agreement nor the making of the Loans or Letters of Credit hereunder gives rise
to a prohibited transaction within the meaning of Section 406 of ERISA or
Section 4975 of the Code.
Section 5.15. Environmental Matters. Except for those matters that would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect, (a) each of the Borrower and its Subsidiaries is and has been in
compliance with all applicable Environmental Laws, and neither the Borrower nor
any of its Subsidiaries has received any communication alleging or has any other
basis to believe that the Borrower or any subsidiary is in violation of, has any
liability under, or has assumed the liability of any other Person under any
Environmental Law or with respect to Hazardous Materials, (b) each of the
Borrower and its Subsidiaries validly possesses and is in compliance with all
Permits required under Environmental Laws to conduct its business as presently
conducted, and all such Permits are valid and in good standing, (c) there are no
claims relating to Environmental Laws or Hazardous Materials, pending or, to the
knowledge of the Borrower or any of its Subsidiaries, threatened against the
Borrower or any of its Subsidiaries and (d) none of the Borrower or any of its
Subsidiaries or any of their respective predecessors has released used, handled,
or managed any Hazardous Materials in a manner that would reasonably be expected
to result in any claim or liability relating to Environmental Laws against the
Borrower or any of its Subsidiaries.
Section 5.16. Investment Company Act. Neither the Borrower nor any of its
Subsidiaries is an “investment company” or a company “controlled” by an
“investment company”, within the meaning of the Investment Company Act of 1940,
as amended.
Section 5.17. [Reserved].Sanctions and Anti-Corruption Laws, With respect to
borrowings of Revolving Loans made after the Amendment No. 2 Effective Date,
(a)    Neither the Borrower, nor any of its Subsidiaries, nor, to the knowledge
of the Borrower and its Subsidiaries, any director, officer, employee, agent or
affiliate thereof, is an individual or entity that is, or is owned or controlled
by any individual or entity that is (i) currently the subject or target of any
Sanctions, (ii) included on OFAC’s List of Specially Designated Nationals and
Blocked Persons or HMT’s Consolidated List of Financial Sanctions Targets and
the Investment Ban List, or any similar list administered by the United States
government, the United National Security Council, the European Union or HMT or
(iii) located, organized or resident in a Designated Jurisdiction. The Borrower,
its Subsidiaries, and, to the knowledge of the Borrower and its Subsidiaries,
their directors, officers, employees, agents and affiliates are in compliance in
all material respects with applicable anti-money laundering laws and
regulations, and the Borrower and its Subsidiaries have instituted and maintain
policies and procedures designed to promote and achieve compliance with such
laws and regulations.


69

--------------------------------------------------------------------------------




(b)    The Borrower and its Subsidiaries have conducted their businesses in
compliance in all material respects with the United States Foreign Corrupt
Practices Act of 1977, the UK Bribery Act 2010, and other similar
anti-corruption legislation in other jurisdictions that are applicable to the
Borrower or its Subsidiaries, and the Borrower and its Subsidiaries have
instituted and maintain policies and procedures designed to promote and achieve
compliance with such laws.
Section 5.18. Intellectual Property. As of the Amendment Effective Date,
(a)    Except as would not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect, (i) the Borrower and each of its
Subsidiaries own, free of all encumbrances except Permitted Liens, or have the
valid right to use all the Intellectual Property used or held for use in, or
necessary to, the conduct their respective businesses as currently conducted and
(ii) the conduct of the business of the Borrower and each of its Subsidiaries as
currently conducted does not infringe, misappropriate or otherwise violate any
Intellectual Property rights of any third party. Except as would not reasonably
be expected to have a Material Adverse Effect, there is no claim, demand,
investigation, suit or proceeding pending, or to the knowledge of the Borrower,
threatened, against the Borrower or any of its Subsidiaries (i) based upon, or
challenging or seeking to deny or restrict, the rights of the Borrower or any of
its Subsidiaries in any Intellectual Property owned by or licensed to it
(including by way of any opposition, cancellation or interference proceeding or
similar action challenging the validity or ownership of such Intellectual
Property) or (ii) alleging that their respective use of any Intellectual
Property or the conduct of their respective businesses infringes,
misappropriates or otherwise violates the Intellectual Property rights of any
third party. Except as would not reasonably be expected to have a Material
Adverse Effect, to the knowledge of the Borrower and the Borrower, no third
parties are infringing the Intellectual Property rights of the Borrower or any
of its Subsidiaries.
(b)    All material registered trademarks, service marks, patents, copyrights
and applications for the foregoing, in each case owned by the Borrower or any of
its Subsidiaries and material to the business of the Borrower and its
Subsidiaries, taken as a whole (collectively, the “Material Registered IP”),
have been duly registered or applied for with the U.S. Patent and Trademark
Office, United States Copyright Office, and their foreign equivalents, as
applicable, and no such Material Registered IP as has been adjudged to be
invalid or unenforceable in whole or in part.
Section 5.19. Collateral. As of the Amendment Effective Date, the Collateral
Documents are effective to create (to the extent described therein), in favor of
and for the ratable benefit of the Secured Parties, a legal, valid and
enforceable security interest in the Collateral described therein, except as may
be limited by applicable domestic or foreign bankruptcy, insolvency, fraudulent
transfer, reorganization, receivership, moratorium and other similar laws of
general applicability relating to or affecting creditors’ rights generally and
general equitable principles (whether considered in a proceeding in equity or at
law). When the actions specified in each Collateral Document have been duly
taken, the security interests granted pursuant thereto shall constitute (to the
extent described therein) a perfected security interest (subject only to
Permitted Liens) in all right, title and interest of each pledgor party thereto
in the Collateral described therein with respect to such pledgor if and to the
extent perfection can be achieved by taking such actions.
ARTICLE 6
Covenants
During the term of this Agreement (or, in the case of Section 6.22, prior to the
Revolver Termination Date), unless the Required Lenders shall otherwise consent
in writing (or, in the case of Section 6.22, unless the Majority Revolving
Credit Facility Lenders shall otherwise consent in writing):


70

--------------------------------------------------------------------------------




Section 6.01. Financial Reporting. The Borrower will maintain, for itself and
each Subsidiary, a system of accounting established and administered in
accordance with generally accepted accounting principles, and will furnish to
the Administrative Agent for further distribution to the Lenders the following:
(a)    within 90 days after the close of each fiscal year of the Borrower, an
audit report certified by independent certified public accountants of recognized
national standing (which in each case shall be without a “going concern” or like
qualification or exception and without any qualification or exception as to the
scope of such audit), prepared in accordance with GAAP on a consolidated and
consolidating basis (consolidating statements need not be certified by such
accountants) for the Borrower and its Subsidiaries, including balance sheets as
of the end of such period, related profit and loss and reconciliation of surplus
statements, and a statement of cash flows on a consolidated and consolidating
basis, accompanied by any final management letter prepared by said accountants
to the Borrower;
(b)    within 45 days after the close of the first three quarterly periods of
each of the Borrower’s fiscal years (commencing with the first fiscal quarter
ending after the Amendment Effective Date), for the Borrower and its
Subsidiaries, consolidated and consolidating unaudited balance sheets as at the
close of each such period, consolidated and consolidating profit and loss and
reconciliation of surplus statements and a consolidated and consolidating
statement of cash flows for the period from the beginning of such fiscal year to
the end of such quarter, certified by a Financial Officer of the Borrower as in
each case fairly presenting, in all material respects, the consolidated
financial condition of the Borrower and its consolidated Subsidiaries (subject
to normal year-end adjustments and the absence of footnotes) and having been
prepared in reasonable detail;
(c)    [Reserved];
(d)    together with the financial statements required under Sections 6.01(a)
and (b), a compliance certificate in substantially the form of Exhibit E signed
by a Financial Officer showing the calculations necessary to determine
compliance with this Agreement (including, for fiscal periods ending prior to
the Revolver Termination Date, Sections 6.22(a), 6.22(b), 6.22(c) and 6.22(d))
and stating that no Default or Unmatured Default exists, or if any Default or
Unmatured Default exists, stating the nature and status thereof;
(e)    within 60 days after the commencement of each fiscal year of the Borrower
and its Subsidiaries, a financial forecast of the Borrower and its Subsidiaries
for such fiscal year;
(f)    within 270 days after the close of each fiscal year, a statement of the
Unfunded Liabilities of each Single Employer Plan, certified as correct by an
actuary enrolled under ERISA;
(g)    within 30 Business Days after the Borrower knows that any Reportable
Event has occurred with respect to any Single Employer Plan, a statement, signed
by a Financial Officer of the Borrower describing said Reportable Event and the
action which the Borrower or any Affiliate of the Borrower proposes to take with
respect thereto;
(h)    promptly upon the filing thereof, electronic notice to the Administrative
Agent of the filing of all proxy statements, registration statements and
periodic and current reports on forms 10K, 10Q and 8K which the Borrower or any
of its Subsidiaries files with the SEC;
(i)    as soon as possible and in any event on the later of (i) 30 days
following the occurrence of the following events or (ii) the first date required
for delivery of the financial statements pursuant to Section 6.01(a) or 6.01(b)
after the occurrence of the following events, written notice of the creation,


71

--------------------------------------------------------------------------------




establishment or acquisition of any Subsidiary or the issuance by or to the
Borrower or any of its Subsidiaries of any Capital Stock; and
(j)    such other information (including non-financial information) as the
Administrative Agent or any Lender may from time to time reasonably request.
Information required to be delivered pursuant to this Section 6.01 shall be
deemed to have been delivered if such information, or one or more annual or
quarterly reports containing such information, shall have been posted by the
Administrative Agent on an IntraLinks or similar site to which the Lenders have
been granted access or such reports shall be available on the website of the SEC
at http://www.sec.gov or on the website of the Borrower at
http://www.moneygram.com and the Borrower has given notice that such reports are
so available. Information required to be delivered pursuant to this Section may
also be delivered by electronic communications pursuant to procedures approved
by the Administrative Agent. If any information which is required to be
furnished to the Lenders under this Section 6.01 is required by law or
regulation to be filed by the Borrower or the Borrower with a government body on
an earlier date, then the information required hereunder shall be furnished to
the Lenders at such earlier date (which delivery may be by electronic
communication including fax or email and shall be deemed to be an original
authentic counterpart thereof for all purposes).
Section 6.02. Use of Proceeds.
(a)    The Borrower will, and will cause each Subsidiary to, use the proceeds of
the Credit Extensions for general corporate purposes, including the repayment or
refinancing of the Existing Debt (including the Second Lien Redemption), making
Restricted Payments (including, without limitation, the repurchase of Capital
Stock of the Borrower) and the payment of the costs, fees and expenses of the
Transactions and acquisitions permitted hereunder. Neither the Borrower, nor any
of its Subsidiaries will use any of the proceeds of the Advances to purchase or
carry any “margin stock” (as defined in Regulation U) in violation of Regulation
U.
(b)    With respect to Revolving Loans made after the Amendment No. 2 Effective
Date,
(i)    Neither the Borrower nor any of its Subsidiaries will, directly, or to
the Borrower’s or its Subsidiaries’ knowledge, indirectly, use the proceeds of
any Credit Extension, or lend, contribute or otherwise make available such
proceeds to any Subsidiary, joint venture partner or other individual or entity,
to fund any activities of or business with any individual or entity, or in any
Designated Jurisdiction, that, at the time of such funding, is the subject of
Sanctions (except to the extent permitted for a Person required to comply with
the Sanctions), or in any other manner that will result in a violation by any
individual or entity (including any individual or entity participating in the
transaction, whether as Lender, Arranger, Administrative Agent, letter of credit
issuer, swing line lender, or otherwise) of Sanctions.
(ii)    Neither the Borrower nor any of its Subsidiaries will, directly, or to
the Borrower’s or its Subsidiaries’ knowledge, indirectly, use the proceeds of
any Credit Extension for any purpose which would breach the United States
Foreign Corrupt Practices Act of 1977, the UK Bribery Act 2010, or other similar
anti-corruption legislation in any other jurisdiction applicable to the Borrower
or its Subsidiaries.
Section 6.03. Notices. The Borrower will promptly notify the Administrative
Agent of:
(a)    the occurrence of any Default or Unmatured Default;
(b)    [Reserved]; and


72

--------------------------------------------------------------------------------




(c)    any matter that has resulted or could reasonably be expected to result in
a Material Adverse Effect, including (i) breach or non-performance of, or any
default under, a contractual obligation of the Borrower or any Subsidiary; (ii)
any dispute, litigation, investigation, proceeding or suspension between the
Borrower or any Subsidiary and any Governmental Entity; or (iii) the
commencement of, or any material development in, any litigation or proceeding
affecting the Borrower or any Subsidiary.
Each notice pursuant to Section 6.03 shall be accompanied by a statement of a
Responsible Officer of the Borrower setting forth details of the occurrence
referred to therein and stating what action the Borrower has taken and proposes
to take with respect thereto. 
Section 6.04. Conduct of Business. The Borrower will, and will cause each
Subsidiary to, carry on and conduct its business in the financial or payment
services industry or the support thereof and do all things necessary to remain
duly incorporated or organized, validly existing and (to the extent such concept
applies to such entity) in good standing as a domestic corporation, partnership
or limited liability company in its jurisdiction of incorporation or
organization, as the case may be, and maintain all requisite authority to
conduct its business in each jurisdiction in which its business is conducted
except as permitted by Sections 6.15 and 6.16 or where the failure to maintain
such authority could not reasonably be expected to have a Material Adverse
Effect.
Section 6.05. Payment of Obligations. The Borrower will, and will cause each
Subsidiary to, pay and discharge as the same shall become due and payable, all
its obligations and liabilities, including all tax liabilities, assessments and
governmental charges or levies upon it or its properties or assets, unless (i)
the same are being contested in good faith by appropriate proceedings diligently
conducted and adequate reserves in accordance with GAAP are being maintained by
the Borrower or such Subsidiary or (ii) the failure to pay any such taxes or
other amounts could not reasonably be expected to have a Material Adverse
Effect.
Section 6.06. Insurance. The Borrower will maintain or cause to be maintained,
with financially sound and reputable insurers, insurance on all its Property as
may customarily be carried or maintained under similar circumstances by Persons
of established reputation engaged in similar businesses of similar sizes, in
each case in such amounts (giving effect to self-insurance), with such
deductibles, covering such risks and otherwise on such terms and conditions as
shall be customary for such Persons. The Borrower will furnish to any Lender
upon request full information as to the insurance carried (but no more often
than once per year absent a Default).
Section 6.07. Compliance with Laws. The Borrower will, and will cause each of
its Subsidiaries to, comply with all laws, rules, regulations, orders, writs,
judgments, injunctions, decrees or awards to which it may be subject including,
without limitation, all Environmental Laws, the noncompliance with which could
reasonably be expected to have a Material Adverse Effect.
Section 6.08. Maintenance of Properties. The Borrower will, and will cause each
of its Subsidiaries to, do all things necessary to maintain, preserve, protect
and keep its Property in good repair, working order and condition (other than
wear and tear occurring in the ordinary course of business, routine obsolescence
and casualty or condemnation), and from time to time make or cause to be made,
all necessary and proper repairs, renewals and replacements so that its business
carried on in connection therewith may be properly conducted at all times, in
each case, except to the extent such non-compliance could not reasonably be
expected to have a Material Adverse Effect.
Section 6.09. Inspection. The Borrower will, and will cause each of its
Subsidiaries to, keep adequate books of record and accounts to allow preparation
of financial statements in accordance with GAAP and permit the Administrative
Agent and the Lenders, by their respective representatives and


73

--------------------------------------------------------------------------------




agents, to inspect any of the Property, books and financial records of the
Borrower and each of its Subsidiaries, to examine and make copies of the books
of accounts and other financial records of the Borrower and each of its
Subsidiaries, and to discuss the affairs, finances and accounts of the Borrower
and each of its Subsidiaries with, and to be advised as to the same by, their
respective officers at such reasonable times and intervals as the Administrative
Agent or any Lender may designate. The costs of such inspections shall be for
the account of the Borrower, except in the case of (a) a Lender inspection in
the absence of the occurrence and continuation of a Default, which shall be done
at such Lender’s expense, or (b) any Administrative Agent inspections in excess
of one inspection during any 12-month period in the absence of the occurrence
and continuation of a Default, each of which shall be done at the Administrative
Agent’s expense.
Section 6.10. Compliance With Environmental Laws. The Borrower will, and will
cause each of its Subsidiaries to, comply, and undertake all commercially
reasonable actions to cause all lessees and other Persons operating or occupying
its properties to comply, in all material respects, with all applicable
Environmental Laws and any permits issued pursuant to Environmental Laws; obtain
and renew all permits issued pursuant to Environmental Laws necessary for its
operations and properties; and conduct any investigation, study, sampling and
testing, and undertake any cleanup, removal, remedial or other action necessary
to remove and clean up all Hazardous Materials from any of its properties, in
accordance with the requirements of all Environmental Laws; provided, however,
that neither the Borrower nor any of its Subsidiaries shall be required to so
comply with such Environmental Laws, or undertake any such cleanup, removal,
remedial or other action to the extent that (a) its obligation to do so is being
contested in good faith and by proper proceedings and appropriate reserves are
being maintained with respect to such circumstances in accordance with GAAP or
(b) the failure to do so could not reasonably be expected to have a Material
Adverse Effect.
Section 6.11. Further Assurances. Promptly upon reasonable request by the
Administrative Agent, or any Lender through the Administrative Agent, (a)
correct any material defect or error that may be discovered in any Loan Document
or in the execution, acknowledgment, filing or recordation thereof, and (b) do,
execute, acknowledge, deliver, record, re-record, file, re-file, register and
re-register any and all such further acts, deeds, certificates, assurances and
other instruments as the Administrative Agent, or any Lender through the
Administrative Agent, may reasonably require from time to time in order to
(i) carry out more effectively the purposes of the Loan Documents, (ii) perfect
and maintain the validity, effectiveness and priority of any of the Collateral
Documents and any of the Liens intended to be created thereunder and (iii)
assure, convey, grant, assign, transfer, preserve, protect and confirm more
effectively unto the Secured Parties the rights granted or now or hereafter
intended to be granted to the Secured Parties under any Loan Document or under
any other instrument executed in connection with any Loan Document to which any
Loan Party or any of its Subsidiaries is or is to be a party, and cause each of
its Subsidiaries to do so.
Section 6.12. Maintenance Of Ratings. The Borrower will use commercially
reasonable efforts to maintain a public corporate rating from S&P and a public
corporate family rating from Moody’s.
Section 6.13. Restricted Payments. The Borrower will not, nor will it permit any
of its Subsidiaries to, declare or pay any Restricted Payments, except that, in
each case, so long as no Default or Unmatured Default then exists or would
result therefrom, the following shall be permitted:
(a)    the payment by the Borrower or any Subsidiary of dividends payable in its
own Capital Stock (other than Disqualified Stock);
(b)    the making of any Restricted Payment in exchange for, or out of the
proceeds of, the substantially concurrent contribution of common equity capital
to the Borrower; provided that the amount


74

--------------------------------------------------------------------------------




of any such net cash proceeds that are utilized for any such Restricted Payment
will be excluded from clause (b) of the definition of Basket Amount;
(c)    repurchases of Capital Stock deemed to occur upon exercise of stock
options or warrants if such Capital Stock represents a portion of the exercise
price of such options or warrants;
(d)    the declaration and payment of dividends or distributions to holders of
any class or series of preferred stock of any Subsidiary issued in accordance
with Section 6.14;
(e)    the defeasance, redemption, repurchase or other acquisition or retirement
of Subordinated Indebtedness of the Borrower made by exchange for, or out of the
proceeds of the substantially concurrent sale of, new Subordinated Indebtedness
(“Refinancing Restricted Indebtedness”) of the Borrower, as the case may be,
that is incurred in compliance with Section 6.14 so long as:
(i)    the principal amount (or accreted value, if applicable) of such
Refinancing Restricted Indebtedness does not exceed the principal amount plus
any accrued and unpaid interest on the Subordinated Indebtedness being so
redeemed, repurchased, acquired or retired for value (in any case, the
“Refinanced Restricted Indebtedness”), plus the amount of any premium required
to be paid under the terms of the instrument governing the Refinanced Restricted
Indebtedness and any fees and expenses incurred in the issuance of such
Refinancing Restricted Indebtedness;
(ii)    such Refinancing Restricted Indebtedness is subordinated to the
Obligations at least to the same extent as such Refinanced Restricted
Indebtedness;
(iii)    such Refinancing Restricted Indebtedness has a final scheduled maturity
date equal to or later than the final scheduled maturity date of the Refinanced
Restricted Indebtedness; and
(iv)    such Refinancing Restricted Indebtedness has a Weighted Average Life to
Maturity equal to or greater than the remaining Weighted Average Life to
Maturity of the Refinanced Restricted Indebtedness;
(f)    a Restricted Payment to pay for the repurchase, retirement or other
acquisition or retirement for value of Capital Stock of the Borrower held by any
current or former employee, director, manager or consultant of the Borrower or
any Subsidiary (or their respective estates, heirs, beneficiaries, transferees,
spouses or former spouses) pursuant to any management equity plan or stock
option plan or any other management or employee benefit plan or similar
agreement; provided that the aggregate amount of Restricted Payments made
pursuant to this clause (f) in any four-fiscal quarter period shall not exceed
$5,000,000 as of the last day of such four-fiscal quarter period;
(g)    Restricted Payments in an amount not to exceed the Remaining Basket
Amount determined at such time, so long as after giving effect to any such
Restricted Payment made pursuant to this clause (g), the Total Leverage Ratio,
determined on a pro forma basis, does not exceed the Total Leverage Threshold;
(h)    the payment by any Subsidiary of any dividends or distributions to the
Borrower and to any other Subsidiary (and, in the case of a Restricted Payment
by a non- Wholly-Owned Subsidiary, to the Borrower and any other Subsidiary and
to each other owner of Capital Stock of such Subsidiary based on their relative
ownership interests);


75

--------------------------------------------------------------------------------




(i)    Restricted Payments constituting the repurchase, retirement or other
acquisition or retirement for value of Capital Stock of the Borrower held by the
Sponsors, in an amount not to exceed $300,000,000 during the term of this
Agreement; and
(j)    other Restricted Payments which, when aggregated with all other
Restricted Payments made pursuant to this clause (j) after the Amendment
Effective Date do not exceed $50,000,000.
Notwithstanding the foregoing, the making of any dividend or distribution or the
consummation of any irrevocable redemption within 60 days after the date of
declaration of the dividend or distribution or giving of the redemption notice,
as applicable, will not be prohibited if, at the date of declaration or notice
such payment or redemption would have complied with the provisions of this
Agreement.
Section 6.14. Indebtedness. The Borrower will not, nor will it permit any
Subsidiary to, create, incur or suffer to exist any Indebtedness, nor will it
permit Borrower or any of its Subsidiaries to issue preferred stock (other than
shares of preferred stock of the Borrower or any of its Subsidiaries issued to
the Borrower or a Guarantor), except:
(a)    Obligations of the Loan Parties under the Loan Documents;
(b)    Indebtedness existing on the Amendment Effective Date and described in
all material respects in Schedule 6.14;
(c)    [Reserved];
(d)    unsecured Indebtedness for borrowed money incurred by any Loan Party;
provided, however, that after giving effect to the incurrence of such
Indebtedness, the Total Leverage Ratio, determined on a pro forma basis, does
not exceed the Total Leverage Threshold;
(e)    Indebtedness or preferred stock of (i) the Borrower or a Guarantor
incurred to finance an acquisition permitted hereunder or (ii) Persons that are
acquired by the Borrower or a Guarantor or merged into the Borrower or a
Guarantor in accordance with the terms of this Agreement; provided, however,
that after giving effect to such acquisition or merger, the Total Leverage
Ratio, determined on a pro forma basis, does not exceed the greater of (x) Total
Leverage Threshold or (y) the Total Leverage Ratio in effect immediately prior
to giving effect to such transaction;
(f)    Indebtedness incurred by the Borrower or any Subsidiary constituting
reimbursement obligations with respect to letters of credit issued in the
ordinary course of business in respect of workers’ compensation claims, or other
Indebtedness with respect to reimbursement type obligations regarding workers’
compensation claims; provided, however, that upon the drawing of such letters of
credit or the incurrence of such Indebtedness, such obligations are reimbursed
within 30 days following such drawing or incurrence;
(g)    Indebtedness arising from agreements of the Borrower or a Subsidiary
providing for indemnification, adjustment of purchase price or similar
obligations, in each case, incurred or assumed in connection with the
disposition of any business, assets or a Subsidiary, other than guarantees of
Indebtedness incurred by any Person acquiring all or any portion of such
business, assets or Subsidiary for the purpose of financing such acquisition;
provided, however, that:
(i)    such Indebtedness is not reflected on the balance sheet of the Borrower
or any Subsidiary (contingent obligations referred to in a footnote to financial
statements and not


76

--------------------------------------------------------------------------------




otherwise reflected on the balance sheet will be deemed to be reflected on such
balance sheet for purposes of this clause (g)(i)); and
(ii)    the maximum assumable liability in respect of all such Indebtedness
shall at no time exceed the gross proceeds including non-cash proceeds (the fair
market value of such non-cash proceeds being measured at the time received and
without giving effect to any subsequent changes in value) actually received by
the Borrower or any Subsidiary in connection with such disposition;
(h)    (i) Indebtedness of the Borrower to a Guarantor or (ii) Indebtedness of a
Guarantor to the Borrower or another Guarantor; provided that any such
Indebtedness is made pursuant to an intercompany note; provided further that any
subsequent transfer of any such Indebtedness (except to the Borrower or another
Guarantor) shall be deemed, in each case, to be an incurrence of such
Indebtedness that was not permitted by this clause (h);
(i)    the guarantee by the Borrower or any of the Guarantors of Indebtedness of
the Borrower or a Subsidiary that was permitted to be incurred by another
provision of this covenant; provided that if the Indebtedness being guaranteed
is subordinated to the Obligations, then the guarantee shall be subordinated to
the same extent as the Indebtedness guaranteed;
(j)    the incurrence by the Borrower or any Subsidiary of Indebtedness or
issuance of preferred stock that serves to extend, refund, refinance, renew,
replace or defease any Indebtedness or preferred stock incurred or issued as
permitted under clause (b), (d) or (e) above, this clause (j) or any
Indebtedness or preferred stock incurred or issued to so refund or refinance
such Indebtedness or preferred stock (the “Refinancing Indebtedness”) prior to
its respective maturity; provided, however, that such Refinancing Indebtedness:
(i)    has a Weighted Average Life to Maturity at the time such Refinancing
Indebtedness is incurred which is not less than the remaining Weighted Average
Life to Maturity of the Indebtedness or preferred stock being refunded or
refinanced;
(ii)    to the extent such Refinancing Indebtedness refinances (A) Indebtedness
subordinated or pari passu to the Obligations, such Refinancing Indebtedness is
subordinated or pari passu to the Obligations at least to the same extent as the
Indebtedness being refinanced or refunded; or (B) preferred stock, such
Refinancing Indebtedness must be preferred stock;
(iii)    shall not include:
(A)    Indebtedness or preferred stock of a Subsidiary that refinances
Indebtedness or preferred stock of the Borrower; or
(B)    Indebtedness or preferred stock of a Subsidiary that is not the Borrower
or a Guarantor that refinances Indebtedness or preferred stock of the Borrower
or a Guarantor; and
(iv)    is in a principal amount not in excess of the principal amount of
Indebtedness being refunded or refinanced (including additional Indebtedness
incurred to pay premiums, fees and expenses in connection therewith);


77

--------------------------------------------------------------------------------




(k)    Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument drawn against insufficient
funds in the ordinary course of business; provided such Indebtedness is
extinguished within five Business Days of its incurrence;
(l)    the incurrence by the Borrower or any Subsidiary of Indebtedness in
respect of workers’ compensation claims, payment obligations in connection with
health or other types of social security benefits, unemployment or other
insurance or self-insurance obligations in the ordinary course of business;
(m)    Indebtedness that may be deemed to exist pursuant to any performance,
completion or similar guarantees, performance, surety, statutory, appeal, bid,
payment (other than payment of Indebtedness) or reclamation bonds, statutory
obligations or similar obligations (including any bonds or letters of credit
issued with respect thereto and all guarantee, reimbursement and indemnity
agreements entered into in connection therewith) incurred in the ordinary course
of business;
(n)    obligations incurred in connection with any management or director
deferred compensation plan;
(o)    Indebtedness in respect of (i) employee credit card programs and
(ii) netting services, cash pooling arrangements or similar arrangements in
connection with cash management and deposit accounts; provided that, with
respect to any such arrangements, the total amount of all deposits subject to
such arrangement at all times equals or exceeds the total amount of overdrafts
subject to such arrangement;
(p)    (x) overnight Repurchase Agreements incurred in the ordinary course of
business and (y) Repurchase Agreements with maturities of less than 30 days (and
excluding Indebtedness incurred pursuant to clause (x) of this clause (p)) which
at any one time outstanding do not exceed $100,000,000;
(q)    Indebtedness (including Capitalized Lease Obligations) and preferred
stock incurred by the Borrower or any Guarantor, the proceeds of which are
applied to finance the development, construction, purchase, lease, repairs,
additions or improvement of property (real or personal), equipment or other
fixed or capital assets that are used or useful in a Similar Business, whether
through the direct purchase of assets or the Capital Stock of any Person owning
such assets, in an aggregate principal amount which, when aggregated with the
principal amount of all other Indebtedness and preferred stock then outstanding
and incurred pursuant to this clause (q) and including all Indebtedness and
preferred stock incurred to refund, refinance or replace any other Indebtedness
incurred pursuant to this clause (q), does not exceed $35,000,000;
(r)    (A) Indebtedness or preferred stock of the Borrower or of a Guarantor
owing to a Non-Guarantor (other than an SPE) that is subordinated in right of
payment to the Obligations of the Borrower or such Guarantor and (B)
Indebtedness or preferred stock in an aggregate principal amount outstanding at
any time not to exceed $150,000,000 of a Non-Guarantor (other than an SPE) owing
to the Borrower or a Guarantor; provided that any subsequent transfer of any
such Indebtedness or preferred stock (except to the Borrower or a Subsidiary)
shall be deemed to be an incurrence of such Indebtedness that was not permitted
by this clause (r);
(s)    loans and advances owing by any Non-Guarantor to another Non-Guarantor;
(t)    Indebtedness owing by any Non-Guarantor so long as the aggregate amount
of Indebtedness incurred pursuant to this clause (t) does not at any one time
outstanding exceed $50,000,000 and guarantees of such Indebtedness by the
Borrower or any Guarantor;


78

--------------------------------------------------------------------------------




(u)    Indebtedness in respect of Pari Passu First Lien Notes, Incremental
Second Lien Notes and Incremental Unsecured Notes issued pursuant to Section
2.25(a);
(v)    Indebtedness owing by a Non-Guarantor to the Borrower or a Guarantor as a
result of any Investment permitted under Section 6.17(d), 6.17(s), 6.17(t) or
6.17(v); and
(w)    Indebtedness of the Borrower and Indebtedness or preferred stock of the
Borrower or any Guarantor not otherwise permitted hereunder in an aggregate
principal amount or liquidation preference, which when aggregated with the
principal amount and liquidation preference of all other Indebtedness or
preferred stock then outstanding and incurred pursuant to this clause (w), does
not at any one time outstanding exceed $100,000,000.
Without limiting the generality of the foregoing, neither the Borrower nor any
Subsidiary shall incur or have outstanding any Indebtedness to the SPEs.
For purposes of determining compliance with this Section 6.14: (i) in the event
that an item of Indebtedness or preferred stock (or any portion thereof) meets
the criteria of more than one of the categories of permitted Indebtedness or
preferred stock described in clauses (a) through (w) above, the Borrower, in its
sole discretion, may classify or reclassify such item of Indebtedness or
preferred stock (or any portion thereof) and will only be required to include
the amount and type of such Indebtedness or preferred stock in one of the above
clauses; and (ii) at the time of incurrence or reclassification, the Borrower
will be entitled to divide and classify an item of Indebtedness or preferred
stock in more than one of the types of Indebtedness or preferred stock described
in clauses (a) through (w) above.
Accrual of interest, the accretion of accreted value and the payment of interest
or dividends in the form of additional Indebtedness will not be deemed to be an
incurrence of Indebtedness for purposes of this Section 6.14.
For purposes of determining compliance with any U.S. dollar-denominated
restriction on the incurrence of Indebtedness, the U.S. dollar-equivalent
principal amount of Indebtedness denominated in a foreign currency shall be
calculated based on the relevant currency exchange rate in effect on the date
such Indebtedness was incurred, in the case of term debt, or first committed, in
the case of revolving credit debt; provided that if such Indebtedness is
incurred to refinance other Indebtedness denominated in a foreign currency, and
such refinancing would cause the applicable U.S. dollar-denominated restriction
to be exceeded if calculated at the relevant currency exchange rate in effect on
the date of such refinancing, such U.S. dollar-denominated restriction shall be
deemed not to have been exceeded so long as the principal amount of such
Refinancing Indebtedness does not exceed the principal amount of such
Indebtedness being refinanced.
The principal amount of any Indebtedness incurred to refinance other
Indebtedness, if incurred in a different currency from the Indebtedness being
refinanced, shall be calculated based on the currency exchange rate applicable
to the currencies in which such respective Indebtedness is denominated that is
in effect on the date of such refinancing.
Section 6.15. Merger. (i) The Borrower will not consolidate, merge, liquidate or
dissolve with or into (whether or not the Borrower is the surviving entity), or
sell, assign, transfer, lease, convey or otherwise dispose of all or
substantially all the properties or assets of the Borrower and its Subsidiaries,
taken as a whole, in one or more related transactions, to another Person,
unless:
(ii)    either:


79

--------------------------------------------------------------------------------




(A)    the Borrower is the surviving company; or
(B)    the Person formed by or surviving any such consolidation or merger (if
other than the Borrower) or to which such sale, assignment, transfer, conveyance
or other disposition has been made is an entity organized or existing under the
laws of the United States, any state thereof, the District of Columbia, or any
territory thereof (such Person, as the case may be, being herein called the
“Successor Company”);
(iii)    the Successor Company, if other than the Borrower, expressly assumes
all the Obligations of the Borrower under the Loan Documents pursuant to
documents in form reasonably satisfactory to the Administrative Agent;
(iv)    immediately before and after such transaction, no Default or Unmatured
Default exists;
(v)    the Total Leverage Ratio of the Successor Company, determined on a pro
forma basis as if such transaction had occurred at the beginning of the
applicable four-quarter period, would not exceed the greater of (x) Total
Leverage Threshold or (y) the Total Leverage Ratio in effect immediately prior
to giving effect to such transaction;
(vi)    each Guarantor, unless it is the other party to the transactions
described above, in which case clause (b) below applies, shall have confirmed
that its Obligations under the applicable Loan Documents to which it is a party
remain outstanding pursuant to documentation reasonably satisfactory to the
Administrative Agent; and
(vii)    the Borrower shall have delivered to the Administrative Agent an
officer’s certificate stating that such consolidation, merger or transfer
complies with the provisions described in this clause (a).
The Successor Company will succeed to, and be substituted for the Borrower under
this Agreement and each other Loan Document.
Notwithstanding the foregoing (but subject to clause (b) below), any Subsidiary
of the Borrower may consolidate with, merge, liquidate or dissolve into or
transfer all or part of its properties and assets to the Borrower or to another
Subsidiary.
(b)    No Guarantor will, and the Borrower will not permit any Guarantor to,
consolidate or merge with or into or dissolve or liquidate into (whether or not
such Guarantor is the surviving entity), or sell, assign, transfer, lease,
convey or otherwise dispose of all or substantially all its properties or assets
in one or more related transactions, to any Person unless:
(i)    (A) such Guarantor is the surviving entity or the Person formed by or
surviving any such consolidation or merger (if other than such Guarantor) or to
which such sale, assignment, transfer, conveyance or other disposition will have
been made is an entity organized or existing under the laws of the United
States, any state thereof, the District of Columbia, or any territory thereof
(such Guarantor or such Person, as the case may be, being herein called the
“Successor Person”); and


80

--------------------------------------------------------------------------------




(B)    the Successor Person, if other than such Guarantor, expressly assumes all
the obligations of such Guarantor under the Loan Documents pursuant to documents
in form reasonably satisfactory to the Administrative Agent; and
(C)    immediately before and after such transaction, no Default or Unmatured
Default exists; or
(ii)    such transaction is made in compliance with Section 6.16 (without regard
to Section 6.16(k)) or constitutes an Investment permitted by Section 6.17.
The Successor Person will succeed to, and be substituted for such Guarantor
under the Guaranty and each other Loan Document.
Notwithstanding the foregoing, any Guarantor may consolidate with, merge into or
transfer all or part of its properties and assets to the Borrower or to another
Guarantor.
Section 6.16. Sale of Assets. The Borrower will not, nor will it permit any
Subsidiary to, lease, sell or otherwise dispose of its Property to any other
Person, except:
(a)    the disposition of (i) Cash and Cash Equivalents in the ordinary course
of business, (ii) obsolete or worn out equipment or other tangible personal
property or (iii) inventory sales in the ordinary course of business;
(b)    transfers of property subject to casualty, condemnation or similar events
(including in lieu thereof) upon receipt of the Net Proceeds in respect thereof;
(c)    the disposition of Portfolio Securities (other than Specified Securities)
for Cash and Cash Equivalents or securities contained in the Restricted
Investment Portfolio;
(d)    the making of any Restricted Payment or Investment that is permitted to
be made, and is made, under Section 6.13 or 6.17, as applicable;
(e)    the unwinding of any Rate Management Transaction;
(f)    [Reserved];
(g)    sales of securities pursuant to Repurchase Agreements;
(h)    sales, transfers or other dispositions of its Property to an SPE made in
compliance with Section 6.17(f);
(i)    transfers from a Subsidiary to the Borrower, from the Borrower to any
Guarantor, from a Guarantor to any other Guarantor or from a Non-Guarantor to
the Borrower or a Subsidiary;
(j)    sales or dispositions of the official check business by the Borrower and
the Subsidiaries;
(k)    the disposition of all or substantially all the assets of the Borrower or
any Subsidiary in a manner permitted pursuant to Section 6.15;
(l)    to the extent allowable under Section 1031 of the Code, any exchange of
like property (excluding any boot thereon) for use in a Similar Business;


81

--------------------------------------------------------------------------------




(m)    surrender or waiver of contract rights or the settlement, release or
surrender of contract, tort or other claims;
(n)    the lease, assignment or sub-lease of any real or personal property in
the ordinary course of business;
(o)    foreclosures on assets;
(p)    sales of assets pursuant to any financing transaction otherwise permitted
by this Agreement with respect to property built or acquired by the Borrower or
a Subsidiary after the Amendment Effective Date, including sale and leaseback
transactions;
(q)    the granting of Liens otherwise permitted by this Agreement;
(r)    sales of accounts receivable in connection with the collection or
compromise thereof;
(s)    the abandonment of Intellectual Property rights in the ordinary course of
business, which in the reasonable good faith determination of the Borrower, are
not material to the conduct of the business of the Borrower and its Subsidiaries
taken as a whole;
(t)    leases, sales or other dispositions of its Property that, together with
all other Property of the Borrower and the Subsidiaries previously leased, sold
or disposed of as permitted by this clause (t) during the twelve month period
ending with the month in which any such lease, sale or other disposition occurs,
do not constitute a Substantial Portion of the Property of the Borrower and the
Subsidiaries;
(u)    the abandonment of the Investments described on Schedule 6.16;
(v)    the sale or other disposition of Specified Securities; and
(w)    sales or other dispositions comprising all or a portion of the
Tax-Efficient Restructuring.
For purposes of this Section 6.16, Property of a Subsidiary shall be deemed to
include Capital Stock (other than preferred stock) of such Subsidiary issued or
sold to any Person other than (x) a Loan Party, (y) in the case of a Foreign
Subsidiary, a Wholly-Owned Subsidiary of the Borrower, or (z) any Capital Stock
issued to an equity holder other than the Borrower or a Subsidiary to maintain
its pro rata ownership.
Section 6.17. Investments and Acquisitions. The Borrower will not, nor will it
permit any Subsidiary to, make any Acquisition of any Person or make any
Investment in any Person, except:
(a)    Acquisitions of (or all or substantially all of the assets of) entities
engaged in a Similar Business, so long as (i) the acquired entity becomes a
Subsidiary of the Borrower and, if the acquired entity is a Domestic Subsidiary,
the acquired entity (x) becomes a Guarantor to the extent required by Section
6.23 and, to the extent required by Section 6.24, pledges its assets as
Collateral or (y) is merged, consolidated or amalgamated with or into, or
transfers or conveys substantially all its assets to, or is liquidated into, the
Borrower or a Guarantor; (ii) after giving effect to such acquisition and
determined on a pro forma basis, the Total Leverage Ratio shall not exceed the
greater of (x) the Total Leverage Threshold or (y) the Total Leverage Ratio in
effect immediately prior to giving effect to such acquisition; (iii) for any
Acquisition with aggregate consideration in excess of $50,000,000, the Borrower
shall have delivered to the Administrative Agent a certificate executed by an
Authorized Officer setting forth the calculations demonstrating such compliance;
(iv) both before and after giving effect to such acquisition


82

--------------------------------------------------------------------------------




no Default or Unmatured Default exists and (v) in the case of Acquisitions of
Subsidiaries that are Non-Guarantors, the aggregate amount of Investments in all
Non-Guarantors for all such Acquisitions shall not exceed (A) $125,000,000 plus
(B) (I) $150,000,000 less (II) the aggregate amount of all Investments made at
or prior to such time pursuant to clause (d) of this Section 6.17 plus (C) the
Remaining Basket Amount plus (D)(1) $50,000,000 less (II) the aggregate amount
of all Investments made at or prior to such time pursuant to clause (v) of this
Section 6.17;
(b)    [Reserved];
(c)    any Investment in the Borrower or any Guarantor;
(d)    any Investments by the Borrower or any Guarantor in any Non-Guarantor
(other than any SPE) that together with all Investments made pursuant to this
clause (d) after the Amendment Effective Date shall not exceed $150,000,000 less
the aggregate amount of Investments made at or prior to such time pursuant to
clause (a)(v)(B) above;
(e)    Investments made in any Non-Guarantor (but not any SPE) by another
Non-Guarantor;
(f)    Investments in SPEs to provide for payment obligations in the ordinary
course pursuant to arrangements with customers and counterparties existing on
the Amendment Effective Date;
(g)    any Investment in Cash or Cash Equivalents;
(h)    any Investment in the Restricted Investment Portfolio;
(i)    any Investment existing on the Amendment Effective Date (excluding assets
held by any SPE) or made pursuant to legally binding written commitments in
existence on Amendment Effective Date which, in either case, is set forth in all
material respects on Schedule 6.17(i), and any Investment that replaces,
refinances or refunds any such Investment; provided that such replacing,
refinancing or refunding Investment is in an amount that does not exceed the
amount replaced, refinanced or refunded, and is made in the same Person as the
Investment replaced, refinanced or refunded;
(j)    loans and advances to employees, directors, managers or consultants of
the Borrower or any of its Subsidiaries for reasonable and customary business
related travel expenses, moving expenses and similar expenses, in each case
incurred in the ordinary course of business whether or not consistent with past
practice, and payroll advances in an aggregate outstanding amount at any time
(without giving effect to any writeoffs, writedowns or forgiveness) not
exceeding $10,000,000;
(k)    any Investment acquired by the Borrower or any Subsidiary:
(i)    in exchange for any other Investment or accounts receivable held by the
Borrower or any Subsidiary in connection with or as a result of a bankruptcy,
workout, reorganization or recapitalization of such other Investment or accounts
receivable; or
(ii)    as a result of a foreclosure by the Borrower or any Subsidiary with
respect to any secured Investment or other transfer of title with respect to any
secured Investment in default;
(l)    Investments to the extent the payment for which consists of Capital Stock
(other than Disqualified Stock) of the Borrower;


83

--------------------------------------------------------------------------------




(m)    Investments consisting of Indebtedness owing by Non-Guarantors to any
Loan Party permitted under Section 6.14(r) and Investments consisting of
guarantees by the Borrower or any Subsidiary of Indebtedness owing by
Non-Guarantors permitted under Section 6.14(t);
(n)    any Investments received in compromise or resolution of (i) obligations
of trade creditors or customers that were incurred in the ordinary course of
business of the Borrower or any Subsidiaries, including pursuant to any plan of
reorganization or similar arrangement upon the bankruptcy or insolvency of any
trade creditor or customer; or (ii) litigation, arbitration or other disputes
with Persons who are not Affiliates;
(o)    any Investment in securities or other assets not constituting Cash or
Cash Equivalents and received in connection with an asset sale made pursuant to
Section 6.16;
(p)    Rate Management Obligations permitted hereunder;
(q)    receivables owing to the Borrower or any of its Subsidiaries created or
acquired in the ordinary course of business and payable or dischargeable in
accordance with customary trade terms;
(r)    upfront payments, signing bonuses and similar payments paid to agents and
guaranties of agent commissions, in each case in the ordinary course of business
and consistent with past practice;
(s)    Investments by MoneyGram Payment Systems, Inc. in one or more
Non-Guarantors arising directly as a result of the Tax-Efficient Restructuring
(through contributions to equity of, or intercompany loans or advances to, such
Non-Guarantors);
(t)    any Investment not permitted by the other provisions of this Section 6.17
in an amount not to exceed the Remaining Basket Amount determined at such time;
(u)    transfers from the Borrower or a Guarantor to a Non-Guarantor of Property
with an aggregate fair market value not greater than $35,000,000 in any fiscal
year of the Borrower and which constitute Investments; and
(v)    additional Investments in an aggregate amount, taken together with all
other Investments previously made (I) pursuant to this clause (v) or (II)
pursuant to subclause (D) of clause (a) above, not to exceed $50,000,000 (with
the fair market value of each Investment being measured at the time made and
without giving effect to subsequent changes in value).
Section 6.18. Liens. The Borrower will not, nor will it permit any Subsidiary
to, create, incur, or suffer to exist any Lien in, of or on the Property of the
Borrower or any of its Subsidiaries, except:
(a)    [Reserved];
(b)    Liens created pursuant to the Collateral Documents (which Liens shall
equally and ratably secure Secured Hedge Obligations and Secured Cash Management
Obligations);
(c)    Liens for taxes, assessments or governmental charges, claims or levies
not yet overdue for a period of more than 30 days or subject to penalties for
nonpayment, or which are being contested in good faith and by appropriate
proceedings;
(d)    Liens imposed by law, such as landlord’s, carriers’, warehousemen’s and
mechanics’ Liens and other similar Liens arising in the ordinary course of
business which secure payment of obligations not more than 30 days past due or
which are being contested in good faith by appropriate


84

--------------------------------------------------------------------------------




proceedings or other Liens arising out of judgments or awards against such
Person with respect to which such Person shall then be proceeding in good faith
with an appeal or other proceeding for review so long as no such Lien secures
claims constituting a Default under Section 7.08;
(e)    Liens arising out of pledges or deposits under worker’s compensation
laws, unemployment insurance, old age pensions, or other social security or
retirement benefits, or similar legislation;
(f)    minor survey exceptions, minor encumbrances, easements or reservations
of, or rights of others for, licenses, rights-of-way, sewers, electric lines,
telegraph and telephone lines and other similar purposes, or zoning or other
restrictions as to the use of real properties or Liens incidental to the conduct
of the business of such Person or to the ownership of its properties;
(g)    Liens in existence on the Amendment Effective Date and identified in all
material respects on Schedule 6.18 hereto;
(h)    ordinary course pledges or deposits to secure bids, tenders, contracts
(other than for the payment of Indebtedness for borrowed money) or leases to
which such Person is a party or deposits as security for contested taxes, import
duties or the payment of rent;
(i)    Liens in favor of the issuer of stay, customs, appeal, performance and
surety bonds or bid bonds or with respect to other regulatory requirements or
securing bonds required by applicable state regulatory licensing requirements or
letters of credit or bank guarantees or similar instruments in lieu of such
items or to support the issuance thereof issued pursuant to the request of and
for the account of such Person in the ordinary course of its business;
(j)    Liens on property or shares of stock of a Person at the time such Person
becomes a Subsidiary; provided, however, such Liens are not created or incurred
in connection with, or in contemplation of, such other Person becoming such a
Subsidiary; provided further that such Liens may not extend to any other
property owned by the Borrower or any Subsidiary and that such Liens are
released within 30 days of such Person becoming a Subsidiary;
(k)    Liens on property at the time the Borrower or a Subsidiary acquired the
property, including any acquisition by means of a merger or consolidation with
or into the Borrower or any Subsidiary; provided, however, that such Liens are
not created or incurred in connection with, or in contemplation of, such
acquisition; and provided further that the Liens may not extend to any other
property owned by the Borrower or any Subsidiary;
(l)    licenses, sublicenses, leases or subleases entered into in the ordinary
course of business that do not materially impair their use in the operation of
the business of the Borrower and the Subsidiaries, taken as a whole;
(m)    purported Liens evidenced by the filing of precautionary UCC financing
statements relating solely to operating leases of personal property entered into
in the ordinary course of business;
(n)    deposits made in the ordinary course of business to secure liability to
insurance carriers;
(o)    Liens (i) of a collection bank arising under Section 4-210 of the UCC on
items in the course of collection, (ii) encumbering reasonable customary initial
deposits and margin deposits and similar Liens attaching to commodity trading
accounts or other brokerage accounts incurred in the ordinary course of business
and (iii) in favor of banking institutions arising as a matter of law


85

--------------------------------------------------------------------------------




encumbering deposits (including the right of set-off) and which are within the
general parameters customary in the banking industry;
(p)    any attachment or judgment Lien against the Borrower or any Subsidiary,
or any property of the Borrower or any Subsidiary, so long as such Lien secures
claims not constituting a Default under Section 7.08;
(q)    the deposit or pre-funding of amounts (including through delivery to a
payment agent) to satisfy payment service or reimbursement obligations owed or
estimated to be owed by the Borrower or any of its Subsidiaries, in each case in
the ordinary course of business;
(r)    Liens securing Indebtedness permitted to be incurred pursuant to Section
6.14(e)(ii) or Section 6.14(q); provided that Liens securing Indebtedness
permitted to be incurred pursuant to Section 6.14(e)(ii) or Section 6.14(q) are
solely on the assets financed, purchased, constructed, improved or acquired or
assets of the acquired entity as the case may be, and the proceeds and products
thereof and accessions thereto;
(s)    Liens securing Rate Management Obligations not exceeding $50,000,000 in
the aggregate outstanding at any time;
(t)    Liens on specific items of inventory or other goods and proceeds of any
Person securing such Person’s obligations in respect of bankers’ acceptances
issued or created for the account of such Person to facilitate the purchase,
shipment or storage of such inventory or other goods;
(u)    any Liens to secure any refinancing, refunding, extension, renewal or
replacement (or successive refinancing, refunding, extensions, renewals or
replacements) as a whole, or in part, of any Indebtedness secured by any Lien of
the type referred to in clause (b), (g), (j), (k) or (r) (or in this clause (u)
and originally of the type referred to in such other clauses); provided,
however, that (x) such new Lien shall be limited to all or part of the same
property that secured the original Lien (plus improvements on such property and
the proceeds and products thereof), and (y) the Indebtedness secured by such
Lien at such time is not increased to any amount greater than the sum of (i) the
outstanding principal amount of the Indebtedness permitted pursuant to such
clause (b), (g), (j), (k) or (r) and (ii) an amount necessary to pay any fees
and expenses, including premiums, related to such refinancing, refunding,
extension, renewal or replacement;
(v)    Liens in favor of the Borrower or any Guarantor;
(w)    any zoning or similar law or right reserved to or vested in any
governmental office or agency to control or regulate the use of any real
property;
(x)    Liens solely on any cash earnest money deposits relating to asset sales
or acquisitions not in the ordinary course in connection with any letter of
intent or purchase agreement not prohibited by this Agreement;
(y)    Liens securing Indebtedness evidenced by Pari Passu First Lien Notes and
Incremental Second Lien Notes issued pursuant to Section 2.25(a);
(z)    Liens securing Indebtedness or other obligations of a Subsidiary owing to
the Borrower or a Guarantor permitted to be incurred in accordance with Section
6.14;


86

--------------------------------------------------------------------------------




(aa)    Liens in favor of customs and revenue authorities arising as a matter of
law to secure payment of customs duties in connection with the importation of
goods in the ordinary course of business; and
(bb)    other Liens not otherwise permitted by this Section 6.18 securing
obligations not at any time exceeding $100,000,000 in the aggregate.
Section 6.19. Affiliates. The Borrower will not, and will not permit any
Subsidiary to, make any payment to, or sell, lease, transfer or otherwise
dispose of any of its properties or assets to, or purchase any property or
assets from, or enter into or make or amend any transaction, contract,
agreement, understanding, loan, advance or guarantee with, or for the benefit
of, any Affiliate of the Borrower, except:
(a)    on terms not materially less favorable to the Borrower or such Subsidiary
as the Borrower or such Subsidiary would obtain in a comparable arms’ length
transaction, and in connection with such transaction or series of related
transactions involving aggregate annual payments or consideration in excess of
$10,000,000 the Borrower delivers to the Administrative Agent a resolution
adopted by the disinterested members of the board of directors of the Borrower
approving such transaction and set forth in an officer’s certificate certifying
that such transaction complies with this clause (a);
(b)    any Restricted Payments permitted under Section 6.13, any Investments
permitted under Section 6.17 and any transactions permitted under Section
6.14(r), Section 6.16(h) or Section 6.16(i);
(c)    reimbursement of the Sponsors or their Affiliates for expenses in
accordance with the provisions of the Equity Purchase Agreement as in effect on
the Original Effective Date; provided, however, that notwithstanding anything
contained in this Agreement to the contrary, the Borrower will not, and will not
permit any Subsidiary to, pay any management fees to the Sponsors or their
Affiliates;
(d)    reasonable and customary fees, expenses and indemnities provided in the
ordinary course of business to officers, directors, managers, employees or
consultants of the Borrower or any Subsidiary;
(e)    customary tax sharing arrangements among the Borrower and its
Subsidiaries entered into in the ordinary course of business;
(f)    transactions among the Loan Parties not expressly prohibited under this
Agreement;
(g)    any transaction or series of transactions involving consideration of less
than $1,000,000;
(h)    transactions in existence as of the Amendment Effective Date set forth in
all material respects on Schedule 6.19;
(i)    payments or loans (or cancellation of loans) to employees of the Borrower
or any Subsidiary and employment agreements, severance agreements, stock option
plans and other similar arrangements with such employees which, in each case are
approved by the disinterested members of the board of directors of the Borrower
in good faith that are not otherwise prohibited by this Agreement;
(j)    the Transactions and the payment of all fees and expenses related to the
Transactions; and
(k)    the payment of reasonable charges for travel in the ordinary course of
business by any officer, director, manager, employee, agent, consultant,
Affiliate or advisor of the Borrower or any Subsidiary.


87

--------------------------------------------------------------------------------




Section 6.20. Amendments to Agreements. The Borrower will not, and will not
permit any of its Subsidiaries to, amend or terminate the Equity Purchase
Agreement, the certificates of designation with respect to the Series B
Preferred Stock, the Series B-1 Preferred Stock or the Series D Preferred Stock,
in each case as defined in, and attached as an exhibit to, the Equity Purchase
Agreement, the organizational documents of the Borrower or any Subsidiary or any
documents with respect to Subordinated Debt which is Material Indebtedness, in
each case in any manner which could reasonably be expected to be materially
adverse to the interests of the Lenders or would result in a material breach of
this Agreement.
Section 6.21. Inconsistent Agreements. The Borrower shall not, and shall not
permit any Subsidiary to, enter into any indenture, agreement, instrument (or
amendment thereto) or other arrangement which directly or indirectly prohibits
or restrains, or has the effect of prohibiting or restraining (x) the incurrence
or repayment of the Obligations or the ability of the Borrower or any Subsidiary
to create or suffer to exist Liens on such Person’s Property securing the
Obligations or (y) the ability of any Subsidiary to (a) pay dividends or make
other distributions on its capital or (b) pay any Indebtedness owed to, or make
loans or advances to, or sell, lease or transfer any of its Property to, the
Borrower or any Subsidiary, except that the following are permitted:
(a)    contractual encumbrances or restrictions contained in any Loan Document
(including any related Rate Management Transaction and its related
documentation) or otherwise in effect on the Amendment Effective Date;
(b)    purchase money obligations for property acquired in the ordinary course
of business and Capitalized Lease Obligations that impose restrictions on
disposition of the property so acquired;
(c)    applicable law or any applicable rule, regulation or order or similar
restriction;
(d)    any agreement or other instrument of a Person acquired by the Borrower or
any Subsidiary in existence at the time of such acquisition (but not created in
contemplation thereof), which encumbrance or restriction is not applicable to
any Person, or the properties or assets of any Person, other than the Person, or
the property or assets of the Person, so acquired;
(e)    contracts for the sale of assets, including, without limitation,
customary restrictions with respect to a Subsidiary pursuant to an agreement
that has been entered into relating to the sale or disposition of all or
substantially all the Capital Stock or assets of that Subsidiary pursuant to a
transaction otherwise permitted by this Agreement;
(f)    restrictions imposed by the terms of secured Indebtedness otherwise
permitted to be incurred pursuant to Sections 6.14 and 6.18 hereof that, in the
case of a Loan Party, relate to the assets securing such Indebtedness;
(g)    restrictions on cash or other deposits or portfolio securities or net
worth imposed by customers or Governmental Entities under contracts entered into
in the ordinary course of business;
(h)    customary provisions in joint venture agreements, asset sale agreements,
sale-lease back agreements and other similar agreements;
(i)    customary provisions contained in leases and other agreements entered
into in the ordinary course of business;
(j)    any agreement for the sale or other disposition of a Subsidiary that
restricts dividends, distributions, loans or advances by such Subsidiary pending
such sale or other disposition;


88

--------------------------------------------------------------------------------




(k)    Permitted Liens;
(l)    restrictions and conditions on the creation or existence of Liens imposed
by the terms of the documentation governing any Indebtedness or preferred stock
of a Non-Guarantor, which Indebtedness or preferred stock is permitted by
Section 6.14;
(m)    customary provisions in joint venture agreements and other similar
agreements applicable to joint ventures permitted under Section 6.17 and
applicable solely to such joint venture entered into in the ordinary course of
business; and
(n)    any encumbrances or restrictions of the type referred to in the lead-in
to this Section 6.21 imposed by any amendments, modifications, restatements,
renewals, increases, supplements, refundings, replacements or refinancings of
the contracts, instruments or obligations referred to in clauses (a) through (m)
above; provided that such amendments, modifications, restatements, renewals,
increases, supplements, refundings, replacements or refinancings are not
materially more restrictive, taken as a whole, with respect to such encumbrance
and other restrictions than those prior to such amendment, modification,
restatement, renewal, increase, supplement, refunding, replacement or
refinancing.
Section 6.22. Revolver Financial Covenants.
(a)    Interest Coverage Ratio. Prior to the Revolver Termination Date, the
Interest Coverage Ratio, determined for each of the dates set forth below, shall
not be less than the applicable ratio set forth below opposite such fiscal
quarter:
Fiscal Quarter Ending
Interest Coverage Ratio
June 30, 2013
2.15:1.00
September 30, 2013
December 31, 2013
March 31, 2014
June 30, 2014
September 30, 2014
December 31, 2014 (and each fiscal quarter end thereafter)
2.25:1.00



(b)    Secured Leverage Ratio. Prior to the Revolver Termination Date, the
Secured Leverage Ratio, determined for each of the dates set forth below, shall
not be greater than the applicable ratio set forth below opposite such fiscal
quarter:


89

--------------------------------------------------------------------------------




Fiscal Quarter Ending
Secured Leverage Ratio
June 30, 2013
4.625:1.000
September 30, 2013
December 31, 2013
March 31, 2014
4.375:1.000
June 30, 2014
September 30, 2014
December 31, 2014
5.000:1.000
March 31, 2015
4.750:1.000
June 30, 2015
September 30, 2015
December 31, 2015
March 31, 2016
4.250:1.000
June 30, 2016
September 30, 2016
December 31, 2016
March 31, 2017
3.754.250:1.000
June 30, 2017
September 30, 2017
December 31, 2017
March 31, 2018
4.000:1.000
June 30, 2018
September 30, 2018
3.750:1.000
December 31, 2018
March 31, 20182019 (and each fiscal quarter end thereafter)
3.53.500:1.000



(c)    Asset Coverage. Prior to the Revolver Termination Date, the Borrower
shall not permit, as of any date, the aggregate assets of the Borrower and its
Subsidiaries, determined in accordance with GAAP as shown in the most recently
prepared consolidated balance sheet of the Borrower and listed therein as Cash
and cash equivalents, Cash and cash equivalents (substantially restricted),
Receivables, net (substantially restricted), Short-term investments
(substantially restricted),and Available-for-sale investments (substantially
restricted) (or substantially equivalent categories or any other assets
otherwise designated by the Borrower for the payment of Payment service
obligations as reflected in such balance sheet), to be less than its Payment
service obligations reflected in such consolidated balance sheet.
(d)    Total Leverage. Prior to the Revolver Termination Date, the Total
Leverage Ratio, determined as of the last day of each fiscal quarter, shall not
be greater than 5.00:1.00.
Notwithstanding anything to the contrary contained in this Section, if (i) the
Borrower fails to comply with the requirements of Section 6.22(a), (b), (c) or
(d) as of the end of any fiscal quarter prior to the Revolver Termination Date
and (ii) at any time during such fiscal quarter or thereafter until the date
that is 15 days after the date the Borrower is required to deliver financial
statements with respect to such period pursuant to Section 6.01, the Borrower
receives a cash contribution to its equity capital in exchange for common shares
of its Capital Stock and gives written notice to the Administrative Agent that
such cash contribution has been received and is a Specified Equity Contribution
(any amount so identified, a “Specified Equity Contribution”), then the amount
of such Specified Equity Contribution


90

--------------------------------------------------------------------------------




will be deemed to be an increase to Consolidated EBITDA and to the aggregate
amount of assets used in calculating compliance with Section 6.22(c) solely for
the purposes of determining compliance with Sections 6.22(a), (b), (c) and (d)
at the end of such fiscal quarter (and for purposes of determining compliance
with future periods that include such fiscal quarter) (but such Specified Equity
Contribution shall not be included for purposes of determining the Basket Amount
or any other purposes hereunder); provided that (A) in each four fiscal quarter
period, there shall be a period of at least two fiscal quarters in respect of
which no Specified Equity Contribution is made, and no more than four Specified
Equity Contributions may be made from the Amendment Effective Date through the
Revolver Termination Date and (B) the amount of any Specified Equity
Contribution shall be no greater than the amount required to cause the Borrower
to be in compliance with Sections 6.22(a), (b), (c) and (d). If after giving
effect to the foregoing recalculations the Borrower shall be in compliance with
the requirements of Sections 6.22(a), (b), (c) and (d), the Borrower shall be
deemed to have satisfied the requirements of such covenants as of the relevant
date of determination with the same effect as though there had been no failure
to comply therewith at such date, and the applicable Default in respect of such
covenant that had occurred shall be deemed cured for this purposes of this
Agreement. From the date on which the Borrower gives the Administrative Agent
written notice of a Specified Equity Contribution with respect to a fiscal
period until the 20th day after financial statements are required to be
delivered pursuant to Section 6.01 for such fiscal period, none of the
Administrative Agent, the Collateral Agent, any Lender or any Secured Party
shall exercise any rights or remedies with respect to a breach of Sections
6.22(a), (b), (c) or (d) with respect to such fiscal period, but any such breach
shall not be deemed waived for purposes of Section 4.02 until such Specified
Equity Contribution is received by the Borrower.
Section 6.23. Subsidiary Guarantees. On the Amendment Effective Date and
thereafter, on or before the 30th day following each date required for delivery
of financial statements pursuant to Section 6.01(a) or (b), the Borrower shall
cause the following entities to be or become Guarantors hereunder: (i) each
Material Domestic Subsidiary at such time and (ii) other Wholly-Owned Domestic
Subsidiaries such that, after giving effect thereto, the Subsidiaries of the
Borrower that are Guarantors (considered without duplication and without
consolidation with any of their respective Subsidiaries that are Non-Guarantors)
account for at least (A) 90% of the total consolidated assets and (B) 90% of the
total consolidated revenues, in each case of the Borrower and its Domestic
Subsidiaries determined for the most recent fiscal quarter then ended (in the
case of (A)) or most recent fiscal year then ended (in the case of (B)). To
effect the foregoing, the Borrower shall cause an Authorized Officer of each
Subsidiary that is so required to become a Guarantor at such time to execute and
deliver to the Administrative Agent for the benefit of the Lenders a joinder
agreement under the Guaranty in a form (together with any related certificates
and opinions reasonably requested by the Administrative Agent) reasonably
acceptable to the Administrative Agent. The Borrower shall promptly notify the
Administrative Agent at which time any Authorized Officer becomes aware that a
Wholly-Owned Subsidiary has become a Material Domestic Subsidiary.
Section 6.24. Collateral. Effective upon any Subsidiary becoming a Guarantor
after the Amendment Effective Date, the Borrower shall cause such Guarantor
within fifteen Business Days after becoming a Guarantor (or such later date as
the Administrative Agent may agree) to grant to the Collateral Agent for the
benefit of the Secured Parties a first (subject to Permitted Liens) priority
security interest in all assets (including real property and the Capital Stock
of its Subsidiaries) of such Guarantor pursuant to documentation (including
related certificates and opinions) reasonably acceptable to the Administrative
Agent. The Borrower will, and will cause the Borrower and each of the Guarantors
to, at the expense of the Borrower, make, execute, endorse, acknowledge, file
and/or deliver to the Administrative Agent from time to time such schedules,
confirmatory assignments, conveyances, financing statements, transfer
endorsements, powers of attorney, certificates, reports and other assurances or
instruments and take such further steps relating to the Collateral as the
Administrative Agent may reasonably require. Notwithstanding any of the
foregoing, (a) neither the Borrower nor any other Guarantor shall be obligated


91

--------------------------------------------------------------------------------




hereby to grant a security interest in any asset if the granting of such
security interest would result in the violation of any applicable law or
regulation, (b) the Collateral shall not include a security interest in any
asset if the granting of such security interest would be prohibited by
enforceable anti-assignment provisions of contracts or applicable law (after
giving effect to relevant provisions of the Uniform Commercial Code), (c)
fee-owned real property having an individual fair market value of less than
$2,500,000 or aggregate fair market value of less than $10,000,000 shall be
excluded from the Collateral, (d) the Collateral shall not include cash and cash
equivalents, accounts receivable or Portfolio Securities, or deposit or security
accounts (except to the extent that the foregoing are proceeds of Collateral;
provided that in no event shall any control agreements be required) containing
any of the foregoing, other assets requiring perfection through control
agreements, letter-of-credit rights, leasehold real property, motor vehicles and
other assets subject to certificates of title (other than any corporate
aircraft), interests in certain joint ventures and non-Wholly-Owned Subsidiaries
which cannot be pledged without the consent of one or more third parties and
obligations the interest on which is wholly exempt from the taxes imposed by
subtitle A of the Code, (e) the pledge of the Capital Stock of Foreign
Subsidiaries shall be limited to 65% of the Capital Stock of material first-tier
Foreign Subsidiaries, (f) the Administrative Agent shall have the discretion to
exclude from the Collateral immaterial assets, assets as to which it and the
Borrower determine that the cost of obtaining such security interest would
outweigh the benefit to the Lenders and other assets in which it may determine
that the taking of a security interest would not be advisable, and (g) no
foreign law security or pledge agreements shall be required.
Section 6.25. Commodity Exchange Act Keepwell Provisions. The Borrower hereby
guarantees the payment and performance of all Secured Obligations of each other
Loan Party and absolutely, unconditionally and irrevocably undertakes to provide
such funds or other support as may be needed from time to time by each such
other Loan Party in order for such other Loan Party to honor its obligations
under the Guaranty including obligations with respect to Rate Management
Transactions (provided, however, that the Borrower shall only be liable under
this Section 6.25 for the maximum amount of such liability that can be hereby
incurred without rendering its obligations under this Section 6.25, or otherwise
under this Agreement or any Loan Document, as it relates to such other Loan
Parties, voidable under applicable law relating to fraudulent conveyance or
fraudulent transfer, and not for any greater amount). The obligations of the
Borrower under this Section 6.25 shall remain in full force and effect until
this Agreement is terminated. The Borrower intends that this Section 6.25
constitute, and this Section 6.25 shall be deemed to constitute, a “keepwell,
support, or other agreement” for the benefit of each other Loan Party for all
purposes of Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.
Section 6.26. Anti-Corruption Laws. With respect to the Revolving Credit
Facility after the Amendment No. 2 Effective Date, the Borrower will, and will
cause each of its Subsidiaries to, conduct its businesses in compliance in all
material respects with (i) the United States Foreign Corrupt Practices Act of
1977, the UK Bribery Act 2010, and other similar anti-corruption legislation in
other jurisdictions that are applicable to the Borrower or its Subsidiaries and
(ii) applicable anti-money laundering laws and regulations, and maintain
policies and procedures designed to promote and achieve compliance with such
laws.
ARTICLE 7
Defaults
The occurrence of any one or more of the following events shall constitute a
Default:
Section 7.01. Representation or Warranty. Any representation or warranty made or
deemed made by or on behalf of the Borrower or any of the Subsidiaries to the
Lenders or the Administrative Agent under or in connection with any Loan
Document, any Credit Extension, or any certificate or information required to be
delivered under any Loan Document shall be materially false on the date as of


92

--------------------------------------------------------------------------------




which made.; provided that any breach of the representation and warranty in
Section 5.17 shall not constitute a Default with respect to the Term Loans until
the date on which any Revolving Loans have been declared to be due and payable
pursuant to Section 8.01.
Section 7.02. Non-Payment. Nonpayment of principal of any Loan when due,
nonpayment of any reimbursement obligation in respect of any LC Disbursement
within three Business Days after the same becomes due and the Borrower has
received written notice of such fact, or nonpayment of interest upon any Loan or
of any commitment fee, LC Fee or other obligations under any of the Loan
Documents within three Business Days after the same becomes due.
Section 7.03. Specific Defaults. The breach by any Loan Party of any of the
terms or provisions of Section 6.02(b), Section 6.03, Sections 6.13 through and
including 6.22; provided that any Default with respect to Section 6.02(b),
Section 6.26 or a Revolver Financial Covenant Default shall not constitute a
Default with respect to the Term Loans until the date on which any Revolving
Loans have been declared to be due and payable pursuant to Section 8.01.
Section 7.04. Other Defaults. The breach by any Loan Party (other than a breach
which constitutes a Default under Section 7.02 or 7.03 of this Article 7) of any
of the terms or provisions of this Agreement or any other Loan Document which is
not remedied within thirty days after written notice thereof from the
Administrative Agent to the Borrower.
Section 7.05. Cross-Default. Failure of the Borrower or any of its Subsidiaries
to pay when due any Material Indebtedness; or the default by the Borrower or any
of its Subsidiaries in the performance (beyond the applicable grace period with
respect thereto, if any, and provided that such default has not been cured or
waived) of any term, provision or condition contained in any Material
Indebtedness Agreement, or any other event shall occur or condition exist, the
effect of which default, event or condition is to cause, or to permit the
holder(s) of such Material Indebtedness or the lender(s) under any Material
Indebtedness Agreement to cause, such Material Indebtedness to become due prior
to its stated maturity; or any Material Indebtedness of the Borrower or any of
its Subsidiaries shall be declared to be due and payable or required to be
prepaid or repurchased (other than by a regularly scheduled payment) prior to
the stated maturity thereof.
Section 7.06. Insolvency; Voluntary Proceedings. The Borrower or any of its
Subsidiaries shall (a) have an order for relief entered with respect to it under
the Federal or state bankruptcy laws as now or hereafter in effect, (b) make a
general assignment for the benefit of creditors, (c) apply for, seek, consent
to, or acquiesce in, the appointment of a receiver, custodian, trustee,
examiner, liquidator or similar official for it or any Substantial Portion of
its Property, (d) institute any proceeding seeking an order for relief under the
Federal or state bankruptcy laws as now or hereafter in effect or seeking to
adjudicate it a bankrupt or insolvent, or seeking dissolution, winding up,
liquidation, reorganization, arrangement, adjustment or composition of it or its
debts under any law relating to bankruptcy, insolvency or reorganization or
relief of debtors or fail to file an answer or other pleading denying the
material allegations of any such proceeding filed against it, (e) take any
corporate or partnership action to authorize or effect any of the foregoing
actions set forth in this Section 7.06, (f) fail to contest in good faith any
appointment or proceeding described in Section 7.07 or (g) not pay, or admit in
writing its inability to pay, its debts generally as they become due.
Section 7.07. Involuntary Proceedings. Without the application, approval or
consent of the Borrower or any of its Subsidiaries, a receiver, trustee,
examiner, liquidator or similar official shall be appointed for the Borrower or
any of its Subsidiaries or any Substantial Portion of its Property, or a
proceeding described in Section 7.06(d) shall be instituted against the Borrower
or any of its Subsidiaries


93

--------------------------------------------------------------------------------




and such appointment continues undischarged or such proceeding continues
undismissed or unstayed for a period of 45 consecutive days.
Section 7.08. Judgments. The Borrower or any of its Subsidiaries shall fail
within 30 days to pay, bond or otherwise discharge one or more final,
non-appealable judgments or orders for the payment of money in excess of
$25,000,000 (or the equivalent thereof in currencies other than Dollars) in the
aggregate.
Section 7.09. Unfunded Liabilities; Reportable Event. Any Reportable Event shall
occur in connection with any Single Employer Plan , and, 30 days after notice
thereof shall have been given to the Borrower, such Reportable Event shall not
have been corrected and shall have created and caused to be continuing a
material risk of Plan termination or liability for withdrawal from the Plan as a
“substantial employer” (as defined in Section 4001(a)(2) of ERISA), which
termination or liability for withdrawal could reasonably be expected to have a
Material Adverse Effect.
Section 7.10. Change in Control. Any Change in Control shall occur.
Section 7.11. Withdrawal Liability. The Borrower or any other member of the
Controlled Group shall have been notified by the sponsor of a Multiemployer Plan
that it has incurred withdrawal liability to such Multiemployer Plan in an
amount which, when aggregated with all other amounts required to be paid to
Multiemployer Plans by the Borrower or any other member of the Controlled Group
as withdrawal liability (determined as of the date of such notification) could
reasonably be expected to have a Material Adverse Effect.
Section 7.12. Loan Document. Any Loan Document shall fail to remain in full
force or effect (other than by reason of a release of a Loan Party in accordance
with the terms hereof and thereof) or any Loan Party shall assert in writing the
invalidity or unenforceability of any Loan Document, or any Loan Party shall
deny in writing that it has any further liability under any guaranty of the
Obligations to which it is a party, or shall give notice to such effect.
Section 7.13. Events Not Constituting Default. Notwithstanding the provisions of
Sections 7.01 and 7.04, (a) any breach of any representation and warranty made
hereunder or under or in connection with any Loan Document, (b) any falsity of
any certificate or information required to be delivered under any Loan Document
or (c) any breach under Section 7.04 of this Agreement or any other Loan
Document that, in the case of each of clauses (a) through (c) above, arises,
directly or indirectly, out of the restatement of the consolidated financial
statements of the Borrower and its Subsidiaries heretofore delivered or of the
Borrower and its Subsidiaries required to be delivered to the Lenders under this
Agreement (such financial statements so restated, the “Restated Financial
Statements”) as a result of the historical valuation, accounting and/or
processes, in each case for fiscal periods ended prior to the Amendment
Effective Date, related to the investment portfolio of the Borrower and its
Subsidiaries shall in no event constitute a Default or Unmatured Default under
this Agreement; provided, however, that (i) the Borrower furnishes to the
Lenders the Restated Financial Statements promptly after the public filing
thereof (and in the case of Restated Financial Statements of the Borrower,
promptly after public filing of the corresponding restated financial statements
of the Borrower) and (ii) in the event of a breach described in clause (c) of
this Section 7.13 consisting of any failure to deliver financial statements
required by Section 6.01(a) or (b) to be delivered for periods ending after the
earliest period for which financial statements are being restated (the
“Subsequent Financial Statements”), (A) the Borrower furnishes to the Lenders
the Subsequent Financial Statements as to which such a breach exists not later
than the earlier of (x) the public filing of the corresponding financial
statements of the Borrower and (y) the date that is 45 days, in the case of any
delivery of financial statements for the first three fiscal quarters of any
fiscal year, or 60 days, in the case of financial statements for any fiscal
year, after the public filing


94

--------------------------------------------------------------------------------




of any Restated Financial Statements (and in the case of Restated Financial
Statements of the Borrower, promptly after public filing of the corresponding
restated financial statements of the Borrower), (B) during such period for which
the Subsequent Financial Statements or related audit report, if applicable,
required by Section 6.01(a) or (b) were not available (which period shall in no
event extend beyond the dates set forth in clause (i) above), the Borrower
furnishes to the Lenders, in lieu thereof, internal unaudited annual financial
statements and internal unaudited quarterly financial statements within the time
periods set forth in Section 6.01(a) or (b) respectively which are prepared on a
consistent basis as internal unaudited financial statements prepared by the
Borrower and its Subsidiaries which shall be certified by a Financial Officer as
(subject to the effect of adjustments for any pending restatement, normal
year-end adjustments and the absence of footnotes) fairly presenting, in all
material respects, the consolidated financial condition and operations at such
date and the consolidated results of operations for the period then ended, in
each case of the Borrower and its Subsidiaries (it being understood that neither
(x) the fact that such certification is subject to such adjustments for any
pending restatement nor (y) any failure, as a result of such adjustments for any
pending restatement, of such internal unaudited financial statements to fairly
present, in all material respects, such consolidated financial condition and
operations and consolidated results of operations shall constitute a Default or
Unmatured Default under this Agreement or any other Loan Document), and (C)
within one year of the date an audit report would be due under Section 6.01(a)
with respect to Subsequent Financial Statements for any fiscal year, the
Borrower delivers to the Lenders an audit report as required by Section 6.01(a)
with respect to the applicable Subsequent Financial Statements (which audit
report may include a qualification relating to any pending restatement described
above and which qualified report shall not constitute a Default or Unmatured
Default under this Agreement or any other Loan Document).
ARTICLE 8
Acceleration, Waivers, Amendments and Remedies
Section 8.01. Acceleration. If any Default described in Section 7.06 or 7.07
occurs with respect to the Borrower, the obligations of the Lenders to make
Loans hereunder and the obligation and power of the LC Issuer to issue Letters
of Credit shall automatically terminate and the Obligations shall immediately
become due and payable without any election or action on the part of the
Administrative Agent, the LC Issuer or any Lender. If (i) a Revolver Financial
Covenant Default occurs, the Majority Revolving Credit Facility Lenders (or the
Administrative Agent with the consent of the Majority Revolving Credit Facility
Lenders) may terminate or suspend the obligations of the Revolving Lenders to
make Revolving Loans hereunder, or declare the Obligations with respect to the
Revolving Loans to be due and payable, or both, and (ii) any other Default
occurs, subject to Section 8.02 below, the Required Lenders (or the
Administrative Agent with the consent of the Required Lenders) may terminate or
suspend the obligations of the Lenders to make Loans hereunder and the
obligation and power of the LC Issuer to issue Letters of Credit, or declare the
Obligations to be due and payable, or both, whereupon, in the case of both (i)
and (ii) above, the Obligations shall become immediately due and payable,
without presentment, demand, protest or notice of any kind, all of which the
Borrower hereby expressly waives.
Section 8.02. Amendments. Subject to the provisions of this Section 8.02 and
Sections 8.03 and 8.04 below, the Required Lenders (or the Administrative Agent
with the consent in writing of the Required Lenders) and the Borrower may enter
into agreements supplemental hereto for the purpose of adding or modifying any
provisions to the Loan Documents or changing in any manner the rights of the
Lenders or the Borrower hereunder or waiving any Default or Unmatured Default
hereunder; provided, however, that the portion of any Loans held by Specified
Debt Funds in the aggregate in excess of 49.9% of the Required Amount of Loans
shall be disregarded in determining Required Lenders at any time and provided
further that no such supplemental agreement shall, without the consent of all of
the Lenders adversely affected thereby (or in the case of subsections 8.02(b),
(d), (e) and (f), all of the Lenders):


95

--------------------------------------------------------------------------------




(a)    Extend the final maturity of any Loan, or extend the expiry date of any
Letter of Credit to a date after the Maturity Date or forgive all or any portion
of the principal amount thereof or any LC Disbursements, or reduce the rate or
extend the time of payment of interest or fees hereunder or LC Disbursements (it
being understood that the waiver of default interest pursuant to Section 2.14
shall only require the consent of Required Lenders), or amend Section 2.24.
(b)    Reduce the percentage specified in the definition of Required Lenders.
(c)    Increase or extend any Commitment of any Lender hereunder (it being
understood that any change to or waivers or modifications of conditions
precedent, covenants, Defaults or Unmatured Defaults or of a mandatory
prepayment shall not constitute an increase or extension of the Commitments of
any Lender).
(d)    Permit the Borrower to assign its rights under this Agreement (it being
understood that any modification to Section 6.15 or 6.16 shall only require
approval of the Required Lenders).
(e)    Amend this Section 8.02 or Section 11.02 (it being understood that with
the consent of the Required Lenders, additional extensions of credit pursuant to
this Agreement (including pursuant to Section 2.25) may be included in the
determination of the Required Lenders on substantially the same basis as the
Commitments and extensions of credit thereunder on the Amendment Effective Date
and this Section 8.02 may be amended by the Required Lenders to reflect such
extensions of credit).
(f)    Release all or substantially all of the Collateral or release all or
substantially all of the Guarantors from their obligations under the Guaranty,
except, in either case, as contemplated by Section 10.10;
Without limiting the foregoing and notwithstanding anything herein or in Section
2.25 to the contrary: the consent of the Required Term Lenders shall be required
with respect to any amendment that (A) extends the scheduled date of payment of
the principal amount of any Term Loan or (B) alters the amount or application of
any prepayment pursuant to Section 2.10 in a manner adverse to the interests of
Lenders with Term Loans. Notwithstanding anything to the contrary set forth
herein or in any other Loan Document but subject to the proviso in Section 7.03,
(i) no Term Lender shall have any right to exercise, or direct the
Administrative Agent to exercise or refrain from exercising, any right or remedy
arising or available hereunder or under any other Loan Document upon the
occurrence or during the continuance of an Unmatured Default or a Default if the
only such Unmatured Default or Default that shall have occurred and be
continuing is a Revolver Financial Covenant Default, (ii) no Term Lender shall
have any right to approve or disapprove (x) any amendment or modification to
Section 6.22, (y) any waiver of a Revolver Financial Covenant Default or (z) any
waiver or amendment of any requirement under Section 4.02 or any other provision
that impacts only the Revolving Lenders or the Revolving Credit Commitments and
(iii) it is understood and agreed that any Term Loans held by any Term Lender
shall be excluded from any vote of the Lenders (and shall be deemed to not be
outstanding) for the purposes described in clause (i) above and clause (ii)
above, including in determining whether the “Required Lenders” have directed the
Administrative Agent to exercise or refrain from exercising any such rights or
remedies or to approve or disapprove any such amendment, modification or waiver.
For the avoidance of doubt, nothing in this paragraph shall in any way limit or
restrict the rights or remedies of the Term Lenders in connection with any
Unmatured Default or Default other than a Revolver Financial Covenant Default
(whether arising before or after the occurrence of the Revolver Financial
Covenant Default) or the right of any Term Lenders to approve or disapprove any
amendment or modification to any other provision hereof or of any other Loan
Document or to waive any Unmatured Default or Default other than a Revolver
Financial Covenant Default.


96

--------------------------------------------------------------------------------




No amendment of any provision of this Agreement relating to the Administrative
Agent shall be effective without the written consent of the Administrative
Agent, and no amendment of any provision relating to the LC Issuer shall be
effective without the written consent of the LC Issuer. No amendment of any
provision of this Agreement relating to the Swing Line Lender or any Swing Line
Loan made by such Swing Line Lender shall be effective without the written
consent of the Swing Line Lender. The Administrative Agent may waive payment of
the fee required under Section 12.01(b)(iv) without obtaining the consent of any
other party to this Agreement. Notwithstanding anything to the contrary herein,
no Defaulting Lender shall have any right to approve or disapprove any
amendment, waiver or consent hereunder, except that the consent of each such
Lender directly affected thereby shall be required to (i) increase or extend the
Commitment of such Lender, (ii) extend the final maturity of any Loan, (iii)
forgive all or any portion of the principal amount thereof or any LC
Disbursements or (iv) amend Section 2.24. Notwithstanding anything to the
contrary contained herein, the definition of “Revolver Financial Covenant
Default” may not be amended without the written consent of the Majority
Revolving Credit Facility Lenders.
At the request of the Administrative Agent, the Borrower shall identify from the
list of Lenders maintained by the Administrative Agent, to the best of
Borrower’s knowledge, those Lenders that are Affiliated Lenders.
Section 8.03. Replacement Loans. In addition, subject to Section 2.10(b) and
2.25, this Agreement and the other Loan Documents may be amended (or amended and
restated) with the written consent of the Administrative Agent, the Borrower and
the Lenders providing the relevant Replacement Term Loans to permit the
refinancing of all of the outstanding Term Loans (the “Refinanced Term Loans”)
or the replacement of the Aggregate Revolving Credit Commitment (the “Refinanced
Commitment”) with one or more replacement term loan tranches hereunder which
shall be Loans hereunder (“Replacement Term Loans) or one or more new revolving
commitments (the “Replacement Commitments”); provided that (a) the aggregate
principal amount of such Replacement Term Loans shall not exceed the aggregate
principal amount of such Refinanced Term Loans, (b) the Applicable Margin for
such Replacement Term Loans shall not be higher than the Applicable Margin for
such Refinanced Term Loans, respectively, (c) the Weighted Average Life to
Maturity of such Replacement Term Loans shall not be shorter than the Weighted
Average Life to Maturity of such Refinanced Term Loans, respectively, at the
time of such refinancing, (d) the aggregate amount of the Replacement Commitment
shall not exceed the Refinanced Commitment, (e) the Applicable Margin for such
Replacement Commitment shall not exceed the Applicable Margin for the Refinanced
Commitment, (f) the borrower of such Replacement Term Loans or Replacement
Commitment shall be the Borrower and (g) all other terms applicable to such
Replacement Term Loans or Replacement Commitments shall be substantially
identical to, or not materially more favorable to the Lenders providing such
Replacement Loans or Replacement Commitments than, those applicable to such
Refinanced Term Loans or Refinanced Commitments, except to the extent necessary
to provide for covenants and other terms applicable to any period after the
latest final maturity of the Term Loans, as applicable, in effect immediately
prior to such refinancing.
Section 8.04. Errors. Further, notwithstanding anything to the contrary
contained in Section 8.02, if following the Amendment Effective Date, the
Administrative Agent and the Borrower shall have agreed in their sole and
absolute discretion that there is an ambiguity, inconsistency, manifest error or
any error or omission of a technical or immaterial nature, in each case, in any
provision of the Loan Documents, then the Administrative Agent and the Borrower
shall be permitted to amend such provision and such amendment shall become
effective without any further action or consent of any other party to any Loan
Documents if the same is not objected to in writing by the Required Lenders
within ten Business Days following receipt of notice thereof (it being
understood that the Administrative Agent has no obligation to agree to any such
amendment).


97

--------------------------------------------------------------------------------




Section 8.05. Preservation of Rights. No delay or omission of the Lenders, the
LC Issuer or the Administrative Agent to exercise any right under the Loan
Documents shall impair such right or be construed to be a waiver of any Default
or an acquiescence therein, and a Credit Extension notwithstanding the existence
of a Default or the inability of the Borrower to satisfy the conditions
precedent to such Credit Extension shall not constitute any waiver or
acquiescence. Any single or partial exercise of any such right shall not
preclude other or further exercise thereof or the exercise of any other right,
and no waiver, amendment or other variation of the terms, conditions or
provisions of the Loan Documents whatsoever shall be valid unless in writing
signed by the Lenders required pursuant to Section 8.02 or as otherwise provided
in Section 8.03 or 8.04, and then only to the extent in such writing
specifically set forth. All remedies contained in the Loan Documents or by law
afforded shall be cumulative and all shall be available to the Administrative
Agent, the LC Issuer and the Lenders until the Obligations have been paid in
full.
ARTICLE 9
General Provisions
Section 9.01. Survival of Representations. All representations and warranties of
the Borrower contained in this Agreement shall survive the making of the Credit
Extensions herein contemplated.
Section 9.02. Governmental Regulation. Anything contained in this Agreement to
the contrary notwithstanding, neither the LC Issuer nor any Lender shall be
obligated to extend credit to the Borrower in violation of any limitation or
prohibition provided by any applicable statute or regulation.
Section 9.03. Headings. Section headings in the Loan Documents are for
convenience of reference only, and shall not govern the interpretation of any of
the provisions of the Loan Documents.
Section 9.04. Entire Agreement. Other than those certain fee letter agreements
dated March 15, 2013 among MPSW, the Administrative Agent and the Bookrunners,
the Loan Documents embody the entire agreement and understanding among the
Borrower, the Administrative Agent, the LC Issuer and the Lenders and supersede
all prior agreements and understandings among the Borrower, the Administrative
Agent, the LC Issuer and the Lenders relating to the subject matter thereof
which shall survive and remain in full force and effect during the term of this
Agreement.
Section 9.05. Several Obligations; Benefits of This Agreement. The respective
obligations of the Lenders hereunder are several and not joint and no Lender
shall be the partner or agent of any other (except to the extent to which the
Administrative Agent is authorized to act as such). The failure of any Lender to
perform any of its obligations hereunder shall not relieve any other Lender from
any of its obligations hereunder. This Agreement shall not be construed so as to
confer any right or benefit upon any Person other than the parties to this
Agreement and their respective successors and assigns, provided, however, that
the parties hereto expressly agree that the Arranger shall enjoy the benefits of
the provisions of Sections 9.06 and 9.08 to the extent specifically set forth
therein and shall have the right to enforce such provisions on its own behalf
and in its own name to the same extent as if it were a party to this Agreement.
Section 9.06. Expenses; Indemnification; Damage Waiver. (a) The Borrower shall
pay (i) all reasonable out-of-pocket expenses incurred by the Administrative
Agent and its Affiliates (including the reasonable fees, charges and
disbursements of one counsel for the Administrative Agent and, if reasonably
necessary, of one local counsel in any relevant jurisdiction), in connection
with the syndication of the credit facilities provided for herein, the
preparation, negotiation, execution, delivery and administration of this
Agreement and the other Loan Documents or any amendments, modifications or
waivers of the


98

--------------------------------------------------------------------------------




provisions hereof or thereof (whether or not the transactions contemplated
hereby or thereby shall be consummated), (ii) all reasonable out-of-pocket
expenses incurred by the LC Issuer (including the fees, charges and
disbursements of any counsel for the Administrative Agent, any Lender or the LC
Issuer) in connection with the issuance, amendment, renewal or extension of any
Letter of Credit or any demand for payment thereunder and (iii) all
out‑of‑pocket expenses incurred by the Administrative Agent, any Lender or the
LC Issuer (including the fees, charges and disbursements of any counsel for the
Administrative Agent, any Lender or the LC Issuer), in connection with the
enforcement or protection of its rights (A) in connection with this Agreement
and the other Loan Documents, including its rights under this Section, or (B) in
connection with Loans made or Letters of Credit issued hereunder, including all
such out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit.
(b)    The Borrower shall indemnify the Administrative Agent (and any sub-agent
thereof), each Arranger, each Bookrunner, the Syndication Agent, each
Co-Documentation Agent, each Lender and the LC Issuer, and each Related Party of
any of the foregoing Persons (each such Person being called an “Indemnitee”)
against, and hold each Indemnitee harmless from, any and all losses, claims,
damages, liabilities and related expenses (including the fees, charges and
disbursements of any counsel for any Indemnitee), incurred by any Indemnitee or
asserted against any Indemnitee by any third party or by the Borrower or any
other Loan Party arising out of, in connection with, or as a result of (i) the
execution or delivery of this Agreement, any other Loan Document or any
agreement or instrument contemplated hereby or thereby, the performance by the
parties hereto of their respective obligations hereunder or thereunder or the
consummation of the transactions contemplated hereby or thereby, or, in the case
of the Administrative Agent (and any sub-agent thereof) and its Related Parties
only, the administration of this Agreement and the other Loan Documents,
(ii) any Loan or Letter of Credit or the use or proposed use of the proceeds
therefrom (including any refusal by the LC Issuer to honor a demand for payment
under a Letter of Credit if the documents presented in connection with such
demand do not strictly comply with the terms of such Letter of Credit),
(iii) any actual or alleged presence or release of Hazardous Materials on or
from any property owned or operated by the Borrower or any of its Subsidiaries,
or any liability arising under Environmental Laws related in any way to the
Borrower or any of its Subsidiaries, or (iv) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory, whether brought by a third
party or by the Borrower or any other Loan Party or any of the Borrower’s or
such Loan Party’s directors, shareholders or creditors, and regardless of
whether any Indemnitee is a party thereto; provided that such indemnity shall
not, as to any Indemnitee, be available to the extent that such losses, claims,
damages, liabilities or related expenses (x) are determined by a court of
competent jurisdiction by final and nonappealable judgment to have resulted from
the gross negligence or willful misconduct of, or material breach of any Loan
Document by, such Indemnitee or (y) arise from disputes solely among
Indemnitees, and in such event solely to the extent that the underlying dispute
does not arise as a result of an action, inaction or representation of, or
information provided by or on behalf of, the Borrower or any of its Subsidiaries
or Affiliates.
(c)    To the extent that the Borrower for any reason fails to indefeasibly pay
any amount required under subsection (a) or (b) of this Section to be paid by it
to the Administrative Agent (or any sub-agent thereof), the LC Issuer or any
Related Party of any of the foregoing, each Lender severally agrees to pay to
the Administrative Agent (or any such sub-agent), the LC Issuer or such Related
Party, as the case may be, such Lender’s Pro Rata Share (determined as of the
time that the applicable unreimbursed expense or indemnity payment is sought) of
such unpaid amount, provided that the unreimbursed expense or indemnified loss,
claim, damage, liability or related expense, as the case may be, was incurred by
or asserted against the Administrative Agent (or any such sub-agent) or the LC
Issuer in its capacity as such, or against any Related Party of any of the
foregoing acting for the Administrative


99

--------------------------------------------------------------------------------




Agent (or any such sub-agent) or LC Issuer in connection with such capacity. The
obligations of the Lenders under this subsection (c) are subject to the
provisions of Section 9.05.
(d)    To the fullest extent permitted by applicable law, the Borrower shall not
assert, and hereby waives, any claim against any Indemnitee, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement, any other Loan Document or any agreement or instrument
contemplated hereby, the transactions contemplated hereby or thereby, any Loan
or Letter of Credit or the use of the proceeds thereof. No Indemnitee referred
to in subsection (b) above shall be liable for any damages arising from the use
by unintended recipients of any information or other materials distributed to
such unintended recipients by such Indemnitee through telecommunications,
electronic or other information transmission systems in connection with this
Agreement or the other Loan Documents or the transactions contemplated hereby or
thereby other than for direct or actual damages resulting from the gross
negligence or willful misconduct of such Indemnitee as determined by a final and
nonappealable judgment of a court of competent jurisdiction.
(e)    All amounts due under this Section shall be payable not later than ten
Business Days after demand therefor.
(f)    The agreements in this Section shall survive the resignation of the
Administrative Agent, the LC Issuer and the Swing Line Lender, the replacement
of any Lender, the termination of the Aggregate Commitments and the repayment,
satisfaction or discharge of all the other Obligations.
Section 9.07. Severability of Provisions. Any provision in any Loan Document
that is held to be inoperative, unenforceable, or invalid in any jurisdiction
shall, as to that jurisdiction, be inoperative, unenforceable, or invalid
without affecting the remaining provisions in that jurisdiction or the
operation, enforceability, or validity of that provision in any other
jurisdiction, and to this end the provisions of all Loan Documents are declared
to be severable.
Section 9.08. Nonliability of Lenders. The relationship between the Borrower on
the one hand and the Lenders, the LC Issuer and the Administrative Agent on the
other hand shall be solely that of borrower and lender. Neither the
Administrative Agent, the Arrangers, the LC Issuer nor any Lender shall have any
fiduciary responsibilities to the Borrower. Neither the Administrative Agent,
the Arrangers nor any Lender undertakes any responsibility to the Borrower to
review or inform the Borrower of any matter in connection with any phase of the
Borrower’s business or operations. The Borrower agrees that neither the
Administrative Agent, the Arrangers, the LC Issuer nor any Lender shall have
liability to the Borrower (whether sounding in tort, contract or otherwise) for
losses suffered by the Borrower in connection with, arising out of, or in any
way related to, the transactions contemplated and the relationship established
by the Loan Documents, or any act, omission or event occurring in connection
therewith, unless it is determined in a final non-appealable judgment by a court
of competent jurisdiction that such losses resulted from the gross negligence,
bad faith or willful misconduct of, or breach of the Loan Documents by, the
party from which recovery is sought or any dispute solely between or among the
Administrative Agent, the Arrangers, the LC Issuer and/or any Lender and not
involving the Borrower, the Sponsors or their respective Affiliates. Neither the
Administrative Agent, the Arrangers, the LC Issuer nor any Lender shall have any
liability with respect to, and the Borrower hereby waives, releases and agrees
not to sue for, any special, indirect, consequential or punitive damages
suffered by the Borrower in connection with, arising out of, or in any way
related to the Loan Documents or the transactions contemplated thereby.
Section 9.09. Confidentiality. The Administrative Agent and each Lender agrees
to hold any Information (as defined below) which it may receive from the
Borrower in connection with this Agreement in confidence, except for disclosure
(a) to its Affiliates and to the Administrative Agent and


100

--------------------------------------------------------------------------------




any other Lender and their respective Affiliates for use solely in connection
with the performance of their respective obligations hereunder contemplated
hereby, (b) to legal counsel, accountants, and other professional advisors to
such Lender, (c) to regulatory or self-regulatory officials, (d) to any Person
as required by law, regulation, or legal process, (e) in connection with the
exercise of any remedies hereunder or any suit, action or proceeding relating to
the Loan Documents or the enforcement of rights thereunder, (f) to its direct or
indirect contractual counterparties in swap agreements or to legal counsel,
accountants and other professional advisors to such counterparties, provided
that each such Person agreed to be bound by confidentiality provisions at least
as restrictive as provided under this Section 9.09, (g) permitted by Section
12.02, and (h) to rating agencies if requested or required by such agencies in
connection with a rating relating to the Advances hereunder. Without limiting
Section 9.04, the Borrower agrees that the terms of this Section 9.09 shall set
forth the entire agreement between the Borrower and each Lender (including the
Administrative Agent) with respect to any Information previously or hereafter
received by such Lender in connection with this Agreement, and this Section 9.09
shall supersede any and all prior confidentiality agreements entered into by
such Lender with respect to such Information. For the purposes of this Section,
“Information” means all information received from the Borrower, its Subsidiaries
or their agents or representatives relating to the Borrower, its Subsidiaries or
their agents or other representatives or its business, other than any such
information that is available to the Administrative Agent, the LC Issuer or any
Lender on a non-confidential basis prior to disclosure by the Borrower. Any
Person required to maintain the confidentiality of Information as provided in
this Section shall be considered to have complied with its obligation to do so
if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.
EACH LENDER ACKNOWLEDGES THAT INFORMATION AS DEFINED IN THIS SECTION 9.09
FURNISHED TO IT PURSUANT TO THIS AGREEMENT MAY INCLUDE MATERIAL NON-PUBLIC
INFORMATION CONCERNING THE BORROWER AND ITS AFFILIATES, THE LOAN PARTIES AND
THEIR RELATED PARTIES OR THEIR RESPECTIVE SECURITIES, AND CONFIRMS THAT IT HAS
DEVELOPED COMPLIANCE PROCEDURES REGARDING THE USE OF MATERIAL NON-PUBLIC
INFORMATION AND THAT IT WILL HANDLE SUCH MATERIAL NON-PUBLIC INFORMATION IN
ACCORDANCE WITH THOSE PROCEDURES AND APPLICABLE LAW, INCLUDING FEDERAL AND STATE
SECURITIES LAWS.
ALL INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND AMENDMENTS, FURNISHED BY THE
BORROWER OR THE ADMINISTRATIVE AGENT PURSUANT TO, OR IN THE COURSE OF
ADMINISTERING, THIS AGREEMENT WILL BE SYNDICATE-LEVEL INFORMATION, WHICH MAY
CONTAIN MATERIAL NON-PUBLIC INFORMATION ABOUT THE BORROWER AND ITS AFFILIATES,
THE LOAN PARTIES AND THEIR RELATED PARTIES OR THEIR RESPECTIVE SECURITIES.
ACCORDINGLY, EACH LENDER REPRESENTS TO THE BORROWER AND THE ADMINISTRATIVE AGENT
THAT IT HAS IDENTIFIED IN ITS ADMINISTRATIVE QUESTIONNAIRE A CREDIT CONTACT WHO
MAY RECEIVE INFORMATION THAT MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION IN
ACCORDANCE WITH ITS COMPLIANCE PROCEDURES AND APPLICABLE LAW.
Section 9.10. Nonreliance. Each Lender hereby represents that it is not relying
on or looking to any margin stock (as defined in Regulation U) for the repayment
of the Credit Extensions provided for herein.
Section 9.11. Disclosure. The Borrower and each Lender hereby acknowledge and
agree that Bank of America and/or its Affiliates from time to time may hold
investments in, make other loans to or have other relationships with the
Borrower and its Affiliates.


101

--------------------------------------------------------------------------------




Section 9.12. No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), the Borrower and each Loan Party acknowledge and agree, and
acknowledge their respective Affiliates’ understanding, that: (i) (A) the
arranging and other services regarding this Agreement provided by the
Administrative Agent, the Lenders and the Arrangers are arm’s-length commercial
transactions between the Borrower, each Loan Party and their respective
Affiliates, on the one hand, and the Administrative Agent, the Lenders and the
Arrangers on the other hand, (B) the Borrower and each Loan Party have consulted
their own legal, accounting, regulatory and tax advisors to the extent they have
deemed appropriate, and (C) the Borrower and each Loan Party are capable of
evaluating, and understands and accepts, the terms, risks and conditions of the
transactions contemplated hereby and by the other Loan Documents; (ii) (A) each
of the Administrative Agent, each Lender and each Arranger are and have been
acting solely as a principal and, except as expressly agreed in writing by the
relevant parties, has not been, is not, and will not be acting as an advisor,
agent or fiduciary for the Borrower, any Loan Party or any of their respective
Affiliates, or any other Person and (B) neither the Administrative Agent, any
Lender nor any Arranger has any obligation to the Borrower nor any Loan Party
nor any of their respective Affiliates with respect to the transactions
contemplated hereby except those obligations expressly set forth herein and in
the other Loan Documents; and (iii) the Administrative Agent, each Lender and
each Arranger and their respective Affiliates may be engaged in a broad range of
transactions that involve interests that differ from those of the Borrower, the
Loan Parties and any of their respective Affiliates, and neither the
Administrative Agent, any Lender nor any Arranger has any obligation to disclose
any of such interests to the Borrower, any Loan Party or any of their respective
Affiliates. To the fullest extent permitted by law, the Borrower and each Loan
Party hereby waive and release any claims that it may have against the
Administrative Agent, the Lenders and the Arrangers with respect to any breach
or alleged breach of agency or fiduciary duty in connection with any aspect of
any transaction contemplated hereby.
Section 9.13. USA PATRIOT Act. Each Lender that is subject to the requirements
of the USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Act”) hereby notifies the Borrower that pursuant to the
requirements of the Act, it is required to obtain, verify and record information
that identifies the Borrower, which information includes the name and address of
the Borrower and other information that will allow such Lender to identify the
Borrower in accordance with the Act.
ARTICLE 10
The Administrative Agent
Section 10.01. Appointment and Authority. (a) Each of the Lenders and the LC
Issuer hereby irrevocably appoints Bank of America to act on its behalf as the
Administrative Agent hereunder and under the other Loan Documents and authorizes
the Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof or
thereof, together with such actions and powers as are reasonably incidental
thereto. The provisions of this Article are solely for the benefit of the
Administrative Agent, the Lenders and the LC Issuer, and neither the Borrower
nor any other Loan Party shall have rights as a third party beneficiary of any
of such provisions.
(b)    The Administrative Agent shall also act as the Collateral Agent under the
Loan Documents, and each of the Lenders (including in its capacities as a
potential Hedge Bank and a potential Cash Management Bank) and the LC Issuer
hereby irrevocably appoints and authorizes the Administrative Agent to act as
the agent of such Lender and the LC Issuer for purposes of acquiring, holding
and enforcing any and all Liens on Collateral granted by any of the Loan Parties
to secure any of the Obligations, together with


102

--------------------------------------------------------------------------------




such powers and discretion as are reasonably incidental thereto. In this
connection, the Administrative Agent, as Collateral and any co-agents,
sub-agents and attorneys-in-fact appointed by the Administrative Agent pursuant
to Section 10.05 for purposes of holding or enforcing any Lien on the Collateral
(or any portion thereof) granted under the Collateral Documents, or for
exercising any rights and remedies thereunder at the direction of the
Administrative Agent), shall be entitled to the benefits of all provisions of
Article 8, Article 9 and this Article 10 (including Section 9.06, as though such
co-agents, sub-agents and attorneys-in-fact were the Collateral Agent under the
Loan Documents) as if set forth in full herein with respect thereto.
Section 10.02. Rights as a Lender. The Person serving as the Administrative
Agent hereunder shall have the same rights and powers in its capacity as a
Lender as any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, act as the
financial advisor or in any other advisory capacity for and generally engage in
any kind of business with the Borrower or any Subsidiary or other Affiliate
thereof as if such Person were not the Administrative Agent hereunder and
without any duty to account therefor to the Lenders.
Section 10.03. Exculpatory Provisions. The Administrative Agent shall not have
any duties or obligations except those expressly set forth herein and in the
other Loan Documents. Without limiting the generality of the foregoing, the
Administrative Agent:
(a)    shall not be subject to any fiduciary or other implied duties, regardless
of whether a Default has occurred and is continuing;
(b)    shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable law; and
(c)    shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as the Administrative Agent
or any of its Affiliates in any capacity.
(d)    The Administrative Agent shall not be liable for any action taken or not
taken by it (i) with the consent or at the request of the Required Lenders (or
such other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Section 8.02) or (ii) in the absence of its own
gross negligence or willful misconduct. The Administrative Agent shall be deemed
not to have knowledge of any Default unless and until notice describing such
Default is given to the Administrative Agent by the Borrower, a Lender or the LC
Issuer.
(e)    The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the


103

--------------------------------------------------------------------------------




validity, enforceability, effectiveness or genuineness of this Agreement, any
other Loan Document or any other agreement, instrument or document, or the
creation, perfection or priority of any Lien purported to be created by the
Collateral Documents, (v) the value or the sufficiency of any Collateral, or (v)
the satisfaction of any condition set forth in Article 4 or elsewhere herein,
other than to confirm receipt of items expressly required to be delivered to the
Administrative Agent.
(f)    The Administrative Agent shall not be liable for any assignment or
participation made to a Disqualified Institution.
Section 10.04. Reliance by Administrative Agent. The Administrative Agent shall
be entitled to rely upon, and shall not incur any liability for relying upon,
any notice, request, certificate, consent, statement, instrument, document or
other writing (including any electronic message, Internet or intranet website
posting or other distribution) believed by it to be genuine and to have been
signed, sent or otherwise authenticated by the proper Person. The Administrative
Agent also may rely upon any statement made to it orally or by telephone and
believed by it to have been made by the proper Person, and shall not incur any
liability for relying thereon. In determining compliance with any condition
hereunder to the making of a Loan, or the issuance of a Letter of Credit, that
by its terms must be fulfilled to the satisfaction of a Lender or the LC Issuer,
the Administrative Agent may presume that such condition is satisfactory to such
Lender or the LC Issuer unless the Administrative Agent shall have received
notice to the contrary from such Lender or the LC Issuer prior to the making of
such Loan or the issuance of such Letter of Credit. The Administrative Agent may
consult with legal counsel (who may be counsel for the Borrower), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts.
Section 10.05. Delegation of Duties. The Administrative Agent may perform any
and all of its duties and exercise its rights and powers hereunder or under any
other Loan Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.
Section 10.06. Resignation of Administrative Agent. The Administrative Agent may
at any time give notice of its resignation to the Lenders, the LC Issuer and the
Borrower. Upon receipt of any such notice of resignation, the Required Lenders
shall have the right, in consultation with the Borrower, to appoint a successor,
which shall be a bank with an office in the United States, or an Affiliate of
any such bank with an office in the United States and shall in no event be a
Disqualified Institution. If no such successor shall have been so appointed by
the Required Lenders and shall have accepted such appointment within 30 days
after the retiring Administrative Agent gives notice of its resignation, then
the retiring Administrative Agent may on behalf of the Lenders and the LC
Issuer, appoint a successor Administrative Agent meeting the qualifications set
forth above; provided that if the Administrative Agent shall notify the Borrower
and the Lenders that no qualifying Person has accepted such appointment, then
such resignation shall nonetheless become effective in accordance with such
notice and (a) the retiring Administrative Agent shall be discharged from its
duties and obligations hereunder and under the other Loan Documents (except that
in the case of any collateral security held by the Administrative Agent on
behalf of the Lenders or the LC Issuer under any of the Loan Documents, the
retiring Administrative Agent shall continue to hold such collateral security
until such time as a successor Administrative Agent is appointed) and (b) all
payments, communications and determinations provided to be made by, to or
through the Administrative Agent shall instead be made by or to each Lender and
the LC Issuer directly,


104

--------------------------------------------------------------------------------




until such time as the Required Lenders appoint a successor Administrative Agent
as provided for above in this Section. Upon the acceptance of a successor’s
appointment as Administrative Agent hereunder, such successor shall succeed to
and become vested with all of the rights, powers, privileges and duties of the
retiring (or retired) Administrative Agent, and the retiring Administrative
Agent shall be discharged from all of its duties and obligations hereunder or
under the other Loan Documents (if not already discharged therefrom as provided
above in this Section). The fees payable by the Borrower to a successor
Administrative Agent shall be the same as those payable to its predecessor
unless otherwise agreed between the Borrower and such successor. After the
retiring Administrative Agent’s resignation hereunder and under the other Loan
Documents, the provisions of this Article and Section 8.02 shall continue in
effect for the benefit of such retiring Administrative Agent, its sub-agents and
their respective Related Parties in respect of any actions taken or omitted to
be taken by any of them while the retiring Administrative Agent was acting as
Administrative Agent.
Any resignation by Bank of America as Administrative Agent pursuant to this
Section shall also constitute its resignation as LC Issuer and Swing Line
Lender. Upon the acceptance of a successor’s appointment as Administrative Agent
hereunder, (i) such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring LC Issuer and Swing Line
Lender, (ii) the retiring LC Issuer and Swing Line Lender shall be discharged
from all of their respective duties and obligations hereunder or under the other
Loan Documents, and (iii) the successor LC Issuer shall issue letters of credit
in substitution for the Letters of Credit, if any, outstanding at the time of
such succession or make other arrangements satisfactory to the retiring LC
Issuer to effectively assume the obligations of the retiring LC Issuer with
respect to such Letters of Credit.
Section 10.07. Non-reliance On Administrative Agent And Other Lenders. Each
Lender and the LC Issuer acknowledges that it has, independently and without
reliance upon the Administrative Agent or any other Lender or any of their
Related Parties and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender and the LC Issuer also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.
Section 10.08. No Other Duties, Etc. Anything herein to the contrary
notwithstanding, none of the Bookrunners, Arrangers, Documentation Agents or
Syndication Agent listed on the cover page hereof shall have any powers, duties
or responsibilities under this Agreement or any of the other Loan Documents,
except in its capacity, as applicable, as the Administrative Agent, a Lender or
the LC Issuer hereunder.
Section 10.09. Administrative Agent May File Proofs of Claim. In case of the
pendency of any Insolvency Proceeding or any other judicial proceeding relative
to any Loan Party, the Administrative Agent (irrespective of whether the
principal of any Loan or LC Exposure shall then be due and payable as herein
expressed or by declaration or otherwise and irrespective of whether the
Administrative Agent shall have made any demand on the Borrower) shall be
entitled and empowered, by intervention in such proceeding or otherwise
(a)    to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans, LC Exposures and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the LC Issuer
and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, the LC Issuer
and the Administrative Agent and their


105

--------------------------------------------------------------------------------




respective agents and counsel and all other amounts due the Lenders, the LC
Issuer and the Administrative Agent under Sections 2.08, 2.22(k) and 9.06)
allowed in such judicial proceeding; and
(b)    to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the LC Issuer to make such payments to the Administrative Agent
and, if the Administrative Agent shall consent to the making of such payments
directly to the Lenders and the LC Issuer, to pay to the Administrative Agent
any amount due for the reasonable compensation, expenses, disbursements and
advances of the Administrative Agent and its agents and counsel, and any other
amounts due the Administrative Agent under Sections 2.08 and 9.06.
Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or the LC
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or the LC Issuer to
authorize the Administrative Agent to vote in respect of the claim of any Lender
or the LC Issuer or in any such proceeding.
Section 10.10. Collateral and Guaranty Matters. Each of the Lenders (including
in its capacities as a potential Cash Management Bank and a potential Hedge
Bank) and the LC Issuer irrevocably authorize the Administrative Agent, at its
option and in its discretion,
(a)    to release any Lien on any property granted to or held by the
Administrative Agent under any Loan Document (i) upon termination of the
Aggregate Commitments and payment in full of all Obligations (other than (A)
contingent indemnification obligations and (B) Secured Cash Management
Obligations and Secured Hedge Obligations as to which arrangements satisfactory
to the applicable Cash Management Bank or Hedge Bank shall have been made) and
the expiration or termination of all Letters of Credit (other than Letters of
Credit as to which other arrangements satisfactory to the Administrative Agent
and the LC Issuer shall have been made), (ii) that is sold or to be sold as part
of or in connection with any sale permitted hereunder or under any other Loan
Document, or (iii) if approved, authorized or ratified in writing in accordance
with Section 8.02;
(b)    to release any Guarantor from its obligations under the Guaranty if such
Person ceases to be a Subsidiary as a result of a transaction permitted
hereunder; and
(c)    to subordinate any Lien on any property granted to or held by the
Administrative Agent under any Loan Document to the holder of any Lien on such
property that is permitted by Section 6.18(r).
Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Guarantor from its obligations under the Guaranty pursuant to this Section
10.10. In each case as specified in this Section 10.10, the Administrative Agent
will, at the Borrower’s expense, execute and deliver to the applicable Loan
Party such documents as such Loan Party may reasonably request to evidence the
release of such item of Collateral from the assignment and security interest
granted under the Collateral Documents or to subordinate its interest in such
item, or to release such Guarantor from its obligations under the Guaranty, in
each case in accordance with the terms of the Loan Documents and this Section
10.10.
Section 10.11. Intercreditor Agreement. Each Lender hereby authorizes and
directs the Administrative Agent and the Collateral Agent to enter into any
intercreditor agreement that may become


106

--------------------------------------------------------------------------------




necessary in connection with the issuance by the Borrower of any Pari Passu
First Lien Notes or Incremental Second Lien Notes pursuant to Section 2.25 as
attorney-in-fact on behalf of such Lender and agrees that in consideration of
the benefits of the security being provided to such Lender in accordance with
the Collateral Documents and any such intercreditor agreement and by acceptance
of those benefits, each Lender (including any Lender which becomes such by
assignment pursuant to Section 12.01 after the date hereof) shall be bound by
the terms and provisions of any such intercreditor agreement and shall comply
(and shall cause any Affiliate thereof which is the holder of any First Priority
Obligations (as defined therein) to comply) with such terms and provisions.
ARTICLE 11
Setoff; Ratable Payments
Section 11.01. Setoff. If a Default shall have occurred and be continuing, each
Lender and each of its Affiliates is hereby authorized at any time and from time
to time, to the fullest extent permitted by law, to set off and apply any and
all deposits (general or special, time or demand, provisional or final) at any
time held and other obligations at any time owing by such Lender or Affiliate to
or for the credit or the account of the Borrower against any of and all the
Obligations of the Borrower now or hereafter existing under this Agreement held
by such Lender or Affiliate, irrespective of whether or not such Lender shall
have made any demand under this Agreement and although such Obligations may be
unmatured; provided, that in the event that any Defaulting Lender shall exercise
any such right of setoff, (x) all amounts so set off shall be paid over
immediately to the Administrative Agent for further application in accordance
with the provisions of Section 2.26 and, pending such payment, shall be
segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Administrative Agent, the LC Issuer and the
Lenders, and (y) the Defaulting Lender shall provide promptly to the
Administrative Agent a statement describing in reasonable detail the Obligations
owing to such Defaulting Lender as to which it exercised such right of setoff.
The rights of each Lender under this Section 11.01 are in addition to other
rights and remedies (including other rights of setoff) which such Lender may
have.
Section 11.02. Ratable Payments. If any Lender shall, by exercising any right of
setoff or counterclaim or otherwise, obtain payment in respect of any principal
of or interest on any of its Loans or participations in LC Disbursements or
Swing Line Loans resulting in such Lender receiving payment of a greater
proportion of the aggregate amount of its Loans and participations in LC
Disbursements and Swing Line Loans and accrued interest thereon than the
proportion received by any other Lender, then the Lender receiving such greater
proportion shall purchase (for cash at face value) participations in the Loans
and participations in LC Disbursements and Swing Line Loans of other Lenders to
the extent necessary so that the benefit of all such payments shall be shared by
the Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Loans and participations in LC
Disbursements and Swing Line Loans; provided that (a) if any such participations
are purchased and all or any portion of the payment giving rise thereto is
recovered, such participations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest, and (b) the
provisions of this paragraph shall not be construed to apply to any payment made
by the Borrower pursuant to and in accordance with the express terms of this
Agreement or any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Loans or participations
in LC Disbursements to any assignee or participant pursuant to Section 12.01.


107

--------------------------------------------------------------------------------




ARTICLE 12
Benefit of Agreement; Assignments; Participations
Section 12.01. Successors and Assigns. (a) The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that neither the
Borrower nor any other Loan Party may assign or otherwise transfer any of its
rights or obligations hereunder without the prior written consent of the
Administrative Agent and each Lender and no Lender may assign or otherwise
transfer any of its rights or obligations hereunder except (i) to an assignee in
accordance with the provisions of Section 12.01(b), (ii) by way of participation
in accordance with the provisions of Section 12.01(d), or (iii) by way of pledge
or assignment of a security interest subject to the restrictions of Section
12.01(f) (and any other attempted assignment or transfer by any party hereto
shall be null and void). Nothing in this Agreement, expressed or implied, shall
be construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby, Participants to the extent
provided in subsection (d) of this Section and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent,
the LC Issuer and the Lenders) any legal or equitable right, remedy or claim
under or by reason of this Agreement.
(b)    Any Lender may at any time assign to one or more assignees all or a
portion of its rights and obligations under this Agreement (including all or a
portion of its Commitment(s) and the Loans (including for purposes of this
Section 12.01(b), participations in LC Exposures and in Swing Line Loans) at the
time owing to it); provided that any such assignment shall be subject to the
following conditions:
(i)
(A)    in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment under any facility and the Loans at the time owing
to it under such Facility or in the case of an assignment to a Lender, an
Affiliate of a Lender or an Approved Fund, no minimum amount need be assigned;
and

(B)    in any case not described in subsection (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“trade date” is specified in the Assignment and Assumption, as of the trade
date, shall not be less than $5,000,000, in the case of any assignment in
respect of the Revolving Credit Loans, or $1,000,000, in the case of any
assignment in respect of the Term Loans, unless each of the Administrative Agent
and, so long as no Default has occurred and is continuing, the Borrower
otherwise consents (each such consent not to be unreasonably withheld);
provided, however, that concurrent assignments to members of an Assignee Group
and concurrent assignments from members of an Assignee Group to a single
Eligible Assignee (or to an Eligible Assignee and members of its Assignee Group)
will be treated as a single assignment for purposes of determining whether such
minimum amount has been met;
(ii)    Each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Lender’s rights and obligations under
this Agreement with respect to the Loans or the Commitment assigned, except that
this clause (ii) shall not (A) apply to the Swing Line Lender’s rights and
obligations in respect of Swing Line Loans or (B) prohibit any Lender from
assigning all or a portion of its rights and obligations among separate
facilities on a non-pro rata basis;


108

--------------------------------------------------------------------------------




(iii)    No consent shall be required for any assignment except to the extent
required by subsection (b)(i)(B) of this Section and, in addition:
(A)    the consent of the Borrower (such consent not to be unreasonably
withheld) shall be required unless (1) a Default has occurred and is continuing
at the time of such assignment, (2) such assignment is to a Lender, an Affiliate
of a Lender or an Approved Fund (or in the case of an assignment of a Revolving
Commitment, is to a Revolving Lender, an Affiliate of a Revolving Lender or an
Approved Fund in respect of a Revolving Lender) or (3) in the case of
assignments during the primary syndication of the Term Loan Commitments;
provided that the Borrower shall be deemed to have consented to any such
assignment unless it shall object thereto by written notice to the
Administrative Agent within 10 Business Days after having received notice
thereof;
(B)    the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required for assignments in respect
of (1) any Term Commitment or Revolving Credit Commitment if such assignment is
to a Person that is not a Lender with a Commitment in respect of the applicable
Facility, an Affiliate of such Lender or an Approved Fund with respect to such
Lender or (2) any Term Loan to a Person that is not a Lender, an Affiliate of a
Lender or an Approved Fund or the Borrower or any of its Affiliates, an
Affiliated Lender or a Specified Debt Fund;
(C)    the consent of the LC Issuer (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment that increases the
obligation of the assignee to participate in exposure under one or more Letters
of Credit (whether or not then outstanding); and
(D)    the consent of the Swing Line Lender (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment in respect of the
Revolving Credit Commitments.
(iv)    The parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption (and such Assignment and
Assumption shall include a representation by any Affiliated Lender party thereto
as to its status as an Affiliated Lender), together with a processing and
recordation fee in the amount of $3,500; provided, however, that the
Administrative Agent may, in its sole discretion, elect to waive such processing
and recordation fee in the case of any assignment. The assignee, if it is not a
Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.
(v)    No such assignment shall be made (x) to the Borrower or any of the
Borrower’s Affiliates (other than Specified Debt Funds, provided no such
assignment in respect of the Revolving Credit Commitments or Revolving Loans
shall be made to a Specified Debt Fund) or Subsidiaries (except with respect to
the assignment of Term Loans in accordance with Section 12.01(h) or 12.01(i)) or
(y) to any person that is Disqualified Institution at the time of such
assignment.
(vi)    No such assignment shall be made to a natural person.
Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the Amendment Effective Date
specified in each Assignment and Assumption, the assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such


109

--------------------------------------------------------------------------------




Assignment and Assumption, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05 and 9.06 with
respect to facts and circumstances occurring prior to the effective date of such
assignment. Upon request, the Borrower (at its expense) shall execute and
deliver a Note to the assignee Lender. Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
subsection shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
Section 12.01(c).
Each Lender hereby agrees that it shall not make an assignment of any of its
rights and obligations under this Agreement with respect to the Loans or the
Commitment to any Disqualified Institution.
(c)    The Administrative Agent, acting solely for this purpose as an agent of
the Borrower, shall maintain at the Administrative Agent’s office a copy of each
Assignment and Assumption delivered to it and a register for the recordation of
the names and addresses of the Lenders, and the Commitments of, and principal
amounts of the Loans and LC Exposures owing to, each Lender pursuant to the
terms hereof from time to time (the “Register”). The entries in the Register
shall be conclusive, and the Borrower, the Administrative Agent and the Lenders
may treat each Person whose name is recorded in the Register pursuant to the
terms hereof as a Lender hereunder for all purposes of this Agreement,
notwithstanding notice to the contrary. The Register shall be available for
inspection by the Borrower and any Lender, at any reasonable time and from time
to time upon reasonable prior notice.
(d)    Any Lender may at any time, without the consent of, or notice to, the
Borrower or the Administrative Agent, sell participations to any Person (other
than a natural person or a Disqualified Institution) (each, a “Participant”) in
all or a portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Loans (including such
Lender’s participations in LC Exposures and/or Swing Line Loans) owing to it);
provided that (i) such Lender’s obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (iii) the Borrower, the
Administrative Agent, the Lenders and the LC Issuer shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. Any agreement or instrument pursuant to which
a Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce this Agreement and to approve any amendment,
modification or waiver of any provision of this Agreement; provided that such
agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, waiver or other modification
described in the first proviso to Section 12.01 that affects such Participant.
Subject to subsection (e) of this Section, the Borrower agrees that each
Participant shall be entitled to the benefits of Sections 3.01, 3.04 and 3.05 to
the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to Section 12.01(b). To the extent permitted by law, each
Participant also shall be entitled to the benefits of Section 11.01 as though it
were a Lender, provided such Participant agrees to be subject to Section 11.02
as though it were a Lender. Each Lender that sells a participation shall, acting
solely for this purpose as a non-fiduciary agent of the Borrower, maintain a
register in the United States of America on which it enters the name and address
of each participant and the principal amounts (and stated interest) of each
participant’s interest in the Loans or other obligations under the Loan
Documents (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register to any
Person (including the identity of any participant or any information relating to
a participant’s interest in any commitments, loans, letters of credit or its
obligations under any Loan Document) except to the extent that such disclosure
is necessary to establish that such commitment, loan, letter of credit or other
obligation is in registered form under section


110

--------------------------------------------------------------------------------




5f.103-1(c) of the United States Treasury Regulations. Each Lender hereby agrees
that it shall not sell any participations of its rights and obligations under
this Agreement with respect to the Loans or the Commitment to any person who is
a Disqualified Institution at the time of such sale.
(e)    A Participant shall not be entitled to receive any greater payment under
Section 3.01 or 3.05 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant, unless the
sale of the participation to such Participant is made with the Borrower’s prior
written consent. A Participant that would be a foreign lender if it were a
Lender shall not be entitled to the benefits of Section 3.05 unless the Borrower
is notified of the participation sold to such Participant and such Participant
agrees, for the benefit of the Borrower, to comply with Section 3.05(d) as
though it were a Lender.
(f)    Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement (including under its Note, if
any) to secure obligations of such Lender, including any pledge or assignment to
secure obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.
(g)    Notwithstanding anything to the contrary contained herein, if at any time
Bank of America or JPMorgan Chase Bank, N.A. assigns all of its Revolving Credit
Commitment and Revolving Credit Loans pursuant to Section 12.01(b), Bank of
America or JPMorgan Chase Bank, N.A., as applicable, may, (i) upon 30 days’
notice to the Borrower and the Lenders, resign as LC Issuer and/or (ii) in the
case of Bank of America, upon 30 days’ notice to the Borrower, resign as Swing
Line Lender. In the event of any such resignation as LC Issuer or Swing Line
Lender, the Borrower shall be entitled to appoint from among the Lenders a
successor LC Issuer or Swing Line Lender hereunder; provided, however, that no
failure by the Borrower to appoint any such successor shall affect the
resignation of Bank of America or JPMorgan Chase Bank, N.A. as LC Issuer or
Swing Line Lender, as the case may be. If Bank of America or JPMorgan Chase
Bank, N.A. resigns as LC Issuer, it shall retain all the rights, powers,
privileges and duties of the LC Issuer hereunder with respect to all Letters of
Credit outstanding as of the effective date of its resignation as LC Issuer and
all LC Exposures with respect thereto (including the right to require the
Lenders to make Floating Rate Loans or fund risk participations in unreimbursed
amounts pursuant to Section 2.22(d)). If Bank of America or JPMorgan resigns as
Swing Line Lender, it shall retain all the rights of the Swing Line Lender
provided for hereunder with respect to Swing Line Loans made by it and
outstanding as of the effective date of such resignation, including the right to
require the Lenders to make Floating Rate Loans or fund risk participations in
outstanding Swing Line Loans pursuant to Section 2.07. Upon the appointment of a
successor LC Issuer and/or Swing Line Lender, (a) such successor shall succeed
to and become vested with all of the rights, powers, privileges and duties of
the retiring LC Issuer or Swing Line Lender, as the case may be, and (b) the
successor LC Issuer shall issue letters of credit in substitution for the
Letters of Credit, if any, outstanding at the time of such succession or make
other arrangements satisfactory to Bank of America or JPMorgan Chase Bank, N.A.,
as applicable, to effectively assume the obligations of Bank of America or
JPMorgan Chase Bank, N.A., as applicable, with respect to such Letters of
Credit.
(h)    Any Lender may, at any time, assign all or a portion of its rights and
obligations under this Agreement in respect of its Term Loans to any Affiliated
Lender on a non-pro rata basis through (x) Dutch Auctions open to all Lenders on
a pro rata basis in accordance with the Auction Procedures or (y) open market
purchases, subject to the following limitations:
(i)    [Reserved];
(ii)    Affiliated Lenders will not be entitled to receive, and will not
receive, information provided solely to Lenders by the Administrative Agent or
any Lender and will not be permitted to attend or participate in, and will not
attend or participate in, meetings attended


111

--------------------------------------------------------------------------------




solely by the Lenders and the Administrative Agent, other than the right to
receive notices of borrowings hereunder, notices of prepayments and other
administrative notices in respect of its Loans or Commitments required to be
delivered to Lenders pursuant to Article 2; and
(iii)    the aggregate principal amount of Term Loans held at any one time by
Affiliated Lenders may not exceed 25% of the aggregate principal amount of all
Term Loans (including any Incremental Term Loans) outstanding at such time under
this Agreement.
(iv)    Notwithstanding anything in Section 12.01 or the definition of “Required
Lenders” to the contrary, for purposes of determining whether the Required
Lenders have (i) consented (or not consented) to any amendment, modification,
waiver, consent or other action with respect to any of the terms of any Loan
Document or any departure by any Loan Party therefrom, or any plan of
reorganization pursuant to the U.S. Bankruptcy Code, (ii) otherwise acted on any
matter related to any Loan Document, or (iii) directed or required the
Administrative Agent, Collateral Agent or any Lender to undertake any action (or
refrain from taking any action) with respect to or under any Loan Document, all
Loans (or Commitments in respect thereof) held by any Affiliated Lenders shall
be deemed to have been voted pro rata in accordance with the votes of all
Lenders other than Affiliated Lenders for all purposes of calculating whether
the Required Lenders have taken any such actions.
(i)    If any assignment is made (i) to an Affiliated Lender such that the
aggregate principal amount of Term Loans held at any one time by Affiliated
Lenders described in subsection (h)(iii) above exceeds 25% (a “Disqualified
Affiliated Lender”) or (ii) to a Disqualified Institution (a “Disqualified
Assignee” and, together with the Disqualified Affiliated Lender, the
“Disqualified Assignees”), such assignment shall be null and void ab initio. 
Any Disqualified Assignee shall be deleted from the Register as of the date that
the Administrative Agent has knowledge of its status as a Disqualified
Assignee.  The Administrative Agent shall not be responsible for reversing
payments made to any Disqualified Assignee following its receipt of an
assignment.
(j)    So long as no Default has occurred or is continuing or would result
therefrom, any Lender may, at any time, assign all or a portion of its rights
and obligations under this Agreement in respect of its Term Loans to the
Borrower or any of its Subsidiaries on a non-pro rata basis through (x) Dutch
Auctions open to all Lenders on a pro rata basis in accordance with the Auction
Procedures or (y) open markets purchases, subject to the following limitations
and other provisions:
(i)    The Borrower shall represent and warrant as of the date of any such
purchase and assignment that neither the Borrower nor any of its directors or
officers has any material non-public information with respect to the Borrower or
any of its Subsidiaries or securities that has not been disclosed to the
assigning Lender (other than because such assigning Lender does not wish to
receive material non-public information with respect to Holdings, the Borrower
and their respective Subsidiaries or securities) prior to such date to the
extent such information could reasonably be expected to have a material effect
upon, or otherwise be material, to a Term Lender’s decision to assign Term Loans
to the Borrower as applicable;
(ii)    The Borrower will not be entitled to receive, and will not receive,
information provided solely to Lenders by the Administrative Agent or any Lender
and will not be permitted to attend or participate in, and will not attend or
participate in, meetings or conference calls attended solely by the Lenders and
the Administrative Agent;
(iii)    borrowings of Revolving Loans shall not be made to directly fund the
purchase or assignment;


112

--------------------------------------------------------------------------------




(iv)    any Term Loans purchased by the Borrower shall be automatically and
permanently cancelled immediately upon acquisition by the Borrower;
(v)    notwithstanding anything to the contrary contained herein (including in
the definitions of “Consolidated Net Income” and “Consolidated EBITDA”) any
non-cash gains in respect of “cancellation of indebtedness” resulting from the
cancellation of any Term Loans purchased by the Borrower or the Borrower shall
be excluded from the determination of Consolidated Net Income and Consolidated
EBITDA; and
(vi)    the cancellation of Term Loans in connection with a Dutch Auction shall
not constitute a voluntary or mandatory prepayment for purposes of Section 2.10,
but the face amount of Term Loans cancelled as provided for in above shall be
applied on a pro rata basis to the remaining scheduled installments of principal
due in respect of the Term Loans.
Section 12.02. Dissemination of Information. The Borrower authorizes each Lender
to disclose to any Participant, actual or proposed assignee of an interest in
the Obligations or Loan Documents (each a “Transferee”) and any prospective
Transferee any and all information in such Lender’s possession concerning the
creditworthiness of the Borrower and its Subsidiaries, including without
limitation any information contained in any financial statements delivered
pursuant to Section 6.01 hereof; provided that each Transferee and prospective
Transferee agrees to be bound by an agreement with provisions at least as
restrictive as those provided under Section 9.09 of this Agreement.
Section 12.03. Tax Treatment. If any interest in any Loan Document is
transferred to any Transferee, the transferor Lender shall cause such
Transferee, concurrently with the effectiveness of such transfer, to comply with
the provisions of Section 3.05(d) or (e), as applicable.
ARTICLE 13
Notices
Section 13.01. Notices; Effectiveness; Electronic Communication.
(a)    Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
paragraph (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopier as follows:
(i)    if to the Borrower, to it at:
MoneyGram International, Inc.
2828 N. Harwood Street, 17th Floor
Dallas, TX 75201
Attn: Lawrence Angelilli,
Sr. Vice President and Treasurer
Telecopier: (214) 999-7696
E-mail: langelilli@moneygram.com
With a copy to:
MoneyGram International, Inc.
2828 N. Harwood Street, 15th Floor
Dallas, TX 75201
Attn: John McWilliams, IV


113

--------------------------------------------------------------------------------




Vice President, Capital Market
E-mail: jmcwilliams@moneygram.com
With courtesy email copies to:
Blake Rodee, Sr. Treasury Manager
E-mail: brodee@moneygram.com
Jay Bulkley, Jr., Treasury Analyst
E-mail: jbulkley@moneygram.com
Aaron Henry, Executive Vice President and General Counsel
E-mail: ahenry@moneygram.com
Corinna Ulrich, Vice President, Associate General Counsel
E-mail: culrich@moneygram.com
Leesa Mason, Sr. Legal Specialist
E-mail: lmason@moneygram.com


(ii)    if to the Administrative Agent for payments and requests for
            credit extensions, to it at:
Bank of America, N.A.
101 N. Tryon Street
Mail Code: NC1-001-05-46
Charlotte, NC 28255
Attention: Eileen Deacon
Telephone: 980-683-8758
Telecopier: 617-310-2255
Electronic Mail: eileen.marie.deacon@baml.com


(iii)    if to the Administrative Agent for all other notices, to it at:


Bank of America, N.A.
Agency Management
1455 Market Street
Mail Code: CA5-701-05-19
San Francisco, CA 94103-1399
Attention: Kevin Ahart
Telephone: 415-436-2750
Telecopier: 415-503-5000
Electronic Mail: kevin.ahart@baml.com


(iv)    if to Bank of America as LC Issuer, to it at:
Bank of America, N.A.
Trade Operations
1000 West Temple Street


114

--------------------------------------------------------------------------------




Mail Code: CA9-705-07-05
Los Angeles, CA 90012-1514
Attention: Stella Rosales
Telephone: 213-481-7828
Telecopier: 213-457-8841
Electronic Mail: stella.rosales@baml.com;
(v)    if to JPMorgan Chase Bank, N.A. as LC Issuer, to it at:
JPMorgan Chase Bank, N.A.
10 S. Dearborn, Floor 7
Chicago, IL 60603-2003
Attention: Kimberly Perdue
Telephone: 312-732-9642
Electronic Mail: kimberly.d.perdue@jpmchase.com;


(vi)    if to a Lender, to it at its address or telecopier number set forth in
its Administrative Questionnaire provided to the Administrative Agent.
Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next Business Day for the
recipient). Notices delivered through electronic communications to the extent
provided in paragraph (b) below, shall be effective as provided in said
paragraph (b).
(b)    Electronic Communications. Notices and other communications to the
Lenders may be delivered or furnished by electronic communication (including
e-mail and internet or intranet websites) pursuant to procedures approved by the
Administrative Agent or as otherwise determined by the Administrative Agent,
provided that the foregoing shall not apply to notices to any Lender pursuant to
Article 2 if such Lender has notified the Administrative Agent that it is
incapable of receiving notices under such Article by electronic communication
and, in the case of notice of Default or Unmatured Default, shall permit
notification only by Intralinks or a similar website. The Administrative Agent
or the Borrower may, in its respective discretion, agree to accept notices and
other communications to it hereunder by electronic communications pursuant to
procedures approved by it or as it otherwise determines, provided that such
determination or approval may be limited to particular notices or
communications. The Borrower agrees to accept notices and other communications
sent to the email addresses set forth above in Section 13.01(a)(i) so long as
such notices are also delivered by hand or overnight courier service, mailed by
certified or registered mail or sent by telecopier.
Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not given during the normal business hours of the recipient, such notice or
communication shall be deemed to have been given at the opening of business on
the next Business Day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (a) of notification that such notice or communication is
available and identifying the website address therefor.


115

--------------------------------------------------------------------------------




(c)    Change of Address, Etc. Any party hereto may change its address or
telecopier number for notices and other communications hereunder by notice to
the other parties hereto.
ARTICLE 14
Counterparts; Integration; Effectiveness; Electronic Execution; No Novation
Section 14.01. Counterparts; Effectiveness. This Agreement may be executed in
counterparts (and by different parties hereto in different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. Except as provided in Article 4, this
Agreement shall become effective when it shall have been executed by the
Administrative Agent and when the Administrative Agent shall have received
counterparts hereof which, when taken together, bear the signatures of each of
the parties hereto, and thereafter shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns.
Delivery of an executed counterpart of a signature page of this Agreement by
telecopy (or other electronic means) shall be effective as delivery of a
manually executed counterpart of this Agreement.
Section 14.02. Electronic Execution of Assignments. The words “execution,”
“signed,” “signature,” and words of like import in any assignment and assumption
agreement shall be deemed to include electronic signatures or the keeping of
records in electronic form, each of which shall be of the same legal effect,
validity or enforceability as a manually executed signature or the use of a
paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, or any other state laws based on the
Uniform Electronic Transactions Act.
Section 14.03. Amendment and Restatement; No Novation. This Agreement
constitutes for all purposes an amendment and restatement of the Original Credit
Agreement. The Original Credit Agreement, as amended and restated hereby,
continues in full force and effect as so amended and restated by this Agreement.
Nothing contained in this Agreement or any other Loan Document shall constitute
or be construed as a novation of any of the Obligations.
ARTICLE 15
Choice of Law; Consent to Jurisdiction; Waiver of Jury Trial; Acknowledgement
and Consent to Bail-In of EEA Financial Institutions
Section 15.01. Choice of Law. THE LOAN DOCUMENTS (OTHER THAN THOSE CONTAINING A
CONTRARY EXPRESS CHOICE OF LAW PROVISION) SHALL BE CONSTRUED IN ACCORDANCE WITH
THE INTERNAL LAWS OF THE STATE OF NEW YORK, BUT GIVING EFFECT TO FEDERAL LAWS
APPLICABLE TO NATIONAL BANKS.
Section 15.02. Consent to Jurisdiction. THE BORROWER HEREBY IRREVOCABLY SUBMITS
TO THE NON EXCLUSIVE JURISDICTION OF ANY UNITED STATES FEDERAL OR NEW YORK STATE
COURT SITTING IN NEW YORK, NEW YORK IN ANY ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO ANY LOAN DOCUMENTS AND THE BORROWER HEREBY IRREVOCABLY AGREES
THAT ALL CLAIMS IN RESPECT OF SUCH ACTION OR PROCEEDING MAY BE HEARD AND
DETERMINED IN ANY SUCH COURT AND IRREVOCABLY WAIVES ANY OBJECTION IT MAY NOW OR
HEREAFTER HAVE AS TO THE VENUE OF ANY SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN
SUCH A COURT OR THAT SUCH COURT IS AN INCONVENIENT FORUM. NOTHING HEREIN SHALL
LIMIT THE RIGHT OF THE AGENT, THE LC ISSUER OR ANY LENDER TO BRING PROCEEDINGS
AGAINST THE BORROWER IN THE COURTS OF ANY OTHER JURISDICTION. ANY JUDICIAL


116

--------------------------------------------------------------------------------




PROCEEDING BY THE BORROWER AGAINST THE ADMINISTRATIVE AGENT, THE COLLATERAL
AGENT OR ANY LENDER OR ANY AFFILIATE OF THE ADMINISTRATIVE AGENT OR ANY LENDER
INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER IN ANY WAY ARISING OUT OF, RELATED
TO, OR CONNECTED WITH ANY LOAN DOCUMENT SHALL BE BROUGHT ONLY IN A COURT IN NEW
YORK, NEW YORK.
Section 15.03. Waiver of Jury Trial. THE BORROWER, THE ADMINISTRATIVE AGENT, THE
COLLATERAL AGENT, EACH LC ISSUER AND EACH LENDER HEREBY WAIVE TRIAL BY JURY IN
ANY JUDICIAL PROCEEDING INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER (WHETHER
SOUNDING IN TORT, CONTRACT OR OTHERWISE) IN ANY WAY ARISING OUT OF, RELATED TO,
OR CONNECTED WITH ANY LOAN DOCUMENT OR THE RELATIONSHIP ESTABLISHED THEREUNDER.
Section 15.04. Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Solely to the extent any Revolving Lender or LC Issuer that is an
EEA Financial Institution is a party to this Agreement and notwithstanding
anything to the contrary in any Loan Document or in any other agreement,
arrangement or understanding among any such parties, each party hereto
acknowledges that any liability of any Revolving Lender or LC Issuer that is an
EEA Financial Institution arising under any Loan Document, to the extent such
liability is unsecured, may be subject to the write-down and conversion powers
of an EEA Resolution Authority and agrees and consents to, and acknowledges and
agrees to be bound by:
(a)    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any Revolving Lender or LC Issuer that is an EEA Financial
Institution; and
(b)    the effects of any Bail-In Action on any such liability, including, if
applicable:
(i)    a reduction in full or in part or cancellation of any such liability;
(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or
(iii)    the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.
[signature pages follow]






















117

--------------------------------------------------------------------------------





Schedule A




Revolving Lender
Extending Lender
 
Revolving Credit
Commitment
[*]
Yes
$24,166,666.67
[*]
Yes
$22,500,000.00
[*]
Yes
$22,500,000.00
[*]
No
$22,500,000.00
[*]
Yes
$16,666,666.67
[*]
No
$16,666,666.67
Total Revolving Credit Commitment
 
$125,000,000.00





[*]     Please refer to footnote 1 on page 1 of this Exhibit 10.107.

